EXHIBIT 10.2

 

$4,000,000,000

 

REVOLVING CREDIT AGREEMENT

 

dated as of
September 19, 2014

 

among

 

KINDER MORGAN, INC.,
as the Borrower,

 

THE LENDERS PARTY HERETO

 

and

 

BARCLAYS BANK PLC,
as the Administrative Agent

 

--------------------------------------------------------------------------------

 

CITIGROUP GLOBAL MARKETS INC.,

as the Syndication Agent,

 

and

 

BANK OF AMERICA, N.A.,

THE BANK OF NOVA SCOTIA,

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

DEUTSCHE BANK SECURITIES INC.,

DNB BANK ASA, NEW YORK BRANCH

JPMORGAN CHASE BANK, N.A.,

ROYAL BANK OF CANADA,

THE ROYAL BANK OF SCOTLAND PLC,

UBS SECURITIES LLC,

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as the Documentation Agents,

 

--------------------------------------------------------------------------------

 

BARCLAYS BANK PLC,

CITIGROUP GLOBAL MARKETS INC.,

THE BANK OF NOVA SCOTIA,

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

CREDIT SUISSE SECURITIES (USA) LLC,

DEUTSCHE BANK SECURITIES INC.,

DNB MARKETS, INC.,

J.P. MORGAN SECURITIES LLC,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

RBC CAPITAL MARKETS,

RBS SECURITIES INC.,

UBS SECURITIES LLC,

and

WELLS FARGO SECURITIES, LLC,

as the Joint Lead Arrangers and the Joint Book Runners



--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

Page

ARTICLE I DEFINITIONS

2

SECTION 1.01 Defined Terms

2

SECTION 1.02 Classification of Loans and Borrowings

25

SECTION 1.03 Accounting Terms; Changes in GAAP

25

SECTION 1.04 Interpretation

25

ARTICLE II THE CREDITS

26

SECTION 2.01 Commitments

26

SECTION 2.02 Loans and Borrowings

26

SECTION 2.03 Requests for Borrowings

27

SECTION 2.04 Swingline Loans

28

SECTION 2.05 Letters of Credit

29

SECTION 2.06 Funding of Borrowings

35

SECTION 2.07 Interest Elections

36

SECTION 2.08 Termination and Reduction of Commitments; Mandatory Prepayments

37

SECTION 2.09 Repayment of Loans; Evidence of Debt

38

SECTION 2.10 Voluntary Prepayment of Loans

39

SECTION 2.11 Fees

40

SECTION 2.12 Interest

41

SECTION 2.13 Alternate Rate of Interest

41

SECTION 2.14 Increased Costs

42

SECTION 2.15 Break Funding Payments

43

SECTION 2.16 Taxes

43

SECTION 2.17 Payments Generally; Pro Rata Treatment; Sharing of Set-offs

47

SECTION 2.18 Mitigation of Obligations; Replacement of Lenders

48

SECTION 2.19 Defaulting Lenders

49

SECTION 2.20 Cash Collateral

51

SECTION 2.21 Accordion Facilities

52

ARTICLE III CONDITIONS PRECEDENT

53

SECTION 3.01 Conditions Precedent to the Effective Date

53

SECTION 3.02 Conditions Precedent to Closing Date

54

SECTION 3.03 Conditions Precedent to Each Credit Event

56

ARTICLE IV REPRESENTATIONS AND WARRANTIES

57

SECTION 4.01 Organization and Qualification

57

SECTION 4.02 Authorization, Validity, Etc.

57

 

Revolving Credit Facility

 

i

--------------------------------------------------------------------------------


 

SECTION 4.03 Governmental Consents, Etc.

57

SECTION 4.04 No Breach or Violation of Agreements or Restrictions, Etc.

57

SECTION 4.05 Properties

58

SECTION 4.06 Litigation and Environmental Matters

58

SECTION 4.07 Financial Statements

58

SECTION 4.08 Disclosure

58

SECTION 4.09 Investment Company Act

59

SECTION 4.10 ERISA

59

SECTION 4.11 Tax Returns and Payments

59

SECTION 4.12 Compliance with Laws and Agreements

59

SECTION 4.13 Purpose of Loans

59

SECTION 4.14 Foreign Assets Control Regulations, etc.

60

SECTION 4.15 Solvency

60

ARTICLE V AFFIRMATIVE COVENANTS

60

SECTION 5.01 Financial Statements and Other Information

60

SECTION 5.02 Existence, Conduct of Business

62

SECTION 5.03 Payment of Obligations

62

SECTION 5.04 Maintenance of Properties; Insurance

63

SECTION 5.05 Books and Records; Inspection Rights

63

SECTION 5.06 Compliance with Laws

63

SECTION 5.07 Use of Proceeds

63

SECTION 5.08 Additional Guarantors

63

ARTICLE VI NEGATIVE COVENANTS

64

SECTION 6.01 Indebtedness of Non-Guarantor Subsidiaries

64

SECTION 6.02 Liens

65

SECTION 6.03 Fundamental Changes

65

SECTION 6.04 Restricted Payments

66

SECTION 6.05 Transactions with Affiliates

66

SECTION 6.06 Restrictive Agreements

67

SECTION 6.07 Ratio of Consolidated Net Indebtedness to Consolidated EBITDA

67

ARTICLE VII EVENTS OF DEFAULT

68

SECTION 7.01 Events of Default and Remedies

68

ARTICLE VIII THE ADMINISTRATIVE AGENT

70

SECTION 8.01 Appointment and Authority

70

SECTION 8.02 Rights as a Lender

70

SECTION 8.03 Exculpatory Provisions

70

 

ii

--------------------------------------------------------------------------------


 

SECTION 8.04 Reliance by Administrative Agent

71

SECTION 8.05 Delegation of Duties

72

SECTION 8.06 Resignation of Administrative Agent

72

SECTION 8.07 Non-Reliance on Administrative Agent and Other Lenders

73

SECTION 8.08 INDEMNIFICATION

73

SECTION 8.09 No Reliance on Agents or other Lenders

74

SECTION 8.10 Duties of the Syndication Agent, Documentation Agents, Arrangers

74

ARTICLE IX MISCELLANEOUS

74

SECTION 9.01 Notices, Etc.

74

SECTION 9.02 Waivers; Amendments; Releases

76

SECTION 9.03 Payment of Expenses, Indemnities, etc.

78

SECTION 9.04 Successors and Assigns Generally

80

SECTION 9.05 Assignments by Lenders

81

SECTION 9.06 Survival; Reinstatement

84

SECTION 9.07 Counterparts; Integration; Effectiveness; Electronic Execution

84

SECTION 9.08 Severability

85

SECTION 9.09 Right of Setoff

85

SECTION 9.10 Governing Law; Jurisdiction; Consent to Service of Process

85

SECTION 9.11 WAIVER OF JURY TRIAL

86

SECTION 9.12 Confidentiality

87

SECTION 9.13 Interest Rate Limitation

87

SECTION 9.14 EXCULPATION PROVISIONS

88

SECTION 9.15 U.S. Patriot Act

88

SECTION 9.16 No Advisory or Fiduciary Responsibility

88

SECTION 9.17 Headings

89

 

iii

--------------------------------------------------------------------------------


 

SCHEDULES:

 

 

 

Schedule 1.01

Commitments

 

Schedule 1.01A

Excluded Subsidiaries

 

Schedule 1.01B

Existing Letters of Credit

 

Schedule 6.01

Existing Non-Guarantor Indebtedness

 

Schedule 6.05

Existing Transactions with Affiliates

 

Schedule 6.06

Existing Restrictive Agreements

 

 

 

 

EXHIBITS:

 

 

 

 

 

Exhibit 1.01-A

Form of Assignment and Acceptance

 

Exhibit 1.01-B

Form of Guaranty Agreement

 

Exhibit 1.01-C

Form of Committed Note

 

Exhibit 1.01-D

Form of Swingline Note

 

Exhibit 2.03

Form of Borrowing Request

 

Exhibit 2.05

Form of Letter of Credit Request

 

Exhibit 2.07

Form of Interest Election Request

 

Exhibit 2.10

Form of Notice of Prepayment

 

Exhibit 2.16-A

Form of U.S. Tax Compliance Certificate

 

Exhibit 2.16-B

Form of U.S. Tax Compliance Certificate

 

Exhibit 2.16-C

Form of U.S. Tax Compliance Certificate

 

Exhibit 2.16-D

Form of U.S. Tax Compliance Certificate

 

Exhibit 2.21

Form of New Loan Increase Joinder

 

Exhibit 5.01

Form of Compliance Certificate

 

 

iv

--------------------------------------------------------------------------------


 

REVOLVING CREDIT AGREEMENT

 

THIS REVOLVING CREDIT AGREEMENT, dated as of September 19, 2014 (this
“Agreement”) is among:

 

(a)                                 Kinder Morgan, Inc., a Delaware corporation
(the “Borrower”);

 

(b)                                 the banks, financial institutions and other
lenders listed on the signature pages hereof under the caption “Lenders” (the
“Lenders” and together with each other Person that becomes a Lender pursuant to
Section 2.01(b) or Section 9.05, collectively, the “Lenders”); and

 

(c)                                  Barclays Bank PLC, individually as a Lender
and as the administrative agent for the Lenders (in such latter capacity
together with any other Person that becomes Administrative Agent pursuant to
Section 8.08, the “Administrative Agent”).

 

PRELIMINARY STATEMENTS

 

The Borrower intends to acquire, directly or indirectly through one or more
subsidiaries (the “Acquisition”), (i) all of the equity interests of Kinder
Morgan Management, LLC (“KMR”) that are currently not owned, directly or
indirectly, by the Borrower and (ii) all of the limited partnership interests of
Kinder Morgan Energy Partners, L.P. (“KMP”) and El Paso Pipeline Partners, L.P.
(“EPB”, and together with KMR and KMP, the “Acquired Entities”) that are not
currently owned, directly or indirectly, by the Borrower.

 

The Acquisition shall be consummated pursuant to (i) that certain Agreement and
Plan of Merger, dated as of August 9, 2014, by and among the Borrower, EPB, El
Paso Pipeline GP Company, L.L.C. and E Merger Sub LLC (the “EPB Merger
Agreement”) pursuant to which EPB shall be the surviving entity and a
wholly-owned subsidiary of the Borrower, (ii) that certain Agreement and Plan of
Merger, dated as of August 9, 2014, by and among the Borrower, KMR, KMP, Kinder
Morgan G.P., Inc. and P Merger Sub LLC (the “KMP Merger Agreement”) pursuant to
which KMP shall be the surviving entity and a wholly-owned subsidiary of the
Borrower, and (iii) that certain Agreement and Plan of Merger, dated as of
August 9, 2014, by and among the Borrower, KMR, and R Merger Sub LLC (the “KMR
Merger Agreement” and, together with the EPB Merger Agreement and the KMP Merger
Agreement, the “Merger Agreements”) pursuant to which KMR shall be the surviving
entity and a wholly-owned subsidiary of the Borrower.

 

In connection with the consummation of the Acquisition the Borrower intends to
replace (i) the revolving facility set forth in the Credit Agreement, dated as
of May 6, 2014, by and among the Borrower, the lenders party thereto from time
to time, Barclays Bank PLC, as administrative agent and collateral agent, and
the other parties party thereto (the “Existing Credit Agreement”), (ii) the
facilities set forth in the Credit Agreement, dated as of May 1, 2013, among
KMP, Wells Fargo Bank, National Association, as administrative agent and the
other lenders and agents party thereto (the “KMP Credit Agreement”) and
(iii) the facilities set forth in the Credit Agreement, dated May 27, 2011,
among El Paso Pipeline Partners Operating Company, L.L.C., Wyoming Interstate
Company, L.L.C., EPB, Bank of America, N.A., as administrative agent, and the
other lenders and letter of credit issuers from time to time parties thereto
(the “EPB Credit Agreement”) with the proceeds of borrowings under the
Commitments (as defined below).

 

The Borrower intends to finance a portion of the cost of the Acquisition and the
fees and expenses incurred in connection with the foregoing and refinance
certain indebtedness of the Borrower with (A) the proceeds of the issuance of up
to $5,000,000,000 of debt securities by the Borrower (the

 

1

--------------------------------------------------------------------------------


 

“New Senior Notes”) or (B) if all or portion of the New Senior Notes are not
issued on or prior to the time the Acquisition is consummated, the proceeds of a
bridge facility in an amount up to $5,000,000,000 (the transactions set forth in
this paragraph and the immediately preceding three paragraphs, the
“Transactions”).

 

NOW, THEREFORE, the parties hereto agree as follows:

 

ARTICLE I
DEFINITIONS

 

SECTION 1.01 Defined Terms.  As used in this Agreement, the following terms have
the meanings specified below:

 

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, bear interest at a rate determined
by reference to the Alternate Base Rate.

 

“Acquired Entities” has the meaning specified in the Preliminary Statements.

 

“Acquired Entity Material Adverse Effect” means, when used with respect to each
Acquired Entity, any change, effect, event or occurrence that, individually or
in the aggregate, has had or would reasonably be expected to have a material
adverse effect on the business, financial condition or results of operations of
such Acquired Entity and its Subsidiaries (when used in this definition of
“Acquired Entity Material Adverse Effect”, as such term is defined in the
Applicable Merger Agreement), taken as a whole; provided, however, that any
adverse changes, effects, events or occurrences resulting from or due to any of
the following shall be disregarded in determining whether there has been an
Acquired Entity Material Adverse Effect:  (i) changes, effects, events or
occurrences generally affecting the United States or global economy, the
financial, credit, debt, securities or other capital markets or political,
legislative or regulatory conditions or changes in the industries in which such
Acquired Entity operates; (ii) the announcement or pendency of the applicable
Merger Agreement to which such Acquired Entity is a party (such Merger
Agreement, the “Applicable Merger Agreement”) or the transactions contemplated
by the Applicable Merger Agreement or, except specifically for purposes of the
representations and warranties made by the applicable parties in
Section 3.3(b) and Section 4.3(b) of the Applicable Merger Agreement and the
satisfaction of the closing conditions set forth in Article VI of the Applicable
Merger Agreement with respect to such representations and warranties, the
performance of the Applicable Merger Agreement; (iii) any change in the market
price or trading volume of the limited liability company units, limited
partnership interests, shares of common stock or other equity securities of such
Acquired Entity (it being understood and agreed that the foregoing shall not
preclude the Administrative Agent from asserting that any facts or occurrences
giving rise to or contributing to such change that are not otherwise excluded
from the definition of Acquired Entity Material Adverse Effect should be deemed
to constitute, or be taken into account in determining whether there has been,
or would reasonably be expected to be, an Acquired Entity Material Adverse
Effect); (iv) acts of war, terrorism or other hostilities (or the escalation of
the foregoing) or natural disasters or other force majeure events; (v) changes
in any Laws (when used in this definition of “Acquired Entity Material Adverse
Effect”, as such term is defined in the Applicable Merger Agreement) or
regulations applicable to such Acquired Entity or applicable accounting
regulations or principles or the interpretation thereof; (vi) any legal
proceedings commenced or threatened by or involving any current or former
member, partner or stockholder of such Acquired Entity or any of its
Subsidiaries (on their own or on behalf of such Acquired Entity or any of its
Subsidiaries) arising out of or related to the Applicable Merger Agreement or
the transactions contemplated by the Applicable Merger Agreement; (vii) changes,
effects, events or occurrences generally affecting the prices of oil, gas,
natural gas, natural gas liquids or other commodities; (viii) any

 

2

--------------------------------------------------------------------------------


 

failure of a Person to meet any internal or external projections, forecasts or
estimates of revenues, earnings or other financial or operating metrics for any
period (it being understood and agreed that the foregoing shall not preclude the
Administrative Agent from asserting that any facts or occurrences giving rise to
or contributing to such failure that are not otherwise excluded from the
definition of Acquired Entity Material Adverse Effect should be deemed to
constitute, or be taken into account in determining whether there has been, or
would reasonably be expected to be, an Acquired Entity Material Adverse Effect)
and (ix) the taking of any action required by the Applicable Merger Agreement;
provided, however, that changes, effects, events or occurrences referred to in
clauses (i), (iv), (v) and (vii) above shall be considered for purposes of
determining whether there has been or would reasonably be expected to be an
Acquired Entity Material Adverse Effect if and to the extent such changes,
effects, events or occurrences has had or would reasonably be expected to have a
disproportionate adverse effect on such Acquired Entity and its Subsidiaries,
taken as a whole, as compared to other companies of similar size operating in
the industries in which such Acquired Entity and its Subsidiaries operate.

 

“Acquired Entity Representations” means the representations made by or with
respect to the Acquired Entities and their respective Subsidiaries in the Merger
Agreements (but only to the extent that the breach of such representations and
warranties would permit the Borrower or its Affiliates to terminate the Merger
Agreements or decline to close the Acquisition).

 

“Acquisition” has the meaning specified in the Preliminary Statements.

 

“Administrative Agent” has the meaning specified in the introduction to this
Agreement.

 

“Administrative Questionnaire” means an Administrative Questionnaire in the form
supplied by the Administrative Agent.

 

“Affiliate” of any Person means (i) any Person directly or indirectly controlled
by, controlling or under common control with such first Person, (ii) any
director or officer of such first Person or of any Person referred to in clause
(i) above and (iii) if any Person in clause (i) above is an individual, any
member of the immediate family (including parents, siblings, spouse and
children) of such individual and any trust whose principal beneficiary is such
individual or one or more members of such immediate family and any Person who is
controlled by any such member or trust.  For purposes of this definition, any
Person that owns directly or indirectly 25% or more of the securities having
ordinary voting power for the election of directors or other governing body of a
corporation or 25% or more of the partnership or other ownership interests of
any other Person (other than as a limited partner of such other Person) will be
deemed to “control” (including, with its correlative meanings, “controlled by”
and “under common control with”) such corporation or other Person. In no event
shall the Administrative Agent or any Lender be deemed to an Affiliate of the
Borrower of any of its Subsidiaries.

 

“Agreement” has the meaning specified in the introduction to this Agreement
(subject, however, to Section 1.04(e) hereof).

 

“Alternate Base Rate” means, for any day, a fluctuating rate per annum equal to
the greatest of (a) the Federal Funds Effective Rate in effect on such day plus
½ of 1%, (b) the Prime Rate in effect for such day, and (c) the LIBOR Rate for a
Eurodollar Loan with a one month Interest Period that begins on such day (and if
such day is not a Business Day, the immediately preceding Business Day) plus
1%.  Any change in the Alternate Base Rate due to a change in the Prime Rate,
the Federal Funds Effective Rate or the LIBOR Rate shall be effective from the
effective date of such change in the Prime Rate, the Federal Funds Effective
Rate or the LIBOR Rate, respectively.

 

3

--------------------------------------------------------------------------------


 

“Anti-Corruption Laws” means the United States Foreign Corrupt Practices Act of
1977 and the U.K. Bribery Act 2010.

 

“Applicable Commitment Fee Rate” means, at any time and from time to time, the
percentage per annum equal to the applicable percentage set forth below for the
corresponding Performance Level at such time:

 

Performance Level

 

Applicable Commitment
Fee Rate

 

I

 

0.150

%

II

 

0.175

%

III

 

0.200

%

IV

 

0.275

%

V

 

0.350

%

 

The Applicable Commitment Fee Rate shall be determined by reference to the
Performance Level in effect from time to time and any change in the Applicable
Commitment Fee Rate shall be effective from the effective date of the change in
the applicable Performance Level giving rise thereto.

 

“Applicable Margin” means, as to any ABR Borrowing or any Eurodollar Borrowing,
as the case may be, at any time and from time to time, a percentage per annum
equal to the applicable percentage set forth below for the corresponding
Performance Level at such time:

 

Performance Level

 

Eurodollar Borrowings
Applicable
Margin Percentage

 

ABR Borrowings
Applicable
Margin Percentage

 

I

 

1.125

%

0.125

%

II

 

1.250

%

0.250

%

III

 

1.500

%

0.500

%

IV

 

1.750

%

0.750

%

V

 

2.000

%

1.000

%

 

The Applicable Margin shall be determined by reference to the Performance Level
in effect from time to time, and any change in the Applicable Margin shall be
effective from the effective date of any change in the applicable Performance
Level giving rise thereto.

 

“Applicable Merger Agreement” has the meaning specified in the definition of
“Acquired Entity Material Adverse Effect.”

 

“Applicable Percentage” means at any time, for each Lender, the percentage
obtained by dividing (a) such Lender’s Commitment by (b) the amount of the Total
Commitment, provided that at any

 

4

--------------------------------------------------------------------------------


 

time when the Total Commitment shall have been terminated, each Lender’s
Applicable Percentage shall be the percentage obtained by dividing (a) such
Lender’s Credit Exposure by (b) the aggregate Credit Exposure of all Lenders.

 

“Application” has the meaning specified in Section 2.05(e).

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Arrangers” means Barclays Bank PLC, Citigroup Global Markets Inc., The Bank of
Nova Scotia, The Bank of Tokyo-Mitsubishi UFJ, Ltd., Credit Suisse Securities
(USA) LLC, Deutsche Bank Securities Inc., DNB Markets, Inc., J.P. Morgan
Securities LLC, Merrill Lynch, Pierce, Fenner & Smith Incorporated, RBC Capital
Markets, RBS Securities Inc., UBS Securities LLC and Wells Fargo Securities,
LLC, as joint lead arrangers and joint book runners.

 

“Asset Sale” means, with respect to any property or asset of any Person, any
sale, assignment or other disposition of such property or asset, including the
sale or issuance of any Capital Stock in any Subsidiary.

 

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.05), and accepted by the Administrative Agent, in the form of
Exhibit 1.01-A or any other form approved by the Administrative Agent.

 

“Auto-Extension Letter of Credit” has the meaning specified in Section 2.05(f).

 

“Availability Period” means the period from the Closing Date to the earlier of
(i) the Maturity Date or (ii) the date of termination of the Total Commitment.

 

“Benefit Arrangement” means at any time an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by any member of the ERISA
Group.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

 

“Board of Directors” means, with respect to any Person, the Board of Directors
of such Person or any committee of the Board of Directors of such Person duly
authorized to act on behalf of the Board of Directors of such Person.

 

“Bond Letter of Credit” means irrevocable letter of credit No. S113181 issued by
First Union National Bank (now Wells Fargo) in the original face amount of
$24,128,548 for the account of the OLP “B” and for the benefit of Trustee.

 

“Bonds” means the Port Facility Refunding Revenue Bonds (Enron Transportation
Services, L.P. Project) Series 1994 in the original aggregate principal amount
of $23,700,000, as issued by the Jackson-Union Regional Port District.

 

“Borrower” has the meaning specified in the introduction to this Agreement.

 

5

--------------------------------------------------------------------------------


 

“Borrower Debt Rating” means, with respect to the Borrower as of any date of
determination, the rating that has been most recently announced by each of S&P
or Moody’s for any non-credit enhanced, unsecured long-term senior debt issued
or to be issued by the Borrower.  For purposes of the foregoing:

 

(a)                                 prior to the public announcement by S&P and
Moody’s of a Borrower Debt Rating that gives effect to the Transactions, the
Applicable Margin or the Applicable Commitment Fee Rate, as the case may be,
shall be set in accordance with Performance Level III under the definition of
“Applicable Margin” or “Applicable Commitment Fee Rate”, as the case may be;

 

(b)                                 if, at any time, neither S&P nor Moody’s
shall have in effect a Borrower Debt Rating, the Applicable Margin or the
Applicable Commitment Fee Rate, as the case may be, shall be set in accordance
with Performance Level V under the definition of “Applicable Margin” or
“Applicable Commitment Fee Rate”, as the case may be;

 

(c)                                  if the ratings established by S&P and
Moody’s shall fall within different Performance Levels, the Applicable Margin or
the Applicable Commitment Fee Rate, as the case may be, shall be based upon the
higher rating; provided, however, that, if the lower of such ratings is two or
more Performance Levels below the higher of such ratings, the Applicable Margin
or the Applicable Commitment Fee Rate, as the case may be, shall be based upon
the rating that is one Performance Level higher than the lower rating;

 

(d)                                 if any rating established by S&P or Moody’s
shall be changed, such change shall be effective as of the date on which such
change is announced publicly by the rating agency making such change;

 

(e)                                  if S&P or Moody’s shall change the basis on
which ratings are established by it, each reference to the Borrower Debt Rating
announced by S&P or Moody’s shall refer to the then equivalent rating by S&P or
Moody’s, as the case may be.

 

“Borrowing” means (a) a borrowing comprised of Committed Loans of the same Type,
made, converted or continued on the same date and, in the case of Eurodollar
Loans, as to which a single Interest Period is in effect or (b) a Swingline
Loan.

 

“Borrowing Date” means the Business Day upon which any Letter of Credit is to be
issued or any Loans are to be made available to the Borrower.

 

“Borrowing Request” has the meaning specified in Section 2.03.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in Houston, Texas or New York, New York are authorized or
required by law to remain closed; provided that, when used in connection with a
rate of interest determined by reference to LIBOR, the term “Business Day” shall
also exclude any day on which banks are not open for dealings in dollar deposits
in the London interbank market.

 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

 

6

--------------------------------------------------------------------------------


 

“Capital Stock” means, with respect to any Person, any and all shares,
interests, rights to purchase, warrants, options, participations or other
equivalents (however designated) of such Person’s equity, including (a) all
common stock and preferred stock, any limited or general partnership interest
and any limited liability company member interest, (b) beneficial interests in
trusts, and (c) any other interest or participation that confers upon a Person
the right to receive a share of the profits and losses of, or distribution of
assets of, the issuing Person.

 

“Cash Collateralize” means, solely for purposes of Sections 2.19 and 2.20, to
pledge and deposit with or deliver to the Administrative Agent, for the benefit
of one or more of the Issuing Banks or Lenders, as collateral for their
respective LC Exposure, cash or deposit account balances or, if the
Administrative Agent and each applicable Issuing Bank shall agree in their sole
discretion, other credit support, in each case pursuant to documentation in form
and substance satisfactory to the Administrative Agent and each applicable
Issuing Bank.  “Cash Collateral” shall have a meaning correlative to the
foregoing and shall include the proceeds of such cash collateral and other
credit support.

 

“Cash Equivalents” means (a) securities issued or unconditionally guaranteed by
the United States government or any agency or instrumentality thereof, in each
case having maturities of not more than 24 months from the date of acquisition
thereof; (b) securities issued by any state of the United States of America or
any political subdivision of any such state or any public instrumentality
thereof or any political subdivision of any such state or any public
instrumentality thereof having maturities of not more than 24 months from the
date of acquisition thereof and, at the time of acquisition, having an
investment grade rating generally obtainable from either S&P or Moody’s (or, if
at any time neither S&P nor Moody’s shall be rating such obligations, then from
another nationally recognized rating service); (c) commercial paper issued by
any Lender or any bank holding company owning any Lender; (d) commercial paper
maturing no more than 12 months after the date of creation thereof and, at the
time of acquisition, having a rating of at least A-2 or P-2 from either S&P or
Moody’s (or, if at any time neither S&P nor Moody’s shall be rating such
obligations, an equivalent rating from another nationally recognized rating
service); (e) domestic and LIBOR certificates of deposit or bankers’ acceptances
maturing no more than two years after the date of acquisition thereof issued by
any Lender or any other bank having combined capital and surplus of not less
than $250,000,000 in the case of domestic banks and $100,000,000 (or the
equivalent in dollars thereof) in the case of foreign banks; (f) repurchase
agreements with a term of not more than 30 days for underlying securities of the
type described in clauses (a), (b) and (e) above entered into with any bank
meeting the qualifications specified in clause (e) above or securities dealers
of recognized national standing; (g) marketable short-term money market and
similar funds (i) either having assets in excess of $250,000,000 or (ii) having
a rating of at least A-2 or P-2 from either S&P or Moody’s (or, if at any time
neither S&P nor Moody’s shall be rating such obligations, an equivalent rating
from another nationally recognized rating service); (h) shares of investment
companies that are registered under the Investment Company Act of 1940 and
substantially all the investments of which are one or more of the types of
securities described in clauses (a) through (g) above; and (i) in the case of
investments by any Foreign Subsidiary, other customarily utilized high-quality
investments in the country where such Foreign Subsidiary is located.

 

“CFC” means a Person that is a “controlled foreign corporation” within the
meaning of Section 957 of the Code.

 

“Change in Control” means and will be deemed to have occurred if (a) any person,
entity or “group” (within the meaning of Section 13(d) or 14(d) of the
Securities Exchange Act of 1934, as amended) shall at any time have acquired
direct or indirect beneficial ownership of a percentage of the voting power of
the outstanding Voting Stock of the Borrower that exceeds 50% of the voting
power of all the outstanding Voting Stock of the Borrower; or (b) Continuing
Directors shall not constitute at least a majority of the board of directors of
the Borrower.

 

7

--------------------------------------------------------------------------------


 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

 

“Charges” has the meaning specified in Section 9.13.

 

“Citi” means Citibank Global Markets Inc., Citibank, N.A., Citicorp North
America Inc., and any of their affiliates.

 

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Committed Loans or Swingline
Loans.

 

“Closing Date” means the date on which the conditions specified in Section 3.02
are satisfied (or waived in accordance with Section 9.02).

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Committed Loans pursuant to Section 2.01 and to acquire participations
in Letters of Credit and Swingline Loans hereunder, expressed as an amount
representing the maximum aggregate amount of such Lender’s Credit Exposure
hereunder, as such commitment may be reduced or increased from time to time
pursuant to the terms hereof.  The initial amount of each Lender’s Commitment as
of the Effective Date is set forth on Schedule 1.01, or in the Register
maintained by the Administrative Agent pursuant to Section 9.05.

 

“Commitment Fee” has the meaning specified in Section 2.11(a).

 

“Committed Letter of Credit” has the meaning specified in Section 2.05(b).

 

“Committed Loan” means a Loan made pursuant to Section 2.03(a).

 

“Committed Note” means a promissory note of the Borrower payable to the order of
each Lender, in substantially the form of Exhibit 1.01-C, together with all
modifications, extensions, renewals and rearrangements thereof.

 

“Communications” has the meaning specified in Section 9.01.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

8

--------------------------------------------------------------------------------


 

“Consolidated Assets” means, at the date of any determination thereof, the total
assets of the Borrower and the Subsidiaries as set forth on a consolidated
balance sheet of the Borrower and the Subsidiaries for their most recently
completed fiscal quarter, prepared in accordance with GAAP.

 

“Consolidated EBITDA” means, for any period, EBITDA of the Borrower and the
Subsidiaries for such period determined on a consolidated basis in accordance
with GAAP; provided, that Consolidated EBITDA shall be calculated after giving
pro forma effect to acquisitions of any Person, property, business or asset (to
the extent not subsequently sold, transferred, abandoned or otherwise disposed)
and any sale, transfer, abandonment or other disposition of any Person,
property, business or asset made by the Borrower or any Subsidiary during such
period, as if the acquisition, sale, transfer, abandonment or other disposition
had been effected on the first date of such period.

 

“Consolidated Net Indebtedness” means, at the date of any determination thereof,
(a) Indebtedness of the Borrower and the Subsidiaries determined on a
consolidated basis in accordance with GAAP minus (b) (i) the aggregate cash
included in the cash accounts listed on the consolidated balance sheet of the
Borrower and the Subsidiaries as at such date and (ii) Cash Equivalents of the
Borrower and the Subsidiaries as at such date, in the case of each of clauses
(i) and (ii), to the extent the use thereof for application to payment of
Indebtedness is not prohibited by any Requirement of Law or any contract to
which the Borrower or any of the Subsidiaries is a party.

 

“Consolidated Interest Expense” means, for any period, the Interest Expense of
the Borrower and the Subsidiaries for such period determined on a consolidated
basis in accordance with GAAP.

 

“Consolidated Net Tangible Assets” means, at the date of any determination
thereof, Consolidated Tangible Assets after deducting therefrom all current
liabilities, excluding (i) any current liabilities that by their terms are
extendable or renewable at the option of the obligor thereon to a time more than
12 months after the time as of which the amount thereof is being computed; and
(ii) current maturities of long-term debt, all as set forth, or on a pro forma
basis would be set forth, on a consolidated balance sheet of the Borrower and
the Subsidiaries for their most recently completed fiscal quarter, prepared in
accordance with GAAP.

 

“Consolidated Tangible Assets” means, at the date of any determination thereof,
Consolidated Assets after deducting therefrom the value, net of any applicable
reserves and accumulated amortization, of all goodwill, trade names, trademarks,
patents and other like intangible assets, all as set forth, or on a pro forma
basis would be set forth, on a consolidated balance sheet of the Borrower and
the Subsidiaries for their most recently completed fiscal quarter, prepared in
accordance with GAAP.

 

“Continuing Director” means, at any date, an individual (a) who is a member of
the board of directors of the Borrower, KMP or EPB on the Effective Date,
(b) who, as at such date, has been a member of such board of directors for at
least the twelve preceding months, or (c) who has been nominated to be a member
of such board of directors by a majority of the other Continuing Directors then
in office.

 

“Credit Event” means the making of any Loan or the issuance or extension of any
Letter of Credit.

 

“Credit Exposure” means, with respect to any Lender at any time, the sum of the
outstanding principal amount of such Lender’s Committed Loans and its LC
Exposure and its Swingline Exposure at such time.

 

9

--------------------------------------------------------------------------------


 

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect.

 

“Default” means any event or condition which upon notice, lapse of time or both
would, unless cured or waived, become an Event of Default.

 

“Defaulting Lender” means, subject to Section 2.19(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within three Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, any Issuing Bank, any
Swingline Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swingline Loans) within two Business Days of the date when due, (b) has notified
the Borrower, the Administrative Agent, any Issuing Bank or any Swingline Lender
in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three Business Days
after written request by the Administrative Agent or the Borrower, to confirm in
writing to the Administrative Agent and the Borrower that it will comply with
its prospective funding obligations hereunder (provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Borrower), or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity; provided
that, for the avoidance of doubt, a Lender shall not be a Defaulting Lender
solely by virtue of (i) the ownership or acquisition of any equity interest in
that Lender or any direct or indirect parent company thereof by a Governmental
Authority, or (ii), in the case of a solvent Person, the precautionary
appointment of an administrator, guardian, custodian or other similar official
by a Governmental Authority under or based on the law of the country where such
Person is subject to home jurisdiction supervision if applicable law requires
that such appointment not be publicly disclosed, in each of such cases, so long
as such ownership interest or such appointment does not result in or provide
such Lender with immunity from the jurisdiction of courts within the United
States or from the enforcement of judgments or writs of attachment on its assets
or permit such Lender (or such Governmental Authority) to reject, repudiate,
disavow or disaffirm any contracts or agreements made with such Lender.  Any
determination by the Administrative Agent that a Lender is a Defaulting Lender
under any one or more of clauses (a) through (d) above shall be conclusive and
binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 2.19(b)) upon delivery of written notice
of such determination to the Borrower and each Lender.

 

“Documentation Agents” means Bank of America, N.A., The Bank of Nova Scotia, The
Bank of Tokyo-Mitsubishi UFJ, Ltd., Credit Suisse AG, Cayman Islands Branch,
Deutsche Bank Securities Inc., DNB Bank ASA, JPMorgan Chase Bank, N.A., Royal
Bank of Canada, The Royal Bank of Scotland plc, UBS Securities LLC, and Wells
Fargo Bank, National Association, as documentation agents.

 

10

--------------------------------------------------------------------------------


 

“dollars” or “$” refers to lawful money of the United States of America.

 

“Domestic Subsidiary” means any Subsidiary of the Borrower organized under the
laws of any jurisdiction within the United States.

 

“EBITDA” means, with respect to any Person for any period (without duplication),
the Net Income of such Person, increased (a) (to the extent deducted in
determining Net Income for such period) by the sum of (i) all income taxes
(including state franchise taxes based upon income) of such Person paid or
accrued according to GAAP for such period; (ii) Consolidated Interest Expense of
such Person for such period, (iii) all depreciation, depletion and amortization
(including amortization of goodwill) of such Person for such period; (iv) other
non-cash charges or losses (including asset impairments, write-downs or
write-offs), (v) amortization, write-off or write-down of debt discount,
capitalized interest and debt issuance costs and commissions, discounts and
other fees, charges and expenses associated with any letters of credit or
Indebtedness, including in connection with the repurchase or repayment thereof,
including any premium and acceleration of fees or discounts and other expenses,
and (vi) for any period ending on or before the first fiscal quarter ending
after the Closing Date, the amount of any Net Income attributable to
noncontrolling interests, plus (b) the amount of cash dividends actually
received during such period by such Person on a consolidated basis from
unconsolidated Subsidiaries of such Person and equity investments in Persons not
otherwise constituting Subsidiaries of such Person (provided that any such cash
dividends actually received within thirty days after the last day of any fiscal
quarter attributable to operations during such prior fiscal quarter shall be
deemed to have been received during such prior fiscal quarter and not in the
fiscal quarter actually received) minus (c) each of the following (i) all
non-cash items of income or gain of such Person which were included in
determining such consolidated Net Income for such period, (ii) any cash payments
made during such period in respect of items described in clause (a)(iv) above
subsequent to the fiscal quarter in which the relevant non-cash charges or
losses were reflected as a charge in determining consolidated Net Income and
(iii) equity earnings from unconsolidated Subsidiaries and equity investments in
Persons not otherwise constituting Subsidiaries of such Person, in each case
determined in accordance with GAAP.

 

“Effective Date” means the date on which the conditions specified in
Section 3.01 are satisfied (or waived in accordance with Section 9.02).

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 9.05(a)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 9.05(a)(iii)).

 

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release of any Hazardous Materials into the environment, or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.

 

“EPB” has the meaning specified in the Preliminary Statements.

 

11

--------------------------------------------------------------------------------


 

“EPB Credit Agreement” has the meaning specified in the Preliminary Statements.

 

“EPB Merger Agreement” has the meaning specified in the Preliminary Statements.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Group” means the Borrower and all members of a controlled group of
corporations and all trades or businesses (whether or not incorporated) under
common control which, together with the Borrower, are treated as a single
employer under Section 414 of the Code.

 

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, bear interest at a rate
determined by reference to the LIBOR Rate.

 

“Event of Default” has the meaning specified in Section 7.01.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Excluded Subsidiary” means (i) any Subsidiary that is not a Wholly-owned
Domestic Operating Subsidiary, (ii) any Domestic Subsidiary that is a Subsidiary
of a CFC or any Domestic Subsidiary (including a disregarded entity for U.S.
federal income Tax purposes) substantially all of whose assets (held directly or
through Subsidiaries) consist of Capital Stock of one or more CFCs or
Indebtedness of such CFCs, (iii) any Immaterial Subsidiary, (iv) any Subsidiary
listed on Schedule 1.01A, (v) each of Calnev Pipe Line LLC, SFPP, L.P., Kinder
Morgan G.P., Inc. and EPEC Realty, Inc. and each of its Subsidiaries, (vi) any
other Subsidiary with respect to which, in the reasonable judgment of the
Administrative Agent (confirmed in writing by notice to the Borrower), the cost
or other consequences (including any adverse Tax consequences) of providing a
Guaranty shall be excessive in view of the benefits to be obtained by the
Lenders therefrom, (vii) any not-for-profit Subsidiary, (viii) any Subsidiary
that is prohibited by a Requirement of Law from providing a Guaranty of the
Obligations, and (ix) any Subsidiary acquired by the Borrower and its
Subsidiaries after the Effective Date to the extent, and so long as, the
financing documentation governing any existing Indebtedness of such Subsidiary
(other than Indebtedness created or incurred in anticipation of, or with the
intent to circumvent the terms of, this Agreement) that is permitted to survive
pursuant to Section 6.01 (and does survive) prohibits such Subsidiary from
guaranteeing the Obligations; provided, that notwithstanding the foregoing, any
Subsidiary that Guarantees any senior notes or senior debt securities issued by
the Borrower shall not constitute an Excluded Subsidiary for so long as such
Guarantee is in effect.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, state gross receipts Taxes and branch profits Taxes, in each
case, (i) imposed as a result of such Recipient being organized under the laws
of, or having its principal office or, in the case of any Lender, its applicable
lending office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) in the case of
a Lender, U.S. federal withholding Taxes imposed on amounts payable to or for
the account of such Lender with respect to an applicable interest in a Loan or
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Loan or Commitment or becomes a party to this
Agreement (other than pursuant to an assignment request by the Borrower under
Section 2.18(b) or (ii) such Lender changes its lending office, except in each
case to the extent that, pursuant to Section 2.16, amounts with respect to such
Taxes were payable either to such Lender’s assignor immediately before such
Lender became a party hereto or to such Lender immediately before it

 

12

--------------------------------------------------------------------------------


 

changed its lending office, (c) Taxes attributable to such Recipient’s failure
to comply with Section 2.16(g) and (d) any U.S. federal withholding Taxes
imposed under FATCA.

 

“Executive Summary” means the Confidential Information Memorandum relating to
this Agreement and the Transactions dated August 2014.

 

“Existing Credit Agreement” has the meaning specified in the Preliminary
Statements.

 

“Existing LC Subsidiary” means OLP “B” and each other Subsidiary of the Borrower
set forth on Exhibit 1.01E for the account of which an Existing Letter of Credit
has been issued.

 

“Existing Letters of Credit” means the letters of credit issued or, in the case
of the Bond Letter of Credit, deemed issued, under the Existing Credit
Agreement, the KMP Credit Agreement and the EPB Credit Agreement listed on
Schedule 1.01B (as such Schedule may be updated by the Borrower on or prior to
the Closing Date to reflect additional letters of credit issued by an Issuing
Bank for the account of the Borrower or any of its Subsidiaries between the
Effective Date and the Closing Date).

 

“Existing Subsidiary Letters of Credit” means, collectivelly, (i) the Bond
Letter of Credit and (ii) each other Existing Letter of Credit that has been
issued for the account of an Existing LC Subsidiary.

 

“Existing Subsidiary Letters of Credit Guaranteed Obligations” has the meaning
specified in Section 2.05(n).

 

“Existing Subsidiary Letters of Credit Guaranty” has the meaning specified in
Section 2.05(n).

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code, and any intergovernmental agreements
entered into by the United States that implement or modify the foregoing
(together with the portions of any law implementing such intergovernmental
agreements).

 

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

 

“Fee Letter” has the meaning specified in Section 2.11.

 

“Foreign Lender” means any Lender that is not a U.S. Person.

 

“Foreign Subsidiary” means any Subsidiary of the Borrower that is not a Domestic
Subsidiary.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to any Issuing Bank, such Defaulting Lender’s Applicable Percentage of
the outstanding LC Exposure with

 

13

--------------------------------------------------------------------------------


 

respect to Letters of Credit issued by such Issuing Bank other than LC Exposure
as to which such Defaulting Lender’s participation obligation has been
reallocated to other Lenders or Cash Collateralized in accordance with the terms
hereof and (b) with respect to any Swingline Lender, such Defaulting Lender’s
Applicable Percentage of outstanding Swingline Loans made by such Swingline
Lender other than Swingline Loans as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

“GAAP” means generally accepted accounting principles in the United States of
America from time to time, including as set forth in the opinions, statements
and pronouncements of the Accounting Principles Board of the American Institute
of Certified Public Accountants and the Financing Accounting Standards Board.

 

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra national bodies such as the European Union or
the European Central Bank).

 

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.

 

“Guarantors” means KMP, EPB, KMR, Kinder Morgan (Delaware), Inc. and each other
Person that guarantees the Obligations pursuant to the Guaranty.

 

“Guaranty” means the Guaranty Agreement substantially in the form of
Exhibit 1.01-B hereto.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Hedging Agreement” means a financial instrument or security which is used as a
cash flow or fair value hedge to manage the risk associated with a change in
interest rates, foreign currency exchange rates or commodity prices.

 

14

--------------------------------------------------------------------------------


 

“Hybrid Securities” means any trust preferred securities, or deferrable interest
subordinated debt with a maturity of at least 20 years, which provides for the
optional or mandatory deferral of interest or distributions, issued by the
Borrower, or any business trusts, limited liability companies, limited
partnerships or similar entities (i) substantially all of the common equity,
general partner or similar interests of which are owned (either directly or
indirectly through one or more Wholly-owned Subsidiaries) at all times by the
Borrower or any of the Subsidiaries, (ii) that have been formed for the purpose
of issuing trust preferred securities or deferrable interest subordinated debt,
and (iii) substantially all the assets of which consist of (A) subordinated debt
of the Borrower or a Subsidiary, and (B) payments made from time to time on the
subordinated debt.

 

“Immaterial Subsidiary” means any Subsidiary that is not a Material Subsidiary.

 

“Increased Amount Date” has the meaning specified in Section 2.21(a).

 

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments (other than surety, performance
and guaranty bonds), (c) all obligations of such Person under conditional sale
or other title retention agreements relating to property acquired by such
Person, (d) all obligations of such Person in respect of the deferred purchase
price of property or services (excluding trade accounts payable incurred in the
ordinary course of business), (e) all Indebtedness of others secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property owned or acquired by such
Person, whether or not the Indebtedness secured thereby has been assumed,
(f) all Guarantees by such Person of Indebtedness of others (provided that in
the event that any Indebtedness of the Borrower or any Subsidiary shall be the
subject of a Guarantee by one or more Subsidiaries or by the Borrower, as the
case may be, the aggregate amount of the outstanding Indebtedness of the
Borrower and the Subsidiaries in respect thereof shall be determined by
reference to the primary Indebtedness so guaranteed, and without duplication by
reason of the existence of any such guarantee), (g) all Capital Lease
Obligations of such Person, (h) all obligations of such Person as an account
party in respect of (i) the full face amount of all letters of credit (drawn or
undrawn) supporting the exposure of such Person under Hedging Agreements and
(ii) the drawn portion of all other letters of credit and letters of guaranty,
(i) all obligations, contingent or otherwise, of such Person in respect of
funded bankers’ acceptances and (j) Hybrid Securities.  The Indebtedness of any
Person shall include the Indebtedness of any other Person (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor: provided that
Indebtedness shall not include (1) non-recourse debt, (2) performance
guaranties, (3) monetary obligations or guaranties of monetary obligations of
Person as lessees under leases that are in accordance with GAAP, recorded as
operating leases, and (4) guarantees by such Person of obligations of others
which are not obligations described in clauses (a) through (j) of this
definition, and provided further, that where any such indebtedness or obligation
of such Person is made jointly, or jointly and severally, with any third party
or parties other than any Subsidiary of such Person, the amount thereof for the
purpose of this definition only shall be the pro rata portion thereof payable by
such Person, so long as such third party or parties have not defaulted on its or
their joint and several portions thereof and can reasonably be expected to
perform its or their obligations thereunder.  For the avoidance of doubt, except
as expressly provided in clause (h)(i) above, “Indebtedness” of a Person in
respect of such letters of credit shall include, without duplication, only the
principal amount of the unreimbursed obligations of such Person in respect of
such letters of credit that have been drawn upon by the beneficiaries to the
extent of the amount drawn, and shall include no other obligations in respect of
such letters of credit.

 

“Indemnified Parties” has the meaning specified in Section 9.03.

 

15

--------------------------------------------------------------------------------


 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any Obligation and (b) to
the extent not otherwise described in (a), Other Taxes.

 

“Indemnity Matters” means, with respect to any Indemnified Party, all losses,
liabilities, claims and damages (including reasonable legal fees and expenses).

 

“Interest Election Request” has the meaning specified in Section 2.07.

 

“Interest Expense” means (without duplication), with respect to any period for
any Person (a) the aggregate amount of interest, whether expensed or
capitalized, paid, accrued or scheduled to be paid during such period in respect
of the Indebtedness of such Person including (i) the interest portion of any
deferred payment obligation; (ii) the portion of any rental obligation in
respect of Capital Lease Obligations allocable to interest expenses; and
(iii) any non-cash interest payments or accruals, all determined in accordance
with GAAP, less (b) Interest Income of such Person for such period.

 

“Interest Income” means, with respect to any period for any Person, interest
actually received by such Person during such period.

 

“Interest Payment Date” means (a) with respect to any ABR Loan (including a
Swingline Loan), the last Business Day of each March, June, September and
December, and (b) with respect to any Eurodollar Loan, the last Business Day of
the Interest Period applicable to the Borrowing of which such Loan is a part
and, in the case of a Eurodollar Borrowing with an Interest Period of more than
three months’ duration, each day prior to the last day of such Interest Period
that occurs at intervals of three months’ duration after the first day of such
Interest Period.

 

“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending (a) on the date that is one
week thereafter or (b) on the numerically corresponding day in the calendar
month that is one, two, three or six months thereafter, in each case as the
Borrower may elect; provided (i) if any Interest Period would end on a day other
than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless, in the case of any Eurodollar Borrowing, such
next succeeding Business Day would fall in the next calendar month, in which
case such Interest Period shall end on the next preceding Business Day, (ii) any
Interest Period that commences on the last Business Day of a calendar month (or
on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period and (iii) no Interest Period
shall end after the Stated Maturity Date.  For purposes hereof, the date of a
Borrowing initially shall be the date on which such Borrowing is made and, in
the case of a Eurodollar Borrowing, thereafter shall be the effective date of
the most recent conversion or continuation of such Borrowing.

 

“IRS” means the United States Internal Revenue Service.

 

“Issuing Banks” means Barclays Bank PLC, Citi, Bank of America, N.A., Wells
Fargo, and JPMorgan Chase Bank, N.A, in their capacities as issuers of Letters
of Credit hereunder, and each other Lender as the Borrower may from time to time
select as an Issuing Bank hereunder pursuant to Section 2.05; provided that such
Lender has agreed to be an Issuing Bank and the Administrative Agent has
consented to such selection.

 

“KMP” has the meaning specified in the Preliminary Statements.

 

“KMP Credit Agreement” has the meaning specified in the Preliminary Statements.

 

16

--------------------------------------------------------------------------------


 

“KMP Merger Agreement” has the meaning specified in the Preliminary Statements.

 

“KMR” has the meaning specified in the Preliminary Statements.

 

“KMR Merger Agreement” has the meaning specified in the Preliminary Statements.

 

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority.

 

“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.

 

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Committed Letters of Credit and Uncommitted Letters of Credit at
such time plus (b) the aggregate amount of all LC Disbursements that have not
yet been reimbursed by or on behalf of the Borrower at such time.  The LC
Exposure of any Lender at any time shall be its Applicable Percentage of the
total LC Exposure at such time.

 

“LC Sublimit” means $750,000,000.

 

“Lenders” has the meaning specified in the introduction to this Agreement. 
Unless context otherwise requires, the term “Lenders” includes the Swingline
Lender.

 

“Letter of Credit” means any Existing Letter of Credit or any letter of credit
issued pursuant to this Agreement.

 

“Letter of Credit Commitment” means, with respect to any Issuing Bank, the
commitment of such Issuing Bank to issue Letters of Credit hereunder, expressed
as an amount representing the maximum aggregate amount of the LC Exposure with
respect to Letters of Credit issued by such Issuing Bank as such commitment may
be reduced or terminated from time to time pursuant to Section 2.08.  The
initial amount of each Issuing Bank’s Letter of Credit Commitment is set forth
on Schedule 1.01.

 

“Letter of Credit Request” has the meaning specified in Section 2.05.

 

“LIBOR” means, with respect to any Eurodollar Loan for any Interest Period, a
fluctuating rate per annum equal to (x) the rate per annum determined by the
Administrative Agent to be the offered rate for dollar deposits with a term
equivalent to such Interest Period appearing on the page of the Reuters Screen
which displays an average of the London interbank offered rate administered by
the ICE Benchmark Administration or (y) if the rate in clause (x) above does not
appear on such page or service or if such page or service is not available, the
rate per annum determined by the Administrative Agent to be the offered rate for
dollar deposits with a term equivalent to such Interest Period on such other
page or other service which displays an average of the London interbank offered
rate administered by the ICE Benchmark Administration or (z) if the rates in
clauses (x) and (y) are not available, the rate per annum determined by the
Administrative Agent to be the average offered quotation rate by major banks in
the London interbank market for dollar deposits of principal amounts comparable
to such Eurodollar Loan with maturities comparable to such Interest Period.

 

17

--------------------------------------------------------------------------------


 

“LIBOR Rate” means, with respect to any Eurodollar Loan for any Interest Period
for such Loan, a rate per annum (rounded upwards, if necessary, to the nearest
1/100 of 1%) determined by the Administrative Agent to be equal to the product
of (i) LIBOR for such Loan for such Interest Period multiplied by (ii) the
Reserve Requirement for such Loan for such Interest Period.  In no case shall
the LIBOR Rate be less than zero.

 

“Lien” means, with respect to any asset (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, and (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset.

 

“Loan Documents” mean, collectively, this Agreement, the Guaranty, the Notes, if
any, the Applications, the Fee Letter and all other instruments and documents
from time to time executed and delivered by the Borrower or the Guarantors in
connection herewith and therewith.

 

“Loan Party” means the Borrower and each Guarantor.

 

“Loans” means advances made by the Lenders to the Borrower pursuant to this
Agreement.

 

“Material Adverse Effect” means, relative to any occurrence of whatever nature,
a material adverse effect on (a) the business assets, liabilities or financial
condition of the Borrower and the Subsidiaries taken as a whole, (b) the ability
of the Borrower and the Guarantors, taken as a whole, to perform the Obligations
or (c) the rights and remedies of the Administrative Agent, any Issuing Bank or
any Lender against the Borrower or, taken as a whole, the Guarantors, under any
material provision of this Agreement or any other Loan Document.

 

“Material Subsidiary” means, as at any date of determination, any Subsidiary of
the Borrower whose total tangible assets (for purposes of the below, when
combined with the tangible assets of such Subsidiary’s Subsidiaries, after
eliminating intercompany obligations) as at such date of determination are
greater than or equal to 5% of Consolidated Tangible Assets as of the last day
of the fiscal quarter most recently ended for which financial statements have
been delivered pursuant to Section 5.01(a) or (b) (the “Most Recent Financial
Statement Date”), as the case may be; provided that if the aggregate total
tangible assets of all Material Subsidiaries is less than 85% of Consolidated
Tangible Assets as of the Most Recent Financial Statement Date, the Borrower
shall designate Subsidiaries as “Material Subsidiaries” in writing to the
Administrative Agent along with the delivery of the applicable financial
statements pursuant to Section 5.01(a) or (b) such that the deficit described in
this proviso ceases to exist.

 

“Maturity Date” means the earlier of (a) the Stated Maturity Date and (b) the
acceleration of the Obligations pursuant to Section 7.01.

 

“Maximum Rate” has the meaning specified in Section 9.13.

 

“Merger Agreements” has the meaning specified in the Preliminary Statements.

 

“Minimum Collateral Amount” means, solely for purposes of Sections 2.19 and
2.20, at any time, (i) with respect to Cash Collateral consisting of cash or
deposit account balances, an amount equal to 100% of the Fronting Exposure of
all Issuing Banks with respect to Letters of Credit issued and

 

18

--------------------------------------------------------------------------------


 

outstanding at such time and (ii) otherwise, an amount determined by the
Administrative Agent and the Issuing Banks in their sole discretion.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Most Recent Financial Statement Date” has the meaning specified in the
definition of Material Subsidiary.

 

“Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

 

“Net Income” means with respect to any Person for any period that net income of
such Person for such period determined in accordance with GAAP; provided that
there shall be excluded, without duplication, from such net income (to the
extent otherwise included therein).

 

(a)                                 net extraordinary gains and losses (other
than, in the case of losses, losses resulting from charges against net income to
establish or increase reserves for potential environmental liabilities and
reserves for exposure of such Person under rate cases);

 

(b)                                 net gains or losses in respect of
dispositions of assets other than in the ordinary course of business;

 

(c)                                  any gains or losses attributable to
write-ups or write-downs of assets; and

 

(d)                                 proceeds of any key man insurance, or any
insurance on property, plant or equipment.

 

“Net Worth” means, as to the Borrower at any date, the sum of the amount of
shareholders’ equity of the Borrower determined as of such date in accordance
with GAAP, provided there shall be excluded, without duplication, from such
determination (to the extent otherwise included therein) the amount of
accumulated other comprehensive gain or loss as of such date.

 

“New Commitment” has the meaning specified in Section 2.21(a).

 

“New Lender” has the meaning specified in Section 2.21(b).

 

“New Loan” has the meaning specified in Section 2.21(b).

 

“New Loan Increase Joinder” has the meaning specified in Section 2.21(c).

 

“New Senior Notes” has the meaning specified in the Preliminary Statements.

 

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 9.02 and (ii) has been
approved by the Required Lenders.

 

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

 

“Non-Extension Notice Date” has the meaning specified in Section 2.05(f).

 

“Non-Guarantor Subsidiary” has the meaning specified in Section 6.01.

 

19

--------------------------------------------------------------------------------


 

“Non-Wholly-owned Subsidiary” means any Subsidiary that is not a Wholly-owned
Subsidiary.

 

“Note” means a Committed Note or a Swingline Note.

 

“Notice of Default” has the meaning specified in Section 7.01.

 

“Notice of Prepayment” has the meaning specified in Section 2.08.

 

“Obligations” means collectively:

 

(a)                                 the payment of all indebtedness and
liabilities by, and performance of all other obligations of, the Borrower in
respect of the Loans;

 

(b)                                 all obligations of the Borrower under, with
respect to and relating to the Letters of Credit, whether contingent or matured;

 

(c)                                  the payment of all other indebtedness and
liabilities by and performance of all other obligations of the Borrower to the
Administrative Agent, the Issuing Banks and the Lenders under, with respect to,
and arising in connection with, the Loan Documents, and the payment of all
indebtedness and liabilities of the Borrower to the Administrative Agent, the
Issuing Banks and the Lenders for fees, costs, indemnification and expenses
(including reasonable attorneys’ fees and expenses) under the Loan Documents;

 

(d)                                 the reimbursement of all sums advanced and
costs and expenses incurred by the Administrative Agent under any Loan Document
(whether directly or indirectly) in connection with the Obligations or any part
thereof or any renewal, extension or change of or substitution for the
Obligations or, any part thereof, whether such advances, costs and expenses were
made or incurred at the request of the Borrower or the Administrative Agent; and

 

(e)                                  all renewals, extensions, amendments and
changes of, or substitutions or replacements for, all or any part of the items
described under clauses (a) through (d) above.

 

“OLP “B”“ means Kinder Morgan Operating L.P. “B”, a Delaware limited
partnership.

 

“Operating Subsidiary” means any operating company that is a Subsidiary of the
Borrower.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or any Loan
Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.18(b))

 

20

--------------------------------------------------------------------------------


 

treating the assignee and the assignor with respect to any such assignment as
the recipient for purposes of the definition of Other Connection Taxes.

 

“Participant” has the meaning assigned to such term in Section 9.05(c).

 

“Participant Register” has the meaning specified in Section 9.05(c).

 

“Patriot Act” has the meaning specified in Section 9.15.

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

“Performance Level” means a reference to one of Performance Level I, Performance
Level II, Performance Level III, Performance Level IV or Performance Level V.

 

“Performance Level I” means, at any date of determination, that the Borrower
shall have a Borrower Debt Rating in effect on such date of at least BBB+ by S&P
or at least Baa1 by Moody’s.

 

“Performance Level II” means, at any date of determination, (a) that the
Performance Level does not meet the requirements of Performance Level I and
(b) that the Borrower shall have a Borrower Debt Rating in effect on such date
of at least BBB by S&P, or at least Baa2 by Moody’s.

 

“Performance Level III” means, at any date of determination, (a) that the
Performance Level does not meet the requirements of Performance Level I or
Performance Level II and (b) that the Borrower shall have a Borrower Debt Rating
in effect on such date of at least BBB- by S&P, or at least Baa3 by Moody’s.

 

“Performance Level IV” means, at any date of determination, (a) that the
Performance Level does not meet the requirements of Performance Level I,
Performance Level II or Performance Level III and (b) that the Borrower shall
have a Borrower Debt Rating in effect on such date of at least BB+ by S&P, or at
least Ba1 by Moody’s.

 

“Performance Level V” means, at any date of determination, that the Performance
Level does not meet the requirements of Performance Level I, Performance Level
II, Performance Level III or Performance Level IV.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any member of its
ERISA Group is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Plantation Pipe Line” means Plantation Pipe Line Company, a Delaware and
Virginia corporation.

 

“Prime Rate” means the rate of interest from time to time announced publicly by
the Administrative Agent at the Principal Office as its prime commercial lending
rate.  Such rate is set by the Administrative Agent as a general reference rate
of interest, taking into account such factors as the

 

21

--------------------------------------------------------------------------------


 

Administrative Agent may deem appropriate, it being understood that many of the
Administrative Agent’s commercial or other loans are priced in relation to such
rate, that it is not necessarily the lowest or best rate actually charged to any
customer and that the Administrative Agent may make various commercial or other
loans at rates of interest having no relationship to such rate.

 

“Principal Office” means the principal office of the Administrative Agent,
presently located in New York, New York, or such other location as designated by
the Administrative Agent from time to time.

 

“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Bank, as applicable.

 

“Register” has the meaning specified in Section 9.05.

 

“Regulation D” means Regulation D of the Board, as the same is from time to time
in effect, and all official rulings and interpretations thereunder or thereof.

 

“Regulation T” means Regulation T of the Board, as the same is from time to time
in effect, and all official rulings and interpretations thereunder or thereof.

 

“Regulation U” means Regulation U of the Board, as the same is from time to time
in effect, and all official rulings and interpretations thereunder or thereof.

 

“Regulation X” means Regulation X of the Board, as the same is from time to time
in effect, and all official rulings and interpretations thereunder or thereof.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

 

“Required Lenders” means, at any time, subject to the provisions of
Section 9.02(b), Lenders having Credit Exposure and unused Commitments
representing more than 50% of the sum of the total Credit Exposures and unused
Commitments at such time.

 

“Requirement of Law” means any law, statute, code, ordinance, order,
determination, rule, regulation, judgment, decree, injunction, franchise,
permit, certificate, license, authorization or other directive or requirement
(whether or not having the force of law), including Environmental Laws, energy
regulations and occupational, safety and health standards or controls, of any
Governmental Authority.

 

“Reserve Requirement” means, for any day a fraction (expressed as a decimal),
the numerator of which is the number one and the denominator of which is the
number one minus the aggregate of the maximum reserve percentage (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board or other Governmental Authority to which the
Administrative Agent is subject with respect to LIBOR, for eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Board).  Such reserve percentage shall include those imposed pursuant to such
Regulation D.  Eurodollar Loans shall be deemed to constitute eurocurrency
funding and to be subject to such reserve requirements without benefit of or
credit for proration, exemptions or offsets that may be available from time to
time to any Lender under such Regulation D or any comparable regulations.  The
Reserve Requirement shall be adjusted automatically on and as of the effective
date of any change in any such reserve percentage.

 

22

--------------------------------------------------------------------------------


 

“Responsible Officer” means, as used with respect to the Borrower, the Chairman,
Vice Chairman, President, any Vice President, Chief Executive Officer, Chief
Financial Officer, Controller or Treasurer of the Borrower.

 

“Restricted Payment” means any distribution (whether in cash, securities or
other property) with respect to any Capital Stock in the Borrower, or any
payment (whether in cash, securities or other property), including any deposit,
on account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such Capital Stock or any option or other right to acquire
any such Capital Stock.

 

“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw-Hill
Companies, Inc.

 

“Sanctions” has the meaning specified in Section 4.14(a).

 

“SEC” means the Securities and Exchange Commission or any Governmental Authority
succeeding to its function.

 

“Solvent” means, with respect to any Person as of any date, that as of such
date, (a)(i) the sum of such Person’s indebtedness (including contingent
liabilities) does not exceed the present fair saleable value of such Person’s
present assets; (ii) such Person’s capital is not unreasonably small in relation
to its business as contemplated on such date; and (iii) such Person has not
incurred, and does not intend to incur, or believe that it will incur
indebtedness (including current obligations) beyond its ability to pay principal
and interest on such indebtedness as it becomes due (whether at maturity or
otherwise); and (b) such Person is “solvent” within the meaning given that term
and similar terms under applicable laws relating to fraudulent transfers and
conveyances.  For the purposes of this definition, the amount of any contingent
liability at any time shall be computed as the amount that, in light of all the
facts and circumstances existing at such time, represents the amount that can
reasonably be expected to become an actual or matured liability (irrespective of
whether such contingent liabilities meet the criteria for accrual under
Statement of Financial Accounting Standard No. 5).

 

“Stated Maturity Date” means the date that is five years following the Closing
Date.

 

“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.  Unless the context otherwise
clearly requires, references in this Agreement to a “Subsidiary” or the
“Subsidiaries” refer to a Subsidiary or the Subsidiaries of the Borrower. 
Notwithstanding the foregoing, Plantation Pipe Line shall not be a Subsidiary of
the Borrower until such time as its assets and liabilities, profit or loss and
cash flow are required under GAAP to be consolidated with those of the Borrower.

 

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time.  The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total Swingline Exposure
at such time.

 

23

--------------------------------------------------------------------------------


 

“Swingline Lender” means Barclays Bank PLC, in its capacity as lender of
Swingline Loans hereunder, or any other Lender acceptable to the Borrower and
the Administrative Agent, acting in such capacity.

 

“Swingline Loan” means a Loan made pursuant to Section 2.04.

 

“Swingline Note” means a promissory note of the Company payable to the Swingline
Lender in substantially the form of Exhibit 1.01-D, together with all
modifications, extensions, renewals and replacements thereof.

 

“Syndication Agent” means Citigroup Global Markets Inc.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
or withholdings (including backup withholding) assets, fees or other charges
imposed by any Governmental Authority including any interest, additions to tax
or penalties applicable thereto.

 

“Total Capitalization” means, as to the Borrower at any date, the sum of
Consolidated Net Indebtedness (determined at such date) and the Net Worth
(determined as at the end of the most recent fiscal quarter of the Borrower for
which financial statements pursuant to Section 5.01(a) or Section 5.01(b), as
applicable, have been delivered).

 

“Total Commitment” means the sum of the Commitments of the Lenders.

 

“Transaction Costs” has the meaning specified in the Preliminary Statements.

 

“Transactions” has the meaning specified in the Preliminary Statements.

 

“Trustee” means The Bank of New York Mellon Trust Company, N.A., as the
beneficiary of the Bond Letter of Credit and any successor beneficiary.

 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the LIBOR Rate or the Alternate Base Rate.

 

“Uncommitted Letter of Credit” has the meaning specified in Section 2.05(b).

 

“United States” and “U.S.” each means United States of America.

 

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(3) of the Code.

 

“U.S. Tax Compliance Certificate” has the meaning specified in Section 2.16(g).

 

“Voting Stock” means, with respect to any Person, securities of any class or
classes of Capital Stock in such Person entitling holders thereof (whether at
all times or only so long as no senior class of stock has voting power by reason
of any contingency) to vote in the election of members of the Board of Directors
or other governing body of such Person or its managing member or its general
partner (or its managing general partner if there is more than one general
partner).

 

“Wells Fargo” means Wells Fargo Bank, National Association.

 

24

--------------------------------------------------------------------------------


 

“Wholly-owned Domestic Operating Subsidiary” means any Wholly-owned Subsidiary
that constitutes (i) a Domestic Subsidiary and (ii) an Operating Subsidiary.

 

“Wholly-owned Subsidiary” means a Subsidiary of which all issued and outstanding
Capital Stock (excluding in the case of a corporation, directors’ qualifying
shares) is directly or indirectly owned by the Borrower.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

“Withholding Agent” means the Administrative Agent and the Borrower.

 

SECTION 1.02 Classification of Loans and Borrowings.  For purposes of this
Agreement, Loans and Borrowings may be classified and referred to by Type (e.g.,
a “Eurodollar Loan” or “Eurodollar Borrowing” or an “ABR Loan” or “ABR
Borrowing”).

 

SECTION 1.03 Accounting Terms; Changes in GAAP.  All accounting and financial
terms used herein and not otherwise defined herein and the compliance with each
covenant contained herein which relates to financial matters shall be determined
in accordance with GAAP applied by the Borrower on a consistent basis, except to
the extent that a deviation therefrom is expressly stated.  Should there be a
change in GAAP from that in effect on the Effective Date, such that any of the
defined terms set forth in Section 1.01 and/or compliance with the covenants set
forth in Article VI would then be calculated in a different manner or with
different components or any of such covenants and/or defined terms used therein
would no longer constitute meaningful criteria for evaluating the matters
addressed thereby prior to such change in GAAP (a) the Borrower and the Required
Lenders agree, within the 60-day period following any such change, to negotiate
in good faith and enter into an amendment to this Agreement in order to modify
the defined terms set forth in Section 1.01 or the covenants set forth in
Article VI, or both, in such respects as shall reasonably be deemed necessary by
the Required Lenders that the criteria for evaluating the matters addressed by
such covenants are substantially the same criteria as were effective prior to
any such change in GAAP, and (b) the Borrower shall be deemed to be in
compliance with such covenants during the 60-day period following any such
change, or until the earlier date of execution of such amendment, if and to the
extent that the Borrower would have been in compliance therewith under GAAP as
in effect immediately prior to such change; provided, however, that for the
avoidance of doubt, any lease that was accounted for by the Borrower or the
Subsidiaries as an operating lease as of the Effective Date and any other lease
entered into after the Effective Date by the Borrower or any Subsidiary shall be
accounted for as an operating lease and not a capital lease to the extent that
such lease would have been characterized as an operating lease as of the
Effective Date.

 

SECTION 1.04 Interpretation.  In this Agreement, unless a clear contrary
intention appears:

 

(a)                                 the singular number includes the plural
number and vice versa;

 

(b)                                 reference to any gender includes each other
gender;

 

(c)                                  the words “herein”, “hereof” and
“hereunder” and other words of similar import refer to this Agreement as a whole
and not to any particular Article, Section or other subdivision;

 

(d)                                 reference to any Person includes such
Person’s successors and assigns but, if applicable, only if such successors and
assigns are permitted by this Agreement, and reference to a Person

 

25

--------------------------------------------------------------------------------


 

in a particular capacity excludes such Person in any other capacity or
individually; provided that nothing in this clause (iv) is intended to authorize
any assignment not otherwise permitted by this Agreement;

 

(e)                                  except as expressly provided to the
contrary herein, reference to any agreement, document or instrument (including
this Agreement) means such agreement, document or instrument as amended,
supplemented or modified, or extended, renewed, refunded, substituted or
replaced, and in effect from time to time in accordance with the terms thereof
and, if applicable, the terms hereof, and reference to any Note or other note or
Indebtedness or other indebtedness includes any note or indebtedness issued
pursuant hereto in extension or renewal or refunding thereof or in substitution
or replacement therefor;

 

(f)                                   unless the context indicates otherwise,
reference to any Article, Section, Schedule or Exhibit means such Article or
Section hereof or such Schedule or Exhibit hereto;

 

(g)                                  the word “including” (and with correlative
meaning “include”) means including, without limiting the generality of any
description preceding such term;

 

(h)                                 with respect to the determination of any
period of time, except as expressly provided to the contrary, the word “from”
means “from and including” and the word “to” means “to but excluding”;

 

(i)                                     reference to any law, rule or regulation
means such as amended, modified, codified or reenacted, in whole or in part, and
in effect from time to time; and

 

(j)                                    the words “asset” and “property” shall be
construed to have the same meaning and effect and refer to any and all tangible
and intangible assets and properties.

 

ARTICLE II
THE CREDITS

 

SECTION 2.01 Commitments.

 

Subject to the terms and conditions set forth herein, each Lender agrees to make
Committed Loans to the Borrower from time to time during the Availability Period
in an aggregate principal amount that will not result in (i) such Lender’s
Credit Exposure exceeding such Lender’s Commitment or (ii) the sum of the total
Credit Exposures exceeding the Total Commitment.  Within the foregoing limits
and subject to the terms and conditions set forth herein, the Borrower may
borrow, prepay and reborrow Committed Loans.

 

SECTION 2.02 Loans and Borrowings.

 

(a)                                 Each Committed Loan shall be made as part of
a Borrowing consisting of Committed Loans denominated in U.S. dollars made by
the Lenders, ratably in accordance with their Applicable Percentage of the Total
Commitment on the date such Loan is made hereunder.  The failure of any Lender
to make any Loan required to be made by it shall not relieve any other Lender of
its obligations hereunder; provided that the Commitments of the Lenders are
several and no Lender shall be responsible for any other Lender’s failure to
make Loans as required.

 

(b)                                 Subject to Section 2.13, each Borrowing
(other than a Borrowing of Swingline Loans, which must be ABR Loans) shall be
comprised entirely of ABR Loans or Eurodollar Loans as the Borrower may request
in accordance herewith.  Each Lender at its option may make any Eurodollar Loan

 

26

--------------------------------------------------------------------------------


 

by causing any domestic or foreign branch or Affiliate of such Lender to make
such Loan; provided that any exercise of such option shall not affect the
obligation of the Borrower to repay such Loan in accordance with the terms of
this Agreement.

 

(c)                                  At the commencement of each Interest Period
for any Eurodollar Borrowing, such Borrowing shall be in an aggregate amount
that is an integral multiple of $1,000,000 and not less than $3,000,000.  At the
time that each ABR Borrowing is made, such Borrowing shall be in an aggregate
amount that is an integral multiple of $1,000,000 and not less than $1,000,000;
provided that an ABR Borrowing may be in an aggregate amount that is equal to
the entire unused balance of the Total Commitment or that is required to finance
the reimbursement of an LC Disbursement as contemplated by Section 2.05(h). 
Each Swingline Loan shall be in an amount that is an integral multiple of
$100,000 and not less than $1,000,000.

 

(d)                                 There shall not at any time be more than a
total of twelve Eurodollar Borrowings outstanding.

 

(e)                                  Notwithstanding any other provision of this
Agreement, the Borrower shall not be entitled to request, or to elect to convert
or continue, any Borrowing if the Interest Period requested with respect thereto
would end after the Stated Maturity Date.

 

SECTION 2.03 Requests for Borrowings.

 

(a)                                 To request a Borrowing (other than a
Borrowing of a Swingline Loan), the Borrower shall notify the Administrative
Agent of such request (which request shall be in writing unless otherwise agreed
to by the Administrative Agent) (a) in the case of a Eurodollar Borrowing, not
later than 11:00 a.m., New York, New York time, three Business Days before the
date of the proposed Borrowing and (b) in the case of an ABR Borrowing, not
later than 10:00 a.m., New York, New York, time, on the date of the proposed
Borrowing.  Each such Borrowing Request shall be irrevocable and shall be made
by hand delivery, telecopy or electronic communication (e-mail) to the
Administrative Agent of a written Borrowing Request in a form of Exhibit 2.03 (a
“Borrowing Request”) and signed by the Borrower.  Each such Borrowing Request
shall specify the following information in compliance with Section 2.02:

 

(i)                                     the aggregate amount of the requested
Borrowing;

 

(ii)                                  the date of such Borrowing, which shall be
a Business Day;

 

(iii)                               whether such Borrowing is to be an ABR
Borrowing or a Eurodollar Borrowing;

 

(iv)                              in the case of a Eurodollar Borrowing, the
initial Interest Period to be applicable thereto, which shall be a period
contemplated by the definition of the term “Interest Period”; and

 

(v)                                 the location and number of the Borrower’s
account to which funds are to be disbursed, which shall comply with the
requirements of Section 2.06;

 

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing.  If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration.  Promptly following
receipt of a Borrowing Request in accordance with this Section 2.03, the

 

27

--------------------------------------------------------------------------------


 

Administrative Agent shall advise each Lender in writing of the details thereof
and of the amount of such Lender’s Loan to be made as part of the requested
Borrowing.

 

(b)                                 To request a Borrowing of a Swingline Loan,
the Borrower shall notify the Administrative Agent of such request (which
request shall be in writing unless otherwise agreed by the Administrative
Agent), not later than 12:00 noon, New York, New York, time, on the day of a
proposed Swingline Loan.  Each such notice shall be irrevocable and shall
specify (i) the requested date (which shall be a Business Day) of the Swingline
Loan, (ii) the amount of the requested Swingline Loan and (iii) the number of
the Borrower’s deposit account with the Swingline Lender to which funds are to
be disbursed.  The Administrative Agent (if not the Swingline Lender) will
promptly advise the Swingline Lender of any such notice received from the
Borrower.  The Swingline Lender shall make each Swingline Loan available to the
Borrower by means of a credit to the deposit account of the Borrower identified
in the notice or otherwise agreed upon by the Borrower and the Swingline Lender
from time to time by 3:00 p.m., New York, New York, time, on the requested date
of such Swingline Loan.

 

SECTION 2.04 Swingline Loans.

 

(a)                                 Subject to the terms and conditions set
forth herein, the Swingline Lender in its individual capacity agrees, at any
time and from time to time on and after the Closing Date, to make a loan or
loans (each a “Swingline Loan” and, collectively, the “Swingline Loans”) to the
Borrower from time to time during the Availability Period, in an aggregate
principal amount at any time outstanding that will not result in (i) the
aggregate principal amount of outstanding Swingline Loans exceeding $50,000,000
or (ii) the sum of the total Credit Exposures exceeding the Total Commitment;
provided that (A) each Swingline Loan shall be in a minimum amount of $1,000,000
and shall be repayable in full as provided in Section 2.09, and (B) the
Swingline Lender shall not be required to make a Swingline Loan to refinance an
outstanding Swingline Loan.  Within the foregoing limits and subject to the
terms and conditions set forth herein, the Borrower may borrow, prepay and
reborrow Swingline Loans.

 

(b)                                 The Swingline Lender may by written notice
given to the Administrative Agent not later than 12:00 noon, New York, New York,
time, on any Business Day require the Lenders to acquire participations on such
Business Day in all or a portion of the Swingline Loans outstanding.  Such
notice shall specify the aggregate amount of Swingline Loans in which Lenders
will participate.  Promptly upon receipt of such notice, the Administrative
Agent will give notice thereof to each Lender, specifying in such notice such
Lender’s Applicable Percentage of such Swingline Loan or Loans.  Each Lender
hereby absolutely and unconditionally agrees, upon receipt of notice as provided
above, to pay to the Administrative Agent, for the account of the Swingline
Lender, such Lender’s Applicable Percentage of such Swingline Loan or Loans. 
Each Lender acknowledges and agrees that its obligation to acquire
participations in Swingline Loans pursuant to this paragraph is irrevocable and
unconditional and shall not be affected by any circumstance whatsoever,
including the occurrence and continuance of a Default or Event of Default or
reduction or termination of the Total Commitment, and that each such payment
shall be made without any offset, abatement, withholding or reduction
whatsoever.  Each Lender shall comply with its obligation under this paragraph
by wire transfer of immediately available funds, in the same manner as provided
in Section 2.06 with respect to Loans made by such Lender (and Section 2.06
shall apply, mutatis mutandis, to the payment obligations of the Lenders), and
the Administrative Agent shall promptly pay to the Swingline Lender the amounts
so received by it from the Lenders.  The Administrative Agent shall notify the
Borrower of any participations in any Swingline Loan acquired pursuant to this
paragraph, and thereafter payments in respect of such Swingline Loan shall be
made to the Administrative Agent for the account of the Lenders and not to the
Swingline Lender.  Any amounts received by the Swingline Lender from the
Borrower (or other party on behalf of the Borrower) in respect of a Swingline
Loan after receipt by the Swingline Lender of the proceeds of a sale of
participations therein shall be promptly remitted to the Administrative Agent
for the account of the Lenders; any such

 

28

--------------------------------------------------------------------------------


 

amounts received by the Administrative Agent shall be promptly remitted by the
Administrative Agent to the Lenders that shall have made their payments pursuant
to this paragraph and to the Swingline Lender, as their interests may appear. 
The purchase of participations in a Swingline Loan pursuant to this paragraph
shall not relieve the Borrower of any default in the payment thereof.

 

SECTION 2.05 Letters of Credit.

 

(a)                                 Existing Letters of Credit.  The parties
hereto acknowledge that on and after the Closing Date, each Existing Letter of
Credit shall be a Letter of Credit issued by the Issuing Bank shown as the
issuer thereof on Schedule 1.01B (as such Schedule may be updated by the
Borrower on or prior to the Closing Date to reflect additional letters of credit
issued by an Issuing Bank for the account of the Borrower or any of its
Subsidiaries between the Effective Date and the Closing Date) for the account of
the relevant Existing LC Subsidiary in the case of the Existing Subsidiary
Letters of Credit, and for the account of the Borrower in the case of all other
Existing Letters of Credit.  Any Letter of Credit issued by Wachovia Bank,
National Association, or First Union National Bank shall be deemed to be a
Letter of Credit issued by Wells Fargo.  OLP “B” hereby pledges, assigns,
transfers and delivers to Wells Fargo, as the Issuing Bank that has issued the
Bond Letter of Credit, all its right, title and interest to all Bonds purchased
with funds drawn under the Bond Letter of Credit (the “Pledged Bonds”), and
hereby grants to such Issuing Bank a first lien on, and security interest in,
its rights, title and interest in and to the Pledged Bonds, the interest thereon
and all proceeds thereof or substitutions therefor, as collateral security for
the prompt and complete payment when due of the amounts payable in respect of
the Bond Letter of Credit.  During such time as any Bonds are Pledged Bonds, the
Issuing Bank that has issued the Bond Letter of Credit shall be entitled to
exercise all of the rights of a holder of Bonds with respect to voting,
consenting and directing the Trustee as if such Issuing Bank were the owner of
such Bonds, and OLP “B” hereby grants and assigns to such Issuing Bank all such
rights.

 

(b)                                 General.  Subject to the terms and
conditions set forth herein, the Borrower may request the issuance, amendment,
renewal or extension of Letters of Credit from an Issuing Bank for its own
account individually, for its own account and that of any Subsidiary as
co-applicants, or, in the case of the Existing Subsidiary Letters of Credit, for
the account of the relevant Existing LC Subsidiary, in a form reasonably
acceptable to the Administrative Agent and such Issuing Bank, at any time and
from time to time during the Availability Period.  Subject to the terms and
conditions set forth herein, such Issuing Bank shall have an obligation to issue
a Letter of Credit (each such Letter of Credit, a “Committed Letter of Credit”),
and to amend, renew or extend any Letter of Credit previously issued by it,
under this Section 2.05 if, after giving effect to any such issuance, amendment,
renewal or extension, (i) the LC Exposure for all Letters of Credit issued by
such Issuing Bank would not exceed such Issuing Bank’s Letter of Credit
Commitment at such time, (ii) the total LC Exposure would not exceed the LC
Sublimit and (iii) the total Credit Exposure does not exceed the Total
Commitment.  In addition, at the request of the Borrower, an Issuing Bank may in
its sole discretion agree to issue, amend, renew, or extend Letters of Credit
for the account of the Borrower individually or for its own account and that of
any Subsidiary (each such Letter of Credit, an “Uncommitted Letter of Credit”);
provided, however, after giving effect to any such issuance, amendment, renewal
or extension, (i) the total LC Exposure shall not exceed the LC Sublimit, and
(ii) the total Credit Exposure shall not exceed the Total Commitment.  In the
event of any inconsistency between the terms and conditions of this Agreement
and the terms and conditions of any Application or other agreement submitted by
the Borrower to, or entered into by the Borrower with, the Issuing Bank thereof
relating to any Letter of Credit, the terms and conditions of this Agreement
shall control.  All Letters of Credit issued and deemed issued under this
Section 2.05 shall constitute utilization of the Total Commitment including the
total Letter of Credit Commitments in an amount equal to the LC Exposure
relating to such Letters of Credit.  All Letters of Credit issued under this
Agreement shall be denominated in U.S. dollars.  In no event shall any Issuing
Bank be required to issue any Letter of Credit other than a stand-by Letter of
Credit.

 

29

--------------------------------------------------------------------------------


 

(c)                                    No Issuing Bank shall be under any
obligation to issue any Letter of Credit if:

 

(i)                                     any order, judgment or decree of any
Governmental Authority or arbitrator shall by its terms purport to enjoin or
restrain such Issuing Bank from issuing such Letter of Credit, or any Law
applicable to such Issuing Bank or any request or directive (whether or not
having the force of law) from any Governmental Authority with jurisdiction over
such Issuing Bank shall prohibit, or request that such Issuing Bank refrain
from, the issuance of letters of credit generally or such Letter of Credit in
particular or shall impose upon such Issuing Bank with respect to such Letter of
Credit any restriction, reserve or capital requirement (for which such Issuing
Bank is not otherwise compensated hereunder) not in effect on the Closing Date,
or shall impose upon such Issuing Bank any unreimbursed loss, cost or expense
which was not applicable on the Closing Date and which such Issuing Bank in good
faith deems material to it;

 

(ii)                                  the issuance of such Letter of Credit
would violate one or more policies of such Issuing Bank applicable to letters of
credit generally;

 

(iii)                               except as otherwise agreed by the
Administrative Agent and such Issuing Bank, such Letter of Credit is in an
initial stated amount less than $10,000;

 

(iv)                              such Letter of Credit is to be denominated in
a currency other than U.S. dollars;

 

(v)                                 such Letter of Credit contains any
provisions for automatic reinstatement of the stated amount after any drawing
thereunder; or

 

(vi)                              any Lender is at such time a Defaulting
Lender, unless such Issuing Bank has entered into arrangements, including
reallocation of such Lender’s Applicable Percentage of the outstanding LC
Exposure pursuant to Section 2.19(a)(iv) or the delivery of Cash Collateral,
satisfactory to such Issuing Bank (in its sole discretion) with the Borrower or
such Lender to eliminate such Issuing Bank’s actual or potential Fronting
Exposure (after giving effect to Section 2.19(a)(iv)) with respect to such
Lender arising from either the Letter of Credit then proposed to be issued or
such Letter of Credit and all other LC Exposure as to which such Issuing Bank
has actual or potential Fronting Exposure, as it may elect in its sole
discretion.

 

(d)                                 No Issuing Bank shall be under any
obligation to amend or extend any Letter of Credit if (A) such Issuing Bank
would have no obligation at such time to issue the Letter of Credit in its
amended form under the terms hereof or (B) the beneficiary of such Letter of
Credit does not accept the proposed amendment thereto.

 

(e)                                  Notice of Issuance, Amendment, Renewal,
Extension; Certain Conditions.  To request the issuance of a Letter of Credit
(or the amendment, renewal or extension of an outstanding Letter of Credit), the
Borrower shall hand deliver or telecopy (or transmit by electronic communication
(e-mail), if arrangements for doing so have been approved by the designated
Issuing Bank) to the designated Issuing Bank and the Administrative Agent not
less than five Business Days (or such lesser number as may be otherwise
acceptable to such Issuing Bank) in advance of the requested date of issuance,
amendment, renewal or extension) a notice (a “Letter of Credit Request”)
requesting the issuance of a Letter of Credit, or identifying the Letter of
Credit to be amended, renewed or extended, the date of issuance, amendment,
renewal or extension, the date on which such Letter of Credit is to expire
(which shall comply with Section 2.05(f)), the amount of such Letter of Credit,
the name and address of the beneficiary thereof and such other information as
shall be necessary to prepare, amend, renew or extend such Letter of Credit.  If
requested by the Issuing Bank that has been requested to issue such Letter

 

30

--------------------------------------------------------------------------------


 

of Credit, the Borrower also shall submit a letter of credit application on such
Issuing Bank’s standard form (an “Application”), appropriately completed and
signed by a Responsible Officer of the Borrower and including agreed-upon draft
language for such Letter of Credit reasonably acceptable to the applicable
Issuing Bank, in connection with any request for a Letter of Credit.  A Letter
of Credit shall be issued, amended, renewed or extended only if, after giving
effect to such issuance, amendment, renewal or extension, (i) at any time prior
to the Stated Maturity Date (A) the sum of the total Credit Exposures at any
time shall not exceed the Total Commitment, (B) the LC Exposure  in respect of
Committed Letters of Credit issued by any Issuing Bank shall not exceed the
Letter of Credit Commitment of such Issuing Bank and (C) the total LC Exposure
shall not exceed the LC Sublimit, and (ii) at any time on and after the Stated
Maturity Date, no Lender shall have any Credit Exposure or LC Exposure.  Upon
the issuance, amendment, renewal or extension of each Letter of Credit, the
Issuing Bank that has issued such Letter of Credit will notify the
Administrative Agent, who, in turn, will notify the Lenders, of the amount and
type of such Letter of Credit that is issued, amended, renewed or extended
pursuant to this Agreement.

 

(f)                                   Expiration Date.  Each Letter of Credit
(other than the Bond Letter of Credit) shall expire at or prior to the close of
business on the earlier of (i) the date one year after the date of the issuance
of such Letter of Credit (unless the Issuing Bank issuing such Letter of Credit
otherwise agrees in its sole discretion) and (ii) five Business Days prior to
the Stated Maturity Date.  If the Borrower so requests in any applicable Letter
of Credit Request, the Issuing Bank may, in its sole and absolute discretion,
agree to issue a Letter of Credit that has automatic extension provisions (each,
an “Auto-Extension Letter of Credit”); provided that any such Auto-Extension
Letter of Credit must permit the Issuing Bank to prevent any such extension at
least once in each twelve-month period (commencing with the date of issuance of
such Letter of Credit) by giving prior notice to the beneficiary thereof not
later than a day (the “Non-Extension Notice Date”) in each such twelve-month
period to be agreed upon at the time such Letter of Credit is issued.  Unless
otherwise directed by the Issuing Bank, the Borrower shall not be required to
make a specific request to the Issuing Bank for any such extension.  Once an
Auto-Extension Letter of Credit has been issued, the Lenders shall be deemed to
have authorized (but may not require) the Issuing Bank to permit the extension
of such Letter of Credit at any time to an expiry date not later than the five
Business Days prior to the Stated Maturity Date; provided, however, that the
Issuing Bank shall not permit any such extension if the Issuing Bank has
determined that it would not be permitted, or would have no obligation, at such
time to issue such Letter of Credit in its revised form (as extended) under the
terms hereof (by reason of the provisions of clause (e) of this Section 2.05 or
otherwise pursuant to the terms hereof).

 

(g)                                  Participations.  On the Closing Date, with
respect to the Existing Letters of Credit and by the issuance of each other
Letter of Credit (or an amendment to a Letter of Credit increasing the amount
thereof) and without any further action on the part of the Issuing Banks or the
Lenders, the Issuing Bank that has issued such Letter of Credit hereby grants to
each Lender, and each Lender hereby acquires from such Issuing Bank, a
participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit.  In consideration and in furtherance of the foregoing, each Lender
hereby absolutely and unconditionally agrees to pay to the Administrative Agent,
for the account of such Issuing Bank, such Lender’s Applicable Percentage of
each LC Disbursement made by such Issuing Bank and not reimbursed by the
Borrower on the date due as provided in Section 2.05(h), or of any reimbursement
payment required to be refunded to the Borrower for any reason.  Each Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this paragraph in respect of Letters of Credit is irrevocable and
unconditional and shall not be affected by any circumstance whatsoever,
including any amendment, renewal or extension of any Letter of Credit or the
occurrence and continuance of a Default or an Event of Default or reduction or
termination of the Total Commitment, and that each such payment shall be made
without any offset, abatement, withholding or reduction whatsoever.

 

31

--------------------------------------------------------------------------------


 

(h)                                 Reimbursement.  If any Issuing Bank shall
make any LC Disbursement in respect of a Letter of Credit, the Borrower shall
reimburse such LC Disbursement by paying to the Administrative Agent (whether
from its own funds or with the proceeds of Committed Loans) an amount equal to
such LC Disbursement not later than 12:00 noon, New York, New York, time, on the
Business Day immediately following the day that the Borrower receives notice of
such LC Disbursement; provided that if the Borrower fails to make such payment
when due, then, upon demand by such Issuing Bank sent to the Administrative
Agent and each Lender before 10:00 a.m., New York, New York, time, each Lender
shall pursuant to Section 2.06 on the same day make available to the
Administrative Agent for delivery to such Issuing Bank, immediately available
funds in an amount equal to such Lender’s Applicable Percentage of the amount of
such payment by such Issuing Bank, and the funding of such amount shall be
treated as the funding of an ABR Loan by such Lender to the Borrower. 
Notwithstanding anything herein or in any other Loan Document to the contrary,
the funding obligations of the Lenders set forth in this Section 2.05(h) shall
be binding regardless of whether or not a Default or an Event of Default shall
exist or the other conditions precedent in Article III are satisfied at such
time. If and to the extent any Lender fails to effect any payment due from it
under this Section 2.05(h) to the Administrative Agent, then interest shall
accrue on the obligation of such Lender to make such payment from the date such
payment became due to the date such obligation is paid in full at a rate per
annum equal to the Federal Funds Effective Rate.  The failure of any Lender to
pay its Applicable Percentage of any payment under any Letter of Credit shall
not relieve any other Lender of its obligation hereunder to pay to the
Administrative Agent its Applicable Percentage of any payment under any Letter
of Credit on the date required, as specified above, but no Lender shall be
responsible for the failure of any other Lender to pay to the Administrative
Agent such other Lender’s Applicable Percentage of any such payment.

 

(i)                                     Obligations Absolute.  The Borrower’s
obligation to reimburse LC Disbursements as provided in Section 2.05(h) shall,
to the extent permitted by law, be absolute, unconditional and irrevocable, and
shall be performed strictly in accordance with the terms of this Agreement under
any and all circumstances whatsoever and irrespective of:

 

(i)                                     any lack of validity or enforceability
of any Letter of Credit, this Agreement or any other Loan Document, or any term
or provision herein or therein;

 

(ii)                                  any amendment or waiver of or any consent
to departure from all or any of the provisions of any Letter of Credit, this
Agreement or any other Loan Document;

 

(iii)                               the existence of any claim, setoff, defense
or other right that any Loan Party, any Affiliate of any Loan Party or any other
Person may at any time have against the beneficiary under any Letter of Credit,
any Issuing Bank, the Administrative Agent or any Lender or any other Person,
whether in connection with this Agreement or any other related or unrelated
agreement or transaction;

 

(iv)                              any draft or other document presented under a
Letter of Credit proving to be forged, fraudulent or invalid in any respect or
any statement therein being untrue or inaccurate in any respect;

 

(v)                                 payment by any Issuing Bank under a Letter
of Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit; and

 

(vi)                              any other act or omission to act or delay of
any kind of the Issuing Banks, the Lenders, the Administrative Agent or any
other Person or any other event or circumstance whatsoever, whether or not
similar to any of the foregoing, that might, but for the

 

32

--------------------------------------------------------------------------------


 

provisions of this Section 2.05, constitute a legal or equitable discharge of
either Borrower’s obligations hereunder.

 

Neither the Administrative Agent, the Lenders nor the Issuing Banks, nor any of
their Related Parties, shall have any liability or responsibility by reason of
or in connection with the issuance or transfer of any Letter of Credit or any
payment or failure to make any payment thereunder, including any of the
circumstances specified in clauses (i) through (vi) above, as well as any error,
omission, interruption, loss or delay in transmission or delivery of any draft,
notice or other communication under or relating to any Letter of Credit
(including any document required to make a drawing thereunder), any error in
interpretation of technical terms or any consequence arising from causes beyond
the control of any Issuing Bank; provided that the foregoing shall not be
construed to excuse any Issuing Bank from liability to the Borrower (or, in the
case of the Existing Subsidiary Letters of Credit, the relevant Existing LC
Subsidiary) to the extent of any direct damages (as opposed to consequential
damages, claims in respect of which are hereby waived by each Borrower to the
extent permitted by applicable law) suffered by the Borrower that are caused by
such Issuing Bank’s failure to exercise the agreed standard of care (as set
forth below) in determining whether drafts and other documents presented under a
Letter of Credit comply with the terms thereof.  The parties hereto expressly
agree that each Issuing Bank shall have exercised the agreed standard of care in
the absence of gross negligence, willful misconduct or unlawful conduct on the
part of such Issuing Bank.  Without limiting the generality of the foregoing, it
is understood that each Issuing Bank may accept documents that appear on their
face to be in substantial compliance with the terms of a Letter of Credit,
without responsibility for further investigation, regardless of any notice or
information to the contrary, and may make payment upon presentation of documents
that appear on their face to be in substantial compliance with the terms of such
Letter of Credit; provided that each Issuing Bank shall have the right, in its
sole discretion, to decline to accept such documents and to make such payment if
such documents are not in strict compliance with the terms of such Letter of
Credit.

 

(j)                                    Disbursement Procedures.  Each Issuing
Bank shall, promptly following its receipt thereof, examine all documents
purporting to represent a demand for payment under a Letter of Credit issued by
it.  Each Issuing Bank shall promptly notify the Administrative Agent and the
Borrower and, in the case of the Existing Subsidiary Letters of Credit, the
relevant Existing LC Subsidiary, by telephone (confirmed by telecopy) or by
electronic communication (e-mail) of such demand for payment and whether such
Issuing Bank has made or will make an LC Disbursement thereunder; provided that
any failure to give or delay in giving such notice shall not relieve the
Borrower of its obligation to reimburse such Issuing Bank and the Lenders with
respect to any such LC Disbursement.

 

(k)                                 Interim Interest.  If any Issuing Bank shall
make any LC Disbursement, then, unless the Borrower shall reimburse such LC
Disbursement in full on the date specified in Section 2.05(h), the unpaid amount
thereof shall bear interest, for each day from the date such LC Disbursement is
made to the date that the Borrower reimburses such LC Disbursement (or all
Lenders make the payments to the Administrative Agent contemplated by
Section 2.05(h) and treated pursuant to said Section as constituting the funding
of ABR Loans), at the rate per annum then applicable to ABR Committed Loans.

 

(l)                                     Cash Collateralization.  If (i) any
Event of Default shall occur and be continuing, on the Business Day that the
Borrower receives notice from the Administrative Agent or the Required Lenders
(or, if the maturity of the Loans has been accelerated, Lenders with LC Exposure
representing greater than 51% of the total LC Exposure) demanding the deposit of
cash collateral pursuant to this paragraph or (ii) any Letter of Credit remains
outstanding on the fifth Business Day prior to the Stated Maturity Date, the
Borrower shall deposit in an account with the Administrative Agent, in the name
of the Administrative Agent and for the benefit of the Lenders, an amount in
cash equal to the LC Exposure as of such date plus any accrued and unpaid
interest thereon; provided that the obligation to deposit such

 

33

--------------------------------------------------------------------------------


 

cash collateral shall become effective immediately, and such deposit shall
become immediately due and payable, without demand or notice of any kind, upon
(A) the occurrence of any event described in the foregoing clauses (i) or
(ii) or (B) the occurrence of any Event of Default with respect to the Borrower
described in clause (g) or (h) of Section 7.01.  Such deposit shall be held by
the Administrative Agent as collateral for the payment and performance of the
obligations of the Borrower under this Agreement and the other Loan Documents. 
The Administrative Agent shall have exclusive dominion and control, including
the exclusive right of withdrawal, over such account.  Other than any interest
earned on the investment of such deposits (which investments shall be made at
the option and sole discretion of the Administrative Agent, but only in
investments rated at least AA (or equivalent) by at least one nationally
recognized rating agency) such deposits shall not bear interest.  Interest or
profits, if any, on such investments shall accumulate in such account and may,
subject to the immediately preceding sentence be reinvested from time to time. 
Moneys in such account shall be applied by the Administrative Agent to reimburse
each Issuing Bank for LC Disbursements for which it has not been reimbursed and,
to the extent not so applied, shall be held for the satisfaction of the
reimbursement obligations of the Borrower for the LC Exposure at such time or,
if the maturity of the Loans has been accelerated (but subject to the consent of
Lenders with LC Exposure representing greater than 51% of the total LC
Exposure), be applied to satisfy other obligations of the Borrower under this
Agreement and the other Loan Documents.  If the Borrower is required to provide
an amount of cash collateral hereunder as a result of the occurrence of an Event
of Default, such amount (to the extent not applied as aforesaid) shall be
returned to the Borrower within three Business Days after all Events of Default
have been cured or waived.  If the Borrower is required to provide an amount of
cash collateral hereunder as a result of any Letter of Credit remaining
outstanding on the fifth day prior to the Stated Maturity Date, then such cash
collateral or portion thereof shall be released promptly following: (i) the
elimination of the applicable LC Exposure or (ii) the Administrative Agent’s
good faith determination that there exists excess cash collateral.

 

(m)                             Designation.  In addition the Borrower and any
Issuing Bank, with the written consent of the applicable Issuing Bank and notice
to the Administrative Agent and the Lenders, may designate letters of credit
issued by such Issuing Bank that were not originally issued under this Agreement
as Letters of Credit issued hereunder, so long as, at the time of such
designation, (i) the Borrower would have been able to deliver a Letter of Credit
Request with respect to a Letter of Credit hereunder containing the same terms
as such letter of credit that was so designated, (ii) such Issuing Bank would
have been required to issue a Letter of Credit hereunder containing the same
terms as such letter of credit that was so designated and (iii) all the
conditions to a credit extension set forth in Section 3.03 have been met
immediately prior to such designation. Upon such designation in accordance with
the foregoing, such designated letter of credit of such Issuing Bank shall be
deemed to be a Letter of Credit issued by such Issuing Bank hereunder.

 

(n)                                 Existing Subsidiary Letters of Credit
Guaranty. Notwithstanding that each Existing Subsidiary Letter of Credit is in
support of obligations of, and is for the account of, a Subsidiary, the Borrower
shall be obligated to reimburse the Issuing Bank hereunder for any and all
drawings under such Existing Subsidiary Letter of Credit in accordance with
Section 2.05(h). Notwithstanding the foregoing, to the extent that the Borrower
is not treated as the primary obligor for the reimbursement of such Existing
Subsidiary Letter of Credit pursuant to the relevant documentation for such
Existing Subsidiary Letter of Credit, the Debtor Relief Laws, any other
applicable Laws or otherwise, the Borrower hereby absolutely, unconditionally
and irrevocably guarantees (this “Existing Subsidiary Letters of Credit
Guaranty”) the punctual payment and performance when due, whether at stated
maturity, by acceleration or otherwise, of the obligations of the Existing LC
Subsidiaries under the Existing Subsidiary Letters of Credit, whether for
principal, interest (including interest accruing or becoming owing both prior to
and subsequent to the commencement of any proceeding against or with respect to
the Existing LC Subsidiaries under any Debtor Relief Laws, fees, commissions,
expenses (including reasonable attorneys’ fees and expenses) or otherwise (all
such obligations being the “Existing Subsidiary

 

34

--------------------------------------------------------------------------------


 

Letters of Credit Guaranteed Obligations”).  The Borrower agrees to pay any and
all expenses incurred by each Lender, the Issuing Bank and the Administrative
Agent in enforcing this Existing Subsidiary Letters of Credit Guaranty against
the Borrower. This Existing Subsidiary Letters of Credit Guaranty is an
absolute, unconditional, present and continuing guaranty of payment and not of
collectability and is in no way conditioned upon any attempt to collect from the
Existing LC Subsidiaries or any other action, occurrence or circumstance
whatsoever. The Borrower agrees that, to the maximum extent permitted by
applicable law, the Existing Subsidiary Letters of Credit Guaranteed Obligations
may be extended or renewed, and indebtedness thereunder repaid and reborrowed in
whole or in part, without notice to or assent by the Borrower, and that it will
remain bound upon this Existing Subsidiary Letters of Credit Guaranty
notwithstanding any extension, renewal or other alteration of any Existing
Subsidiary Letters of Credit Guaranteed Obligations, or any repayment and
reborrowing of Loans.  To the maximum extent permitted by applicable law, except
as otherwise expressly provided in this Agreement or any other Loan Document to
which the Borrower is a party, the obligations of the Borrower under this
Existing Subsidiary Letters of Credit Guaranty shall be absolute, unconditional
and irrevocable, and shall be performed strictly in accordance with the terms
hereof under any circumstances whatsoever. The Borrower hereby waives
promptness, diligence, notice of acceptance and any other notice with respect to
any of the Existing Subsidiary Letters of Credit Guaranteed Obligations and this
Existing Subsidiary Letters of Credit Guaranty and waives presentment, demand
for payment, notice of intent to accelerate, notice of dishonor or nonpayment
and any requirement that the Administrative Agent or any Lender institute suit,
collection proceedings or take any other action to collect the Existing
Subsidiary Letters of Credit Guaranteed Obligations, including any requirement
that the Administrative Agent or any Lender exhaust any right or take any action
against the Existing LC Subsidiaries or any other Person or any collateral (it
being the intention of the Administrative Agent, the Lenders and the Borrower
that this Existing Subsidiary Letters of Credit Guaranty is to be a guaranty of
payment and not of collection).  It shall not be necessary for the
Administrative Agent or any Lender, in order to enforce any payment by the
Borrower hereunder, to institute suit or exhaust its rights and remedies against
the Existing LC Subsidiaries or any other Person, including others liable to pay
any Existing Subsidiary Letters of Credit Guaranteed Obligations, or to enforce
its rights against any security ever given to secure payment thereof.  The
Borrower hereby expressly waives to the maximum extent permitted by applicable
law each and every right to which it may be entitled by virtue of the suretyship
laws of the State of New York or any other state in which it may be located,
including any and all rights it may have pursuant to Rule 31, Texas Rules of
Civil Procedure, Section 17.001 of the Texas Civil Practice and Remedies Code
and Chapter 34 of the Texas Business and Commerce Code.

 

SECTION 2.06 Funding of Borrowings.

 

(a)                                 Each Lender shall make each Loan to be made
by it hereunder on the proposed date thereof by wire transfer of immediately
available funds by 2:00 p.m., New York, New York time, to the account of the
Administrative Agent most recently designated by it for such purpose by notice
to the Lenders; provided that Swingline Loans shall be made as provided in
Section 2.04.  The Borrower hereby irrevocably authorizes the Administrative
Agent to disburse the proceeds of each Borrowing requested pursuant to
Section 2.03 in immediately available funds by crediting or wiring such proceeds
to the deposit account of the Borrower identified in the Borrowing Request or
otherwise agreed upon by the Borrower and the Administrative Agent from time to
time; provided that ABR Committed Loans made to finance the reimbursement of an
LC Disbursement as provided in Section 2.05(g) and (h) shall be remitted by the
Administrative Agent to the Issuing Bank that made such LC Disbursement.

 

(b)                                 Unless the Administrative Agent shall have
received notice from a Lender prior to the proposed date of any Borrowing (or
prior to 11:00 a.m., New York, New York, time, on such date in the case of an
ABR Borrowing) that such Lender will not make available to the Administrative
Agent such Lender’s Applicable Percentage of such Borrowing, the Administrative
Agent may assume that such

 

35

--------------------------------------------------------------------------------


 

Lender has made such Applicable Percentage of such Borrowing available on such
date in accordance with Section 2.06(a) and may, in reliance upon such
assumption, make available to the Borrower a corresponding amount.  In such
event, if a Lender has not in fact made its Applicable Percentage of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from the date such amount is made available to the Borrower to the date of
payment to the Administrative Agent, at (i) in the case of such Lender, the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation, or (ii) in the case of the Borrower, the interest rate applicable
to ABR Loans.  If the Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Borrower the amount of such interest paid by
the Borrower for such period.  If such Lender pays its share of the applicable
Borrowing to the Administrative Agent, then the amount so paid shall constitute
such Lender’s Loan included in such Borrowing.  Any payment by the Borrower
shall be without prejudice to any claim the Borrower may have against a Lender
that shall have failed to make such payment to the Administrative Agent.

 

SECTION 2.07 Interest Elections.

 

(a)                                 Subject to Section 2.13, each Borrowing
initially shall be of the Type specified in the applicable Borrowing Request
and, in the case of a Eurodollar Borrowing, shall have an initial Interest
Period as specified in such Borrowing Request.  Thereafter, subject to
Section 2.13, the Borrower may elect to convert such Borrowing to a different
Type or to continue such Borrowing and, in the case of a Eurodollar Borrowing,
may elect Interest Periods therefor, all as provided in this Section 2.07.  The
Borrower may elect different options with respect to different portions of the
affected Borrowing, in which case each such portion shall be allocated ratably
among the Lenders holding the Loans comprising such Borrowing, and the Loans
comprising each such portion shall be considered a separate Borrowing.  This
Section 2.07 shall not apply to Swingline Borrowings, which may not be converted
or continued.

 

(b)                                 To make an election pursuant to this
Section 2.07, the Borrower shall notify the Administrative Agent of such
election (which notification shall be in writing unless otherwise agreed to by
the Administrative Agent) by the time that a Borrowing Request would be required
under Section 2.03 if the Borrower were requesting a Borrowing of the Type
resulting from such election to be made on the effective date of such election. 
Each such Interest Election Request shall be irrevocable and shall be made by
hand delivery or telecopy or by electronic communication (e-mail) to the
Administrative Agent of an Interest Election Request in the form of Exhibit 2.07
(an “Interest Election Request”).

 

(c)                                  Each Interest Election Request shall
specify the following information in compliance with Section 2.02:

 

(i)                                     the Borrowing to which such Interest
Election Request applies and, if different options are being elected with
respect to different portions thereof, the portions thereof to be allocated to
each resulting Borrowing (in which case the information to be specified pursuant
to clauses (iii) and (iv) below shall be specified for each resulting
Borrowing);

 

(ii)                                  the effective date of the election made
pursuant to such Interest Election Request, which shall be a Business Day;

 

(iii)                               whether the resulting Borrowing is to be an
ABR Borrowing or a Eurodollar Borrowing; and

 

36

--------------------------------------------------------------------------------


 

(iv)                              if the resulting Borrowing is a Eurodollar
Borrowing, the Interest Period to be applicable thereto after giving effect to
such election, which shall be a period contemplated by the definition of the
term “Interest Period”.

 

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

 

(d)                                 Promptly following receipt of an Interest
Election Request, the Administrative Agent shall advise each Lender in writing
of the details thereof and of such Lender’s portion of each resulting Borrowing.

 

(e)                                  If the Borrower fails to deliver a timely
Interest Election Request with respect to a Eurodollar Borrowing prior to the
end of the Interest Period applicable thereto, then, unless such Borrowing is
repaid as provided herein, at the end of such Interest Period such Borrowing
shall be converted to an ABR Borrowing.  Notwithstanding any contrary provision
hereof, if and so long as an Event of Default is continuing and the
Administrative Agent, at the request of the Required Lenders, so notifies the
Borrower, then so long as an Event of Default has occurred and is continuing
(i) no outstanding Borrowing may be converted to or continued as a Eurodollar
Borrowing, and (ii) unless repaid, each Eurodollar Borrowing shall be converted
to an ABR Borrowing at the end of the Interest Period applicable thereto.

 

SECTION 2.08 Termination and Reduction of Commitments; Mandatory Prepayments.

 

(a)                                 If the Closing Date does not occur on or
prior to 5:00 p.m., Houston, Texas time, on May 11, 2015, this Agreement and the
Commitments hereunder shall automatically terminate in full.

 

(b)                                 Unless previously terminated, the Total
Commitment shall terminate on the Maturity Date.

 

(c)                                  The Borrower may at any time terminate, or
from time to time reduce, the Total Commitment or the Letter of Credit
Commitments, in whole or in part; provided that (i) each partial reduction of
the Total Commitment or Letter of Credit Commitments shall be in an amount that
is an integral multiple of $1,000,000 and not less than $5,000,000, (ii) the
Borrower shall not terminate or reduce the Commitments if, after giving effect
to any concurrent prepayment of the Loans in accordance with Section 2.10, the
total Credit Exposures would exceed the Total Commitment and (iii) the Borrower
shall not terminate or reduce the Letter of Credit Commitments if, after giving
effect to such termination or reduction, (A) the total LC Exposure would exceed
the total LC Commitments as so reduced or (B) the LC Exposure of any Issuing
Bank would exceed its Letter of Credit Commitment.

 

(d)                                 The Borrower shall notify the Administrative
Agent of any election to terminate or reduce the Total Commitment or the Letter
of Credit Commitments under Section 2.08(b) at least three Business Days prior
to the effective date of such termination or reduction, specifying such election
and the effective date thereof.  Promptly following receipt of any notice, the
Administrative Agent shall advise the Lenders of the contents thereof.  Each
notice delivered by the Borrower pursuant to this Section 2.08 shall be
irrevocable; provided that a notice of termination of the Total Commitment or
the Letter of Credit Commitments delivered by the Borrower may state that such
notice is conditioned upon the effectiveness of other credit facilities or other
event, in which case such notice may be revoked by the Borrower (by notice to
the Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied.  Any termination or reduction of the Total
Commitment or the Letter of Credit

 

 

37

--------------------------------------------------------------------------------


 

Commitments shall be permanent.  Except as expressly provided in Section 2.19,
each reduction of the Total Commitment shall be made ratably among the Lenders
in accordance with their Applicable Percentages.

 

SECTION 2.09 Repayment of Loans; Evidence of Debt.

 

(a)                                 The Borrower hereby unconditionally promises
to pay (i) to the Administrative Agent for the account of each Lender the then
unpaid principal amount of each Committed Loan on the Maturity Date and (ii) to
the Swingline Lender the then unpaid principal amount of each Swingline Loan not
later than seven days after the date such Swingline Loan is made.  In addition,
if the total Credit Exposures exceeds the Total Commitment, the Borrower shall
pay to the Administrative Agent for the account of each Lender an aggregate
principal amount of Committed Loans or Swingline Loans sufficient to cause the
total Credit Exposures not to exceed the Total Commitment; provided, however, if
the repayment of the outstanding Committed Loans and/or Swingline Loans does not
cause the total Credit Exposures, to be equal to or less than the Total
Commitment, the Borrower shall deposit in an account with the Administrative
Agent in the name of the Administrative Agent and for the benefit of the
Lenders, an amount in cash equal to the amount by which the total Credit
Exposures exceeds the Total Commitment, which cash deposit shall be held by the
Administrative Agent for the payment of the Obligations of the Borrower under
this Agreement and the other Loan Documents.  The Administrative Agent shall
have exclusive dominion and control, including the exclusive right of
withdrawal, over such account other than any interest earned on the investment
of such deposit (which investments shall be made at the option and sole
discretion of the Administrative Agent, but only in investments rated at least
AA (or equivalent) by at least one nationally recognized rating agency, unless
an Event of Default shall have occurred and be continuing, and in any event at
the Borrower’s risk and expense).  Interest or profits, if any, on such
investments shall accumulate in such account.  Moneys in such account shall be
applied by the Administrative Agent to reimburse each Issuing Bank for LC
Disbursements for which it has not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the Borrower for the LC Exposure at such time, or if the maturity of the Loans
has been accelerated (but subject to the consent of the Lenders with LC Exposure
representing greater than 51% of the total LC Exposure), be applied to satisfy
other obligations of the Borrower under this Agreement and the other Loan
Documents.  At any time when the sum of the total Credit Exposures does not
exceed the Total Commitment and so long as no Default under Section 7.01(b) or
Event of Default shall then exist, upon the request of the Borrower the amount
of such deposit (to the extent not applied as aforesaid) shall be returned to
the Borrower within three Business Days after receipt of such request.

 

(b)                                 Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing the indebtedness of
the Borrower to such Lender resulting from each Loan made by such Lender,
including the amounts of principal and interest payable and paid to such Lender
from time to time hereunder.

 

(c)                                  The Administrative Agent shall maintain
accounts in which it shall record (i) the amount of each Loan made hereunder,
the Class and Type thereof and the Interest Period applicable thereto, (ii) the
amount of any principal or interest due and payable or to become due and payable
from the Borrower to each Lender hereunder and (iii) the amount of any sum
received by the Administrative Agent hereunder for the account of the Lenders
and each Lender’s share thereof.

 

(d)                                 The entries made in the accounts maintained
pursuant to Section 2.09(b) or (c) shall be prima facie evidence of the
existence and amounts of the obligations recorded therein; provided that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any

 

38

--------------------------------------------------------------------------------


 

error or conflict therein shall not in any manner affect the obligation of the
Borrower to repay the Loans in accordance with the terms of this Agreement.

 

(e)                                  Any Lender may request that Loans made by
it be evidenced by a Committed Note or a Swingline Note, as applicable.  In such
event, the Borrower shall prepare, execute and deliver to such Lender a
Committed Note or a Swingline Note, as applicable.  Thereafter, the Loans
evidenced by such Committed Note and interest thereon shall at all times
(including after assignment pursuant to Section 9.05) be represented by one or
more Committed Notes in such forms payable to the payee named therein.

 

SECTION 2.10 Voluntary Prepayment of Loans.

 

(a)                                 The Borrower shall have the right at any
time and from time to time to prepay any Borrowing in whole or in part, subject
to prior notice in accordance with Section 2.10(b).

 

(b)                                 The Borrower shall notify the Administrative
Agent (or, in the case of prepayment of a Swingline Loan, the Swingline Lender)
(which notice shall be made in writing by telecopy or electronic communication
(e-mail) in the form of Exhibit 2.10 (a “Notice of Prepayment”)) of any
prepayment hereunder (i) in the case of prepayment of a Eurodollar Borrowing,
not later than 11:00 a.m., New York, New York time, three Business Days before
the date of prepayment, (ii) in the case of prepayment of an ABR Borrowing
(other than Swingline Loans), not later than 11:00 a.m., New York, New York
time, one Business Day prior to the date of prepayment or (iii) in the case of
prepayment of a Swingline Loan, not later than 11:00 a.m., New York, New York
time on the date of the prepayment.  Each such notice shall be irrevocable and
shall specify the prepayment date, Type and the principal amount of each
Borrowing or portion thereof to be prepaid; provided that, if a notice of
prepayment is given in connection with a conditional notice of termination of
the Total Commitment as contemplated by Section 2.08, then such notice of
prepayment may be revoked if such notice of termination of the Total Commitment
is revoked in accordance with Section 2.08.  Each partial prepayment shall be in
an aggregate amount not less than, and shall be an integral multiple of, the
amounts shown below with respect to the applicable Type of Loan or Borrowing:

 

Type of
Loan/Borrowing

 

Integral
Multiple of

 

Minimum
Aggregate Amount

 

Eurodollar Borrowing

 

$

1,000,000

 

$

3,000,000

 

ABR Borrowing

 

$

1,000,000

 

$

1,000,000

 

Swingline Loan

 

$

100,000

 

$

1,000,000

 

 

Promptly following receipt of any such notice relating to a Borrowing, the
Administrative Agent shall advise the Lenders in writing of the contents
thereof.  If the Borrower fails to designate the Type of Borrowings to be
prepaid, partial prepayments shall be applied first to the outstanding Swingline
Loans until the outstanding principal amount of all Swingline Loans is repaid in
full, then to the outstanding ABR Borrowings until the outstanding principal
amount of all ABR Borrowings is repaid in full, and then to the outstanding
principal amount of Eurodollar Borrowings.  Each partial prepayment of any
Borrowing shall be in an amount that would be permitted in the case of an
advance of a Borrowing of the same Type as provided in Section 2.02.  Each
prepayment of a Borrowing shall be applied to the Loans included in the prepaid
Borrowing in accordance with the Lenders’ Applicable Percentage of such
Borrowing.  Prepayments shall be accompanied by accrued interest to the extent
required by Section 2.12.

 

39

--------------------------------------------------------------------------------


 

SECTION 2.11 Fees.

 

(a)                                 The Borrower agrees to pay to the
Administrative Agent for the account of each Lender (other than a Defaulting
Lender) a commitment fee (the “Commitment Fee”), which shall be equal to (a) the
Applicable Commitment Fee Rate times (b) the daily average undrawn portion of
the such Lender’s Commitment (it being understood that (i) such Lender’s
Applicable Percentage of the face amount of Letters of Credit issued and
outstanding shall be considered a drawn portion of such Lender’s  Commitment for
such purpose and (ii) such Lender’s Swingline Exposure shall be excluded from
the drawn portion of such Lender’s Commitment for such purpose), during the
period from the Closing Date to the later of (i) the date on which such
Commitment terminates and (ii) the date on which the Loans are paid in full;
provided that, if such Lender continues to have any Credit Exposure after its
Commitment terminates, then such Commitment Fee shall continue to accrue on the
daily amount of such Lender’s Credit Exposure from the date on which its
Commitment terminates to the date on which such Lender ceases to have any Credit
Exposure.  Accrued Commitment Fees shall be payable in arrears on the last
Business Day of March, June, September and December of each year and on the date
on which the Commitments terminate and the date the Loans are paid in full,
commencing on the first such date to occur after the Closing Date.  All
Commitment Fees shall be computed on the basis of a year of 365 or 366 days, as
the case may be, and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).

 

(b)                                 The Borrower agrees to pay (i) to the
Administrative Agent for the account of each Lender (other than a Defaulting
Lender) a participation fee with respect to its participations in Letters of
Credit which shall accrue at a rate per annum equal to the Applicable Margin for
Eurodollar Loans on the average daily amount of such Lender’s LC Exposure
(excluding any portion thereof attributable to unreimbursed LC Disbursements)
during the period from and including the Closing Date to but excluding the later
of the date on which such Lender’s Commitment terminates and the date on which
such Lender ceases to have any LC Exposure and (ii) to each Issuing Bank that
has issued a Letter of Credit, a fronting fee which shall accrue a rate agreed
to by the Borrower and such Issuing Bank (and notified to the Administrative
Agent) on the average daily amount of the LC Exposure in respect of each such
Letter of Credit from the date such Letter of Credit is issued to the date on
which there ceases to be any LC Exposure with respect to such Letter of Credit. 
The Borrower also agrees to pay each Issuing Bank’s standard fees with respect
to the issuance, amendment, renewal or extension of any Letter of Credit issued
by it or the processing of drawings thereunder.  Accrued participation fees and
fronting fees shall be payable in arrears on the last Business Day of March,
June, September and December of each year, commencing on the first such date to
occur after the Closing Date; provided that all such fees shall be payable on
the date on which the Total Commitment terminates and any such fees accruing
after the date on which the Total Commitment terminates shall be payable on
demand.  Any other fees payable to any Issuing Bank pursuant to this paragraph
shall be payable within 10 days after demand.  All participation fees shall be
computed on the basis of a year of 360 days, as applicable, and shall be payable
for the actual number of days elapsed (including the first day but excluding the
last day).

 

(c)                                  The Borrower agrees to pay, without
duplication, to the Administrative Agent and the Lenders, for their own accounts
(or that of their applicable Affiliate), fees payable in the amounts and at the
times specified in that letter agreement dated August 19, 2014 among the
Borrower, Barclays Bank PLC and Citigroup Global Markets Inc. (as from time to
time amended, the “Fee Letter”).

 

(d)                                 All fees payable hereunder shall be paid on
the dates due, in immediately available funds, to the Administrative Agent (or
to each Issuing Bank, in the case of fees payable to it) (for distribution, in
the case of Commitment Fees and participation fees, to the Lenders).  Except as
required by law, fees paid shall not be refundable under any circumstance.

 

40

--------------------------------------------------------------------------------


 

SECTION 2.12 Interest.

 

(a)           The Loans comprising each ABR Borrowing shall bear interest at a
rate per annum equal to the sum of Alternate Base Rate plus the Applicable
Margin.  Each Swingline Loan shall be an ABR Loan and shall bear interest at the
Alternate Base Rate plus the Applicable Margin.

 

(b)           The Loans comprising each Eurodollar Borrowing shall bear interest
at the LIBOR Rate for the Interest Period in effect for such Borrowing plus the
Applicable Margin.

 

(c)           Notwithstanding the foregoing, if any principal of or interest on
any Loan or any fee or other amount payable by the Borrower hereunder is not
paid when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided above or (ii) in the case of
any other amount, 2% plus the Alternate Base Rate.

 

(d)           Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan; provided that (i) interest accrued pursuant
to Section 2.12(c) shall be payable on demand, (ii) in the event of any
repayment or prepayment of any Loan (other than a prepayment of an ABR Committed
Loan prior to the end of the Availability Period), accrued interest on the
principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment,  (iii) in the event of any conversion of any Eurodollar
Committed Loan prior to the end of the current Interest Period therefor, accrued
interest on such Loan shall be payable on the effective date of such conversion
and (iv) all accrued interest shall be payable upon termination of the Total
Commitment.

 

(e)           All interest hereunder shall be computed on the basis of a year of
360-day year, except that interest computed by reference to the Alternate Base
Rate at times when the Alternate Base Rate is based on the Prime Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), and in
each case shall be payable for the actual number of days elapsed (including the
first day but excluding the last day).  The applicable Alternate Base Rate or
LIBOR Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.

 

SECTION 2.13 Alternate Rate of Interest.  If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:

 

(a)           the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the LIBOR Rate for such Interest Period; or

 

(b)           the Administrative Agent is advised by the Required Lenders that
the LIBOR Rate for such Interest Period will not adequately and fairly reflect
the cost to such Lenders of making or maintaining their Loans included in such
Borrowing for such Interest Period;

 

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders in writing as promptly as practicable thereafter and, until the
Administrative Agent notifies the Borrower and the Lenders in writing that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective,
and (ii) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall be made as an ABR Borrowing.

 

41

--------------------------------------------------------------------------------


 

SECTION 2.14 Increased Costs.

 

(a)           If any Change in Law shall:

 

(i)            impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the LIBOR Rate) or any Issuing Bank;

 

(ii)           subject any Recipient to any Taxes (other than (A) Indemnified
Taxes, (B) Taxes described in clauses (b) through (d) of the definition of
Excluded Taxes and (C) Connection Income Taxes) on its Loans, loan principal,
Letters of Credit, Commitments, or other Obligations, or its deposits, reserves,
other liabilities or capital attributable thereto; or

 

(iii)          impose on any Lender, any Issuing Bank or the London interbank
market any other condition, cost or expense (other than Taxes) affecting this
Agreement or Eurodollar Loans made by such Lender or any Letter of Credit or
participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan or of maintaining its obligation to make any such Loan, or
to increase the cost to such Lender, such Issuing Bank or such other Recipient
of participating in, issuing or maintaining any Letter of Credit (or of
maintaining any obligation to participate in or to issue any Letter of Credit),
or to reduce the amount of any sum received or receivable by such
Lender, Issuing Bank or other Recipient hereunder (whether of principal,
interest or any other amount) then, upon request of such Lender, Issuing Bank or
other Recipient, the Borrower will pay to such Lender or other Recipient, as the
case may be, such additional amount or amounts as will compensate such
Lender, Issuing Bank or other Recipient, as the case may be, for such additional
costs incurred or reduction suffered.

 

(b)           If any Lender or Issuing Bank determines that any Change in Law
affecting such Lender or Issuing Bank or any lending office of such Lender or
such Lender’s or Issuing Bank’s holding company, if any, regarding capital or
liquidity requirements, has or would have the effect of reducing the rate of
return on such Lender’s or Issuing Bank’s capital or on the capital of such
Lender’s or Issuing Bank’s holding company, if any, as a consequence of this
Agreement, the Commitment of such Lender or the Loans made by, or participations
in Letters of Credit or Swingline Loans held by, such Lender, or the Letters of
Credit issued by any Issuing Bank, to a level below that which such Lender or
Issuing Bank or such Lender’s or Issuing Bank’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
Issuing Bank’s policies and the policies of such Lender’s or Issuing Bank’s
holding company with respect to capital adequacy and/or liquidity requirements),
then from time to time the Borrower will pay to such Lender or Issuing Bank, as
the case may be, such additional amount or amounts as will compensate such
Lender or Issuing Bank or such Lender’s or Issuing Bank’s holding company for
any such reduction suffered.

 

(c)           A certificate of a Lender or any Issuing Bank setting forth the
amount or amounts necessary to compensate such Lender or Issuing Bank or its
holding company, as the case may be, as specified in paragraph (a) or (b) of
this Section 2.14 and delivered to the Borrower, shall be conclusive absent
manifest error.  The Borrower shall pay such Lender or Issuing Bank, as the case
may be, the amount shown as due on any such certificate within 10 Business Days
after receipt thereof.

 

(d)           Failure or delay on the part of any Lender or any Issuing Bank to
demand compensation pursuant to this Section 2.14 shall not constitute a waiver
of such Lender’s or Issuing Bank’s right to demand such compensation; provided
that the Borrower shall not be required to compensate a Lender or any Issuing
Bank pursuant to this Section 2.14 for any increased costs or

 

42

--------------------------------------------------------------------------------


 

reductions incurred more than six months prior to the date that such Lender or
such Issuing Bank, as the case may be, notifies the Borrower of the Change in
Law giving rise to such increased costs or reductions and of such Lender’s or
such Issuing Bank’s intention to claim compensation therefor (except that, if
the Change in Law giving rise to such increased costs or reductions is
retroactive, then the six-month period referred to above shall be extended to
include the period of retroactive effect thereof).

 

SECTION 2.15 Break Funding Payments.  In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurodollar Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow (unless such
failure was caused by the failure of a Lender to make such Loan), convert,
continue or prepay any Eurodollar Loan, or the failure to convert an ABR Loan to
a Eurodollar Loan, on the date specified in any notice delivered pursuant hereto
(regardless of whether such notice is permitted to be revocable under
Section 2.08 and is revoked in accordance herewith), or (d) the assignment of
any Eurodollar Loan other than on the last day of the Interest Period applicable
thereto as a result of a request by the Borrower pursuant to Section 2.18, then,
in any such event, the Borrower shall compensate each Lender for the loss, cost
and expense attributable to such event.  In the case of a Eurodollar Loan, the
loss to any Lender attributable to any such event shall be deemed to include an
amount determined by such Lender to be equal to the excess, if any, of (i) the
amount of interest that such Lender would pay for a deposit equal to the
principal amount of such Loan for the period from the date of such payment,
conversion, failure or assignment to the last day of the then current Interest
Period for such Loan (or, in the case of a failure to borrow, convert or
continue, the duration of the Interest Period that would have resulted from such
borrowing, conversion or continuation) if the interest rate payable on such
deposit were equal to the LIBOR Rate for such Interest Period, over (ii) the
amount of interest that such Lender would earn on such principal amount for such
period if such Lender were to invest such principal amount for such period at
the interest rate that would be bid by such Lender (or an affiliate of such
Lender) for dollar deposits from other banks in the Eurodollar market at the
commencement of such period.  A certificate of any Lender setting forth any
amount or amounts that such Lender is entitled to receive pursuant to this
Section 2.15 shall be delivered to the Borrower and shall be conclusive absent
manifest error.  The Borrower shall pay such Lender the amount shown as due on
any such certificate within 10 Business Days after receipt thereof.

 

SECTION 2.16 Taxes.

 

(a)           Defined Terms.  For purposes of this Section 2.16, the term
“Requirement of Law” includes FATCA.

 

(b)           Payments Free of Taxes.  Any and all payments by or on account of
any obligation of the Borrower under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by a Requirement of
Law.  If any Requirement of Law (as determined in the good faith discretion of
the Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by the Withholding Agent, then the Withholding Agent shall be
entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable Requirement of Law and, if such Tax is an Indemnified Tax, then
the sum payable by the Borrower shall be increased as necessary so that after
such deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 2.16) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

 

43

--------------------------------------------------------------------------------


 

(c)           Payment of Other Taxes by the Borrower.  The Borrower shall timely
pay to the relevant Governmental Authority in accordance with applicable
Requirement of Law, or at the option of the Administrative Agent timely
reimburse it for the payment of, any Other Taxes.

 

(d)           Indemnification by the Borrower.  The Borrower shall indemnify
each Recipient, within 10 days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority; provided, however, the Borrower
shall not be required to indemnify a Recipient pursuant to this
Section 2.16(d) for any Indemnified Taxes unless such Recipient makes written
demand on the Borrower for indemnification for such Indemnified Taxes no later
than six months after the earlier of (i) the date on which such Recipient
receives written demand from the relevant Governmental Authority for payment of
such Indemnified Taxes or (ii) the date on which such Recipient has made payment
of such Indemnified Taxes.  A certificate as to the amount of such payment or
liability delivered to the Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.

 

(e)           Indemnification by the Lenders.  Each Lender shall severally
indemnify the Administrative Agent, within 10 days after demand therefor, for
(i) any Taxes attributable to such Lender (but only to the extent that the
Borrower has not already indemnified the Administrative Agent for such Taxes and
without limiting the obligation of the Borrower to do so), (ii) any Taxes
attributable to such Lender’s failure to comply with the provisions of
Section 9.05(c) relating to the maintenance of a Participant Register and
(iii) any Excluded Taxes attributable to such Lender, in each case, that are
payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

 

(f)            Evidence of Payments.  As soon as practicable after any payment
of Taxes by the Borrower to a Governmental Authority pursuant to this
Section 2.16, the Borrower shall deliver to the Administrative Agent the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the Administrative Agent.

 

(g)           Status of Lenders.  (i) Any Lender that is entitled to an
exemption from or reduction of withholding Tax with respect to payments made
under any Loan Document shall deliver to the Borrower and the Administrative
Agent, at the time or times reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding.  In addition, any Lender, if reasonably requested by the Borrower
or the Administrative Agent, shall deliver such other documentation prescribed
by applicable Requirement of Law or reasonably requested by the Borrower or the
Administrative Agent as will enable the Borrower or the Administrative Agent to
determine whether or not such Lender is subject to backup withholding or
information reporting requirements.  Notwithstanding anything to the contrary in
the preceding two sentences, the completion, execution and submission of such
documentation (other than such

 

44

--------------------------------------------------------------------------------


 

documentation set forth in subsections (ii)(A), (ii)(B) and (ii)(D) below) shall
not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

 

(ii)           Without limiting the generality of the foregoing, in the event
that the Borrower is a U.S. Borrower,

 

(A)          any Lender that is a U.S. Person shall deliver to the Borrower and
the Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding Tax;

 

(B)          any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

 

(1)           in the case of a Foreign Lender claiming the benefits of an income
Tax treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or IRS
Form W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such Tax treaty and
(y) with respect to any other applicable payments under any Loan Document, IRS
Form W-8BEN or IRS Form W-8BEN-E establishing an exemption from, or reduction
of, U.S. federal withholding Tax pursuant to the “business profits” or “other
income” article of such Tax treaty;

 

(2)           executed originals of IRS Form W-8ECI;

 

(3)           in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit 2.16-A to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed originals of IRS Form W-8BEN or IRS
Form W-8BEN-E; or

 

(4)           to the extent a Foreign Lender is not the beneficial owner,
executed originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS
Form W-8BEN or IRS Form W-8BEN-E, a U.S. Tax Compliance Certificate
substantially in the form of Exhibit 2.16-B or Exhibit 2.16-C, IRS Form W-9,
and/or other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax Compliance

 

45

--------------------------------------------------------------------------------


 

Certificate substantially in the form of Exhibit 2.16-D on behalf of each such
direct and indirect partner;

 

(C)          any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable
Requirement of Law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable Requirement of Law to permit
the Borrower or the Administrative Agent to determine the withholding or
deduction required to be made; and

 

(D)          if a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by Requirement of Law and at such time or times reasonably
requested by the Borrower or the Administrative Agent such documentation
prescribed by applicable Requirement of Law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment.  Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

 

(h)           Treatment of Certain Refunds.  If any party determines, in its
sole discretion exercised in good faith, that it has received a refund of any
Taxes as to which it has been indemnified pursuant to this Section 2.16
(including by the payment of additional amounts pursuant to this Section 2.16),
it shall pay to the indemnifying party an amount equal to such refund (but only
to the extent of indemnity payments made under this Section with respect to the
Taxes giving rise to such refund), net of all out-of-pocket expenses (including
Taxes) of such indemnified party and without interest (other than any interest
paid by the relevant Governmental Authority with respect to such refund).  Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this paragraph (h) (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority.  Notwithstanding anything to the contrary
in this paragraph (h), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (h) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid.  This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

 

46

--------------------------------------------------------------------------------


 

(i)            On or before the date that Barclays Bank PLC (or any successor or
replacement Administrative Agent) becomes the Administrative Agent hereunder, it
shall deliver to the Borrower two duly executed originals of either (i) IRS
Form W-9 (or any applicable successor form) certifying that the Administrative
Agent is not subject to backup withholding, or (ii) IRS Form W-8IMY (or any
applicable successor form) establishing that the Administrative Agent will act
as a withholding agent for any U.S. federal withholding tax imposed with respect
to any payments made to Lenders under any Loan Document.

 

(j)            Survival.  Each party’s obligations under this Section 2.16 shall
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all obligations
under any Loan Document.

 

SECTION 2.17 Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

 

(a)           The Borrower shall make each payment required to be made by the
Borrower hereunder (whether of principal, interest or fees, or under
Section 2.14, 2.15 or 2.16, or otherwise) prior to 12:00 noon, New York, New
York time, on the date when due, in immediately available funds, without set-off
or counterclaim.  Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon.  All
such payments shall be made to the Administrative Agent at its Principal Office,
except payments made directly to an Issuing Bank or the Swingline Lender as
expressly provided herein and except that payments pursuant to Sections 2.14,
2.15, 2.16 and 9.03 shall be made directly to the Persons entitled thereto.  The
Administrative Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof.  If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be payable for the period of such extension.  All payments
hereunder shall be made in dollars.

 

(b)           If at any time insufficient funds are received by and available to
the Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, to pay interest and fees then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, to pay principal and unreimbursed LC
Disbursements then due hereunder, ratably among the parties entitled thereto in
accordance with the amount of principal and unreimbursed LC Disbursements then
due to such parties.

 

(c)           If any Lender shall, by exercising any right of setoff or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Loans or other obligations hereunder resulting in such
Lender receiving payment of a proportion of the aggregate amount of its Loans
and accrued interest thereon or other such obligations greater than its pro rata
share thereof as provided herein, then the Lender receiving such greater
proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Loans and such other
obligations of the other Lenders, or make such other adjustments as shall be
equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and other amounts owing them;
provided that:

 

47

--------------------------------------------------------------------------------


 

(i)            if any such participations are purchased and all or any portion
of the payment giving rise thereto is recovered, such participations shall be
rescinded and the purchase price restored to the extent of such recovery,
without interest; and

 

(ii)           the provisions of this paragraph shall not be construed to apply
to (x) any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement (including the application of funds arising from
the existence of a Defaulting Lender), or (y) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Loans or participations in LC Disbursements to any assignee or participant,
other than to the Borrower or any Subsidiary thereof (as to which the provisions
of this paragraph shall apply).

 

The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.

 

(d)           Unless the Administrative Agent shall have received notice from
the Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Banks hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or such Issuing
Bank, as the case may be, the amount due.  In such event, if the Borrower has
not in fact made such payment, then each of the Lenders or the Issuing Banks, as
the case may be, severally agrees to repay to the Administrative Agent forthwith
on demand the amount so distributed to such Lender or such Issuing Bank with
interest thereon, for each day from the date such amount is distributed to it to
the date of payment to the Administrative Agent, at the greater of the Federal
Funds Effective Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules or interbank compensation.

 

(e)           If any Lender shall fail to make any payment required to be made
by it pursuant to Section 2.04(c), 2.05(h), 2.06(b), 2.17(d) or 8.08, then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender to satisfy such Lender’s
obligations under such Sections until all such unsatisfied obligations are fully
paid and/or (ii) hold any such amounts in a segregated account as cash
collateral for, and application to, any future funding obligations of such
Lender under such Sections; in the case of each of (i) and (ii) above, in any
order as determined by the Administrative Agent in its discretion.

 

SECTION 2.18 Mitigation of Obligations; Replacement of Lenders.

 

(a)           Designation of a Different Lending Office.  If any Lender requests
compensation under Section 2.14, or requires the Borrower to pay any Indemnified
Taxes or additional amounts to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.16, then such Lender shall (at the
request of the Borrower) use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 2.14 or 2.16, as the case may be,
in the future, and (ii) would not subject such Lender to any unreimbursed cost
or expense and would not otherwise be disadvantageous to such Lender.  The
Borrower hereby agrees to pay all reasonable costs and expenses incurred by any
Lender in connection with any such designation or assignment.

 

48

--------------------------------------------------------------------------------


 

(b)           Replacement of Lenders.  If any Lender requests compensation under
Section 2.14, or if the Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 2.16 and, in each case, such Lender has
declined or is unable to designate a different lending office in accordance with
Section 2.18(a), or if any Lender is a Defaulting Lender or a Non-Consenting
Lender, then the Borrower may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 9.05), all of its interests,
rights (other than its existing rights to payments pursuant to Section 2.14 or
Section 2.16) and obligations under this Agreement and the related Loan
Documents to an Eligible Assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment); provided
that:

 

(i)            the Borrower shall have paid to the Administrative Agent the
assignment fee (if any) specified in Section 9.05;

 

(ii)           such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in LC Disbursements,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Loan Documents (including any amounts under
Section 2.15) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts);

 

(iii)          in the case of any such assignment resulting from a claim for
compensation under Section 2.14 or payments required to be made pursuant to
Section 2.16, such assignment will result in a reduction in such compensation or
payments thereafter;

 

(iv)          such assignment does not conflict with applicable law; and

 

(v)           in the case of any assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

 

SECTION 2.19 Defaulting Lenders.  (a)         Notwithstanding anything to the
contrary contained in this Agreement, if any Lender becomes a Defaulting Lender,
then, until such time as such Lender is no longer a Defaulting Lender, to the
extent permitted by applicable law:

 

(i)            Such Defaulting Lender’s right to approve or disapprove any
amendment, waiver or consent with respect to this Agreement shall be restricted
as set forth in Section 9.02.

 

(ii)           Any payment of principal, interest, fees or other amounts
received by the Administrative Agent for the account of such Defaulting Lender
(whether voluntary or mandatory, at maturity, pursuant to Article VII or
otherwise) or received by the Administrative Agent from a Defaulting Lender
pursuant to Section 9.09 shall be applied at such time or times as may be
determined by the Administrative Agent as follows: first, to the payment of any
amounts owing by such Defaulting Lender to the Administrative Agent hereunder;
second, to the payment on a pro rata basis of any amounts owing by such
Defaulting Lender to any Issuing Bank or

 

49

--------------------------------------------------------------------------------


 

Swingline Lender hereunder; third, to Cash Collateralize the Issuing Banks’
Fronting Exposure with respect to such Defaulting Lender in accordance with
Section 2.20; fourth, as the Company may request (so long as no Default or Event
of Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; fifth, if so determined by
the Administrative Agent and the Borrower, to be held in a deposit account and
released pro rata in order to (x) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans under this Agreement and
(y) Cash Collateralize the Issuing Banks’ future Fronting Exposure with respect
to such Defaulting Lender with respect to future Letters of Credit issued under
this Agreement, in accordance with Section 2.20; sixth, to the payment of any
amounts owing to the Lenders, the Issuing Banks or the Swingline Lender as a
result of any judgment of a court of competent jurisdiction obtained by any
Lender, any Issuing Bank or the Swingline Lender against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; seventh, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Borrower as a result of any judgment of a
court of competent jurisdiction obtained by the Borrower against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; and eighth, to such Defaulting Lender or as otherwise directed
by a court of competent jurisdiction; provided that if (x) such payment is a
payment of the principal amount of any Loans or LC Disbursements in respect of
which such Defaulting Lender has not fully funded its appropriate share, and
(y) such Loans were made or the related Letters of Credit were issued at a time
when the conditions set forth in Section 3.03 were satisfied or waived, such
payment shall be applied solely to pay the Loans of, and LC Disbursements owed
to, all Non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Loans of, or LC Disbursements owed to, such Defaulting Lender
until such time as all Loans and funded and unfunded participations in LC
Obligations and Swingline Loans are held by the Lenders pro rata in accordance
with the Commitments without giving effect to Section 2.19(a)(iv).  Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 2.19(a)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

 

(iii)          (A)          Each Defaulting Lender shall be entitled to receive
a Commitment Fee for any period during which that Lender is a Defaulting Lender
only to extent allocable to the sum of (1) the outstanding principal amount of
the Loans funded by it, and (2) its Applicable Percentage of the stated amount
of Letters of Credit for which it has provided Cash Collateral pursuant to
Section 2.20.

 

(B)          Each Defaulting Lender shall be entitled to receive letter of
credit fees under Section 2.11(b) for any period during which that Lender is a
Defaulting Lender only to the extent allocable to its Applicable Percentage of
the stated amount of Letters of Credit for which it has provided Cash Collateral
pursuant to Section 2.20.

 

(C)          With respect to any Commitment Fee or letter of credit fee under
Section 2.11(b) not required to be paid to any Defaulting Lender pursuant to
clause (A) or (B) above, the Borrower shall (x) pay to each Non-Defaulting
Lender that portion of any such fee otherwise payable to such Defaulting Lender
with respect to such Defaulting Lender’s LC Exposure or Swingline Loans that has
been reallocated to such Non-Defaulting Lender pursuant to clause (iv) below,
(y) pay to each Issuing Bank and Swingline Lender, as applicable, the amount of
any such fee otherwise payable to such Defaulting Lender to the extent allocable
to such Issuing Bank’s or Swingline Lender’s

 

50

--------------------------------------------------------------------------------


 

Fronting Exposure to such Defaulting Lender, and (z) not be required to pay the
remaining amount of any such fee.

 

(iv)                              All or any part of such Defaulting Lender’s LC
Exposure and Swingline Loans shall be reallocated among the Non-Defaulting
Lenders in accordance with their respective Applicable Percentages (calculated
without regard to such Defaulting Lender’s Commitment) but only to the extent
that (x) the conditions set forth in Section 3.03 are satisfied at the time of
such reallocation (and, unless the Borrower shall have otherwise notified the
Administrative Agent at such time, the Borrower shall be deemed to have
represented and warranted that such conditions are satisfied at such time), and
(y) such reallocation does not cause the aggregate Credit Exposure of any
Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Commitment.  No
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a Non-Defaulting Lender as a
result of such Non-Defaulting Lender’s increased exposure following such
reallocation.

 

(v)                                 If the reallocation described in clause
(iv) above cannot, or can only partially, be effected, the Borrower shall,
without prejudice to any right or remedy available to it hereunder or under law,
(x) first, prepay Swingline Loans in an amount equal to the Swingline Lenders’
Fronting Exposure and (y) second, Cash Collateralize the Issuing Banks’ Fronting
Exposure in accordance with the procedures set forth in Section 2.20.

 

(b)                                 If the Borrower, the Administrative Agent,
the Swingline Lender and each Issuing Bank agree in writing that a Lender is no
longer a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any Cash Collateral), that Lender will, to the extent applicable, purchase at
par that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit and Swingline
Loans to be held pro rata by the Lenders in accordance with their respective
Commitments (without giving effect to Section 2.19(a)(iv), whereupon, that
Lender will cease to be a Defaulting Lender; provided that no adjustments will
be made retroactively with respect to fees accrued or payments made by or on
behalf of the Borrower while that Lender was a Defaulting Lender; and provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.

 

(c)                                  So long as any Lender is a Defaulting
Lender, (i) the Swingline Lender shall not be required to fund any Swingline
Loans unless it is satisfied that it will have no Fronting Exposure after giving
effect to such Swingline Loan and (ii) no Issuing Bank shall be required to
issue, extend, renew or increase any Letter of Credit unless it is satisfied
that it will have no Fronting Exposure after giving effect thereto.

 

SECTION 2.20 Cash Collateral.

 

At any time that there shall exist a Defaulting Lender, within one Business Day
following the written request of the Administrative Agent or any Issuing Bank
(with a copy to the Administrative Agent) the Borrower shall Cash Collateralize
the Issuing Banks’ Fronting Exposure with respect to such Defaulting Lender
(determined after giving effect to Section 2.19(a)(iv) and any Cash Collateral
provided by such Defaulting Lender) in an amount not less than the Minimum
Collateral Amount.

 

51

--------------------------------------------------------------------------------


 

(a)                                 The Borrower, and to the extent provided by
any Defaulting Lender, such Defaulting Lender, hereby grants to the
Administrative Agent, for the benefit of the Issuing Banks, and agrees to
maintain, a first priority security interest in all such Cash Collateral as
security for the Defaulting Lenders’ LC Exposure, to be applied pursuant to
clause (b) below.  If at any time the Administrative Agent determines that Cash
Collateral is subject to any right or claim of any Person other than the
Administrative Agent and the Issuing Banks as herein provided, or that the total
amount of such Cash Collateral is less than the Minimum Collateral Amount, the
Borrower will, promptly upon demand by the Administrative Agent, pay or provide
to the Administrative Agent additional Cash Collateral in an amount sufficient
to eliminate such deficiency (after giving effect to any Cash Collateral
provided by the Defaulting Lender).

 

(b)                                 Application.                             
Notwithstanding anything to the contrary contained in this Agreement, Cash
Collateral provided under this Section 2.20 or Section 2.19 in respect of
Letters of Credit shall be applied to the satisfaction of the Defaulting
Lender’s LC Exposure (including, as to Cash Collateral provided by a Defaulting
Lender, any interest accrued on such obligation) for which the Cash Collateral
was so provided, prior to any other application of such property as may
otherwise be provided for herein.

 

(c)                                  Termination of Requirement.  Cash
Collateral (or the appropriate portion thereof) provided to reduce any Issuing
Bank’s Fronting Exposure shall no longer be required to be held as Cash
Collateral pursuant to this Section 2.20 following (i) the elimination of the
applicable Fronting Exposure (including by the termination of Defaulting Lender
status of the applicable Lender), or (ii) the determination by the
Administrative Agent and each Issuing Bank that there exists excess Cash
Collateral; provided that, subject to Section 2.19 the Person providing Cash
Collateral and each Issuing Bank may agree that Cash Collateral shall be held to
support future anticipated Fronting Exposure or other obligations and provided
further that to the extent that such Cash Collateral was provided by the
Borrower, such Cash Collateral shall remain subject to the security interest
granted pursuant to the Loan Documents.

SECTION 2.21 Accordion Facilities

 

(a)                                 Before the Maturity Date, the Borrower may
by written notice to Administrative Agent elect to request the establishment of
one or more increases in the Total Commitment (each increase to the Total
Commitment, a “New Commitment” and, collectively, the “New Commitments”), in an
aggregate amount not to exceed $1,000,000,000.  Each such notice shall specify
the date (each, an “Increased Amount Date”) on which the Borrower proposes that
the New Commitments shall be effective, which shall be a date not less than ten
Business Days after the date on which such notice is delivered to the
Administrative Agent; provided that any Lender offered or approached to provide
all or a portion of the New Commitments may elect or decline, in its sole
discretion, to provide a New Commitment.  Such New Commitments shall become
effective as of such Increased Amount Date; provided further that, (i) no Event
of Default shall exist on such Increased Amount Date before or after giving
effect to such New Commitments; (ii) the covenant set forth in Section 6.07
shall be satisfied on a pro forma basis as of the Increased Amount Date and as
of the last day of the Most Recent Financial Statement Date, after giving effect
to such New Commitments (assuming for the purposes of such calculation that any
New Commitments are fully drawn) and other customary and appropriate pro forma
adjustments, including any acquisitions or dispositions after the beginning of
the relevant determination period and prior to or simultaneous with the
effectiveness of such New Commitments; (iii) the Borrower shall make any
payments required pursuant to this Agreement (including Section 2.15) to the
Administrative Agent and the Lenders (other than any Defaulting Lender), in
connection with the New Commitments, as applicable; (iv) the Administrative
Agent, the Swingline Lender and the Issuing Banks shall have consented to such
prospective lender (such consent not to be unreasonably withheld or

 

52

--------------------------------------------------------------------------------


 

delayed) and (vi) such New Commitment will be documented solely as an increase
to the Total Commitment, without any change to the terms of revolving facility
provided for herein.  The proceeds of each New Commitment shall be used for
working capital and general corporate purposes.  For the avoidance of doubt, no
Lender shall be obligated to provide any portion of the New Commitments.

 

(b)                                 On any Increased Amount Date on which New
Commitments are effected, subject to the satisfaction of the foregoing terms and
conditions, (a) each of the Lenders with Commitments shall assign to each Lender
with a New Commitment (each, a “New Lender”) and each of the New Lenders shall
purchase from each of the Lenders with Commitments, at the principal amount
thereof (together with accrued interest), such interests in the Committed Loans
outstanding on such Increased Amount Date as shall be necessary in order that,
after giving effect to all such assignments and purchases, such Committed Loans
will be held by existing Lenders with Committed Loans and New Lenders ratably in
accordance with their Commitments after giving effect to the addition of such
New Commitments to the Total Commitment, (b) each New Commitment shall be deemed
for all purposes a Commitment and each Loan made thereunder (a “New Loan”) shall
be deemed, for all purposes, a Committed Loan and (c) each New Lender shall
become a Lender with respect to the New Commitment and all matters relating
thereto.

 

(c)                                  The New Commitments shall be effected by a
joinder agreement (the “New Loan Increase Joinder”) substantially in the form of
Exhibit 2.21 executed by the Borrower, the Administrative Agent and each Lender
making such New Commitment, in form and substance reasonably satisfactory to
each of them, and consented to by the Administrative Agent, the Issuing Banks
and the Swingline Lender.  Each New Loan Increase Joinder may, without the
consent of any other Lenders, effect such amendments to this Agreement and the
other Loan Documents as may be necessary or appropriate, in the opinion of the
Administrative Agent, to effect the provisions of this Section 2.21.

 

ARTICLE III
CONDITIONS PRECEDENT

 

SECTION 3.01 Conditions Precedent to the Effective Date.  This Agreement shall
not become effective until the date on which each of the following conditions is
satisfied or waived in accordance with Section 9.02:

 

(a)                                 The Administrative Agent shall have received
the following, each dated the Effective Date:

 

(i)                                     this Agreement executed by each party
hereto; and

 

(ii)                                  a certificate of an officer and of the
secretary or an assistant secretary of the Borrower, certifying, inter alia
(A) true and complete copies of each of the certificate of incorporation, as
amended and in effect, of the Borrower, the bylaws, as amended and in effect, of
the Borrower and the resolutions adopted by the Board of Directors of the
Borrower (1) authorizing the execution, delivery and performance by the Borrower
of this Agreement and the other Loan Documents to which it is or will be a party
and the borrowing of the Loans to be made hereunder, (2) approving the Loan
Documents to which the Borrower is or will be a party and (3) authorizing
officers of the Borrower to execute and deliver the Loan Documents to which the
Borrower is or will be a party and any related documents and (B) the incumbency
and specimen signatures of the officers of the Borrower executing any such
documents on its behalf.

 

(b)                                 The Administrative Agent shall have received
(for distribution to the Lenders so requesting) at least three business days
prior to the Effective Date all documentation and other

 

53

--------------------------------------------------------------------------------


 

information about the Borrower as required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including without limitation the Patriot Act, to the extent reasonably requested
by any Lender to the Administrative Agent and conveyed by the Administrative
Agent to the Borrower in writing at least 10 days prior to the Effective Date.

 

(c)                                  The Administrative Agent shall have
received a certificate of appropriate officials as to the existence and good
standing of the Borrower.

 

(d)                                 All fees required to be paid on the
Effective Date pursuant to the letter agreement referenced in
Section 2.11(c) and all reasonable out-of-pocket expenses required to be paid on
the Effective Date, to the extent invoiced at least two Business Days prior to
the Effective Date, shall have been paid.

 

The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date in writing promptly upon such conditions precedent being
satisfied (or waived in accordance with Section 9.02), and such notice shall be
conclusive and binding.

 

SECTION 3.02 Conditions Precedent to Closing Date.  The obligations of the
Lenders to make Loans hereunder and the obligations of the Issuing Banks to
issue Letters of Credit hereunder shall not become effective until the date on
which each of the following conditions is satisfied or waived in accordance with
Section 9.02:

 

(a)                                 The Effective Date shall have occurred;

 

(b)                                 The Administrative Agent shall have received
the following:

 

(i)                                     the Guaranty, dated as of the Closing
Date, executed by each party thereto;

 

(ii)                                  a certificate of an officer and of the
secretary or an assistant secretary of each Guarantor, dated as of the Closing
Date, certifying, inter alia (A) true and complete copies of each of the
certificate of incorporation or other appropriate organizational document, as
amended and in effect, of such Person, the bylaws or similar organizational
document, as amended and in effect, of such Person and the resolutions adopted
by the Board of Directors or similar governing body of such Person
(1) authorizing the execution, delivery and performance by such Person of each
Loan Document to which such Person is or will be a party, (2) approving the Loan
Documents to which such Person is or will be a party and (3) authorizing
officers of such Person to execute and deliver the Loan Documents to which such
Person is or will be a party and any related documents and (B) the incumbency
and specimen signatures of the officers of such Person executing any documents
on its behalf;

 

(iii)                               a certificate of the chief financial officer
of the Borrower, dated as of the Closing Date, certifying that, after giving
effect to the consummation of the Transactions, the Borrower and its
Subsidiaries, on a consolidated basis, will be Solvent.

 

(iv)                              a certificate of a Responsible Officer of the
Borrower, dated as of the Closing Date, certifying as to the satisfaction of the
conditions in Sections 3.02(c), (d), (g) and (h).

 

(v)                                 signed opinions, dated as of the Closing
Date, addressed to the Administrative Agent and the Lenders from legal counsel
to the Borrower and the Guarantors

 

54

--------------------------------------------------------------------------------


 

covering the matters reasonably requested by the Administrative Agent; provided,
that there shall be no requirement to deliver opinions of local counsel for any
Guarantor that is not a Material Subsidiary.

 

(vi)                              certificates of appropriate officials as to
the existence and good standing of each Guarantor.

 

(c)                                  The Acquisition shall have been consummated
(or will be consummated substantially concurrently with the Closing Date) in
accordance with the Merger Agreements and no amendment, modification or waiver
of any term of any of the Merger Agreements or any condition to the Borrower’s
or any of the Acquired Entities’ obligation to consummate the Acquisition under
the Merger Agreements (other than any such amendment, modification, waiver or
consent that is not materially adverse to the interest of the Lenders, it being
understood that any change in the aggregate cash consideration of the
Acquisition in excess of 10% will be deemed to be materially adverse to the
interests of the Lenders) shall be made or granted, as the case may be, without
the prior written consent of the Administrative Agent.

 

(d)                                 There shall not have occurred any change,
effect, event or occurrence since December 31, 2013 that, individually or in the
aggregate, has had, or would reasonably be expected to have, a Material Adverse
Effect; provided, that, for the avoidance of doubt, the occurrence and
consummation of the Transactions shall not, in any event, constitute a Material
Adverse Effect.

 

(e)                                  The Administrative Agent shall have
received evidence that the Existing Credit Agreement, the EPB Credit Agreement
and the KMP Credit Agreement have been, or substantially concurrently with the
Closing Date will be, terminated and the obligations outstanding thereunder
repaid in full pursuant to customary payoff documentation, including evidence of
the release of Liens, if any, granted in connection therewith.

 

(f)                                   The Administrative Agent shall have
received (i) unqualified audited financial statements of the Borrower and its
Subsidiaries for each of the three fiscal years ending more than 90 days prior
to the Closing Date, (ii) unaudited financial statements of the Borrower and its
Subsidiaries for any quarterly interim period or periods of the Borrower ending
more than 45 days prior to the Closing Date, together with unaudited financial
statements for the corresponding period of the prior year (all of which shall
have been reviewed by the independent accountants for the Borrower as provided
in the Statement on Auditing Standards No. 100) and (iii) customary pro forma
financial statements, in each case contemplated by clauses (i) and (ii), meeting
the applicable requirements of Regulation S-X.

 

(g)                                  There shall not exist (pro forma for the
Acquisition and the financing thereof, and giving effect to the repayment and
termination on the Closing Date of the Existing Credit Agreement, the EPB Credit
Agreement and the KMP Credit Agreement in connection with the Acquisition) any
event of default under any agreement governing any material Indebtedness for
borrowed money of the Borrower, the Acquired Entities or their respective
Subsidiaries, except to the extent any such event of default with respect to any
such Indebtedness of an Acquired Entity or any of its Subsidiaries would not
reasonably be expected to result in an Acquired Entity Material Adverse Effect
(it being understood that the absence of a “change of control” under the
existing debt securities of the Acquired Entities and their Subsidiaries shall
not be a condition precedent to the Closing Date).

 

(h)                                 The conditions precedent set forth in
Sections 3.03(b) and (d) shall have theretofore been satisfied or waived in
accordance with Section 9.02.

 

55

--------------------------------------------------------------------------------


 

(i)                                     The Administrative Agent shall have
received at least three business days prior to the Closing Date all
documentation and other information about the Guarantors as required by
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including without limitation the Patriot Act,
to the extent reasonably requested by any Lender to the Administrative Agent and
conveyed by the Administrative Agent to the Borrower in writing at least 10 days
prior to the Closing Date.

 

(j)                                    All fees required to be paid on the
Closing Date pursuant to the letter agreement referenced in Section 2.11(c) and
all reasonable out-of-pocket expenses required to be paid on the Closing Date,
to the extent invoiced at least two Business Days prior to the Closing Date,
shall, upon the initial borrowing of the Loans, have been, or shall concurrently
be, paid (which amounts may be offset against the proceeds of the Loans).

 

The Administrative Agent shall notify the Borrower and the Lenders of the
Closing Date in writing promptly upon such conditions precedent being satisfied
(or waived in accordance with Section 9.02), and such notice shall be conclusive
and binding.

 

SECTION 3.03 Conditions Precedent to Each Credit Event.  Except with respect to
Committed Loans made by the Lenders pursuant to Section 2.05(h), the obligations
of the Lenders to make Loans hereunder and the obligations of the Issuing Banks
to issue or extend any Letter of Credit under this Agreement is subject to the
satisfaction or waiver in accordance with Section 9.02 of the following
conditions precedent:

 

(a)                                 The conditions precedent set forth in
Section 3.02 shall have theretofore been satisfied or waived in accordance with
Section 9.02;

 

(b)                                 The representations and warranties set forth
in Article IV and in the other Loan Documents shall be true and correct in all
material respects as of, and as if such representations and warranties were made
on, the Borrowing Date of the proposed Loan or Letter of Credit, as the case may
be (unless such representation and warranty expressly relates to an earlier
date), and by the Borrower’s delivery of a Borrowing Request, the Borrower shall
be deemed to have certified to the Administrative Agent and the Lenders that
such representations and warranties are true and correct in all material
respects;

 

(c)                                  The Company shall have complied with the
provisions of Section 2.03, Section 2.04 or Section 2.05, as the case may be;

 

(d)                                 No Default or Event of Default shall have
occurred and be continuing or would result from such Credit Event; and

 

(e)                                  A Borrowing Request shall have been
delivered in accordance with the terms of Section 2.03.

 

The acceptance by the Borrower of the benefits of each Credit Event shall
constitute a representation and warranty by the Borrower to each of the Lenders
that all of the conditions specified in this Section 3.03 above exist as of that
time.

 

56

--------------------------------------------------------------------------------


 

ARTICLE IV
REPRESENTATIONS AND WARRANTIES

 

On the Closing Date and on each Borrowing Date, the Borrower makes the following
representations and warranties to the Administrative Agent and the Lenders:

 

SECTION 4.01 Organization and Qualification.  The Borrower and each of the
Material Subsidiaries (a) is a corporation, partnership or limited liability
company duly organized or formed, validly existing and in good standing under
the laws of the state of its incorporation, organization or formation, (b) has
all requisite corporate, partnership, limited liability company or other power
and all material governmental licenses, authorizations, consents and approvals
required to carry on its business as now conducted and (c) is duly qualified to
do business and is in good standing in every jurisdiction in which the failure
to be so qualified would, individually or together with all such other failures
of the Borrower and the Subsidiaries, have a Material Adverse Effect.

 

SECTION 4.02 Authorization, Validity, Etc.  The Borrower and each Guarantor has
all requisite corporate (or other organizational) power and authority to execute
and deliver, and to incur and perform its obligations under this Agreement and
under the other Loan Documents to which it is a party and, in the case of the
Borrower, to make the Borrowings hereunder, and all such actions have been duly
authorized by all necessary proceedings on its behalf.  This Agreement and the
other Loan Documents have been duly and validly executed and delivered by or on
behalf of the Borrower (and, on the Closing Date, with respect to the Guaranty,
each Guarantor) party thereto and constitute valid and legally binding
agreements of the Borrower and each Guarantor, as applicable, enforceable
against the Borrower or the Guarantor in accordance with the respective terms
thereof, except (a) as may be limited by bankruptcy, insolvency, reorganization,
moratorium, fraudulent transfer, fraudulent conveyance or other similar laws
relating to or affecting the enforcement of creditors’ rights generally, and by
general principles of equity (including principles of good faith,
reasonableness, materiality and fair dealing) which may, among other things,
limit the right to obtain equitable remedies (regardless of whether considered
in a proceeding in equity or at law) and (b) as to the enforceability of
provisions for indemnification for violation of applicable securities laws,
limitations thereon arising as a matter of law or public policy.

 

SECTION 4.03 Governmental Consents, Etc.  No authorization, consent, approval,
license or exemption of or registration, declaration or filing with any
Governmental Authority, is necessary for the valid execution and delivery of, or
the incurrence and performance by the Borrower or each Guarantor of its
obligations under, any Loan Document to which it is a party, except those that
have been obtained and such matters relating to performance as would ordinarily
be done in the ordinary course of business after the Effective Date.

 

SECTION 4.04 No Breach or Violation of Agreements or Restrictions, Etc.  Neither
the execution and delivery of, nor the incurrence and performance by any Loan
Party of its obligations under, the Loan Documents to which it is a party, nor
the extensions of credit contemplated by the Loan Documents, will (a) breach or
violate any applicable Requirement of Law, (b) result in any breach or violation
of any of the terms, covenants, conditions or provisions of, or constitute a
default under, or result in the creation or imposition of (or the obligation to
create or impose) any Lien upon any of its property or assets (other than Liens
created or contemplated by this Agreement) pursuant to the terms of, any
indenture, mortgage, deed of trust, agreement or other instrument to which it or
any of the Subsidiaries is party or by which any of its properties or assets, or
those of any of the Subsidiaries is bound or to which it is subject, except for
breaches, violations and defaults under clauses (a) and (b) that neither
individually nor in the aggregate could reasonably be expected to result in a
Material Adverse Effect, or (c) violate any provision of the organizational
documents of such Loan Party.

 

57

--------------------------------------------------------------------------------


 

SECTION 4.05 Properties.  Each of the Borrower and the Material Subsidiaries has
good title to, or valid leasehold or other interests in, all its real and
personal property material to its business free of all Liens securing
Indebtedness except for such Liens permitted under Section 6.02.

 

SECTION 4.06 Litigation and Environmental Matters.  (a) Except as disclosed in
the most recent Annual Report on Form 10-K delivered by the Borrower to the
Lenders, there is no action, suit or proceeding by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of the Borrower,
threatened against or affecting the Borrower or any of the Material Subsidiaries
as to which there is a reasonable possibility of an adverse determination and
that, if adversely determined, could reasonably be expected to result in a
Material Adverse Effect.

 

(a)                                 Except as disclosed in the most recent
Annual Report on Form 10-K delivered by the Borrower to the Lenders, the
associated liabilities and costs of the Borrower’s compliance with Environmental
Laws (including any capital or operating expenditures required for clean-up or
closure of properties currently or previously owned, any capital or operating
expenditures required to achieve or maintain compliance with environmental
protection standards imposed by Environmental Laws or as a condition of any
license, permit or contract, any related constraints on operating activities,
including any periodic or permanent shutdown of any facility or reduction in the
level of or change in the nature of operations conducted thereat, any costs or
liabilities in connection with off-site disposal of wastes or Hazardous
Materials, and any actual or potential liabilities to third parties, including
employees, and any related costs and expenses) are unlikely to result in a
Material Adverse Effect.

 

SECTION 4.07 Financial Statements.

 

(a)                                 The consolidated balance sheet of the
Borrower and the Subsidiaries as at December 31, 2013 and the related
consolidated statements of income, comprehensive income, shareholders’ equity
and cash flows of the Borrower and the Subsidiaries for the fiscal year ended on
said date, with the opinion thereon of PricewaterhouseCoopers LLP and set forth
in the Borrower’s 2013 Annual Report on Form 10-K, as filed with the SEC, fairly
present, in all material respects, the consolidated financial position of the
Borrower and the Subsidiaries as of such date and their consolidated results of
operations and cash flows for such fiscal year in accordance with GAAP.

 

(b)                                 The unaudited consolidated balance sheets of
the Borrower and the Subsidiaries as at March 31, 2014 and June 30, 2014 and the
related consolidated statements of income and cash flows of the Borrower and the
Subsidiaries for the three month period ended on such date and set forth in the
Borrower’s Quarterly Report on Form 10-Q for its fiscal quarter then ended, as
filed with the SEC, fairly present, in all material respects, the consolidated
financial position of the Borrower and the Subsidiaries as of such date and
their consolidated results of their operations cash flows for the applicable
time period ended on said date (subject to the absence of footnotes and to
normal year-end and audit adjustments), in accordance with GAAP applied on a
basis consistent with the financial statements referred to in Section 4.07(a).

 

(c)                                  After the Closing Date and since the date
of the most recent Annual Report on Form 10-K delivered by the Borrower to the
Lenders, there has been no material adverse change in the business, assets,
liabilities or financial condition of the Borrower and the Subsidiaries, taken
as a whole.

 

SECTION 4.08 Disclosure.  As of the Effective Date only, information heretofore
furnished by the Borrower to the Administrative Agent or any Lender for purposes
of or in connection with this Agreement or any transaction contemplated hereby,
together with the Executive Summary is, when taken as a whole, true and accurate
in all material respects on the date as of which such

 

58

--------------------------------------------------------------------------------


 

information is stated or certified.  The Executive Summary and the reports,
financial statements, certificates or other written information furnished by or
on behalf of the Borrower to the Administrative Agent or any Lender in
connection with the syndication or negotiation of this Agreement or delivered
hereunder (as modified or supplemented by other information so furnished) on or
prior to the Effective Date, when taken as a whole, do not contain any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that, with respect to any projected financial
information, the Borrower represents only that such information was prepared in
good faith based upon assumptions believed by the Borrower to be reasonable at
the time (it being recognized, however, that projections as to future events are
not to be viewed as facts and that the actual results during the period or
periods covered by any projects may materially different from the projected
results).

 

SECTION 4.09 Investment Company Act.  The Borrower is not, and no Loan Party is
required to register as, an “investment company,” as such term is defined in the
Investment Company Act of 1940, as amended.

 

SECTION 4.10 ERISA.  Each member of the ERISA Group has fulfilled its
obligations under the minimum funding standards of ERISA and the Code with
respect to each Plan and is in compliance in all material respects with the
presently applicable provisions of ERISA and the Code with respect to each Plan,
except where the failure to so fulfill such obligations and such noncompliance
could individually, or together with all such failures to fulfill such
obligations and all such noncompliance could reasonably be expected to result in
a Material Adverse Effect.  No member of the ERISA Group has (i) sought a waiver
of the minimum funding standard under Section 412 of the Code in respect of any
Plan, (ii) failed to make any contribution or payment to any Plan or
Multiemployer Plan or in respect of any Benefit Arrangement, or made any
amendment to any Plan or Benefit Arrangement, which has resulted or could result
in the imposition of a Lien or the posting of a bond or other security under
ERISA or the Code or (iii) incurred any liability under Title IV of ERISA other
than a liability to the PBGC for premiums under Section 4007 of ERISA, which
waiver, failure, amendment or liability individually, or collectively with all
such waivers, failures, amendments or liabilities, could reasonably be expected
to result in a Material Adverse Effect.

 

SECTION 4.11 Tax Returns and Payments.  The Borrower and the Material
Subsidiaries have caused to be filed all federal income Tax returns and other
material Tax returns, statements and reports (or obtained extensions with
respect thereto) which are required to be filed and have paid or deposited or
made adequate provision in accordance with GAAP for the payment of all Taxes
(including estimated Taxes shown on such returns, statements and reports) which
are shown to be due pursuant to such returns, except for Taxes being contested
in good faith by appropriate proceedings for which adequate reserves in
accordance with GAAP have been created on the books of the Borrower and the
Subsidiaries and where the failure to pay such Taxes (individually or in the
aggregate for the Borrower and the Subsidiaries) would not have a Material
Adverse Effect.

 

SECTION 4.12 Compliance with Laws and Agreements.  Each of the Borrower and the
Material Subsidiaries is in compliance with all laws, regulations and orders of
any Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate for the Borrower and the
Material Subsidiaries, could not reasonably be expected to result in a Material
Adverse Effect.

 

59

--------------------------------------------------------------------------------


 

SECTION 4.13 Purpose of Loans.

 

(a)                                 All proceeds of the Loans will be used for
the purposes set forth in Section 5.07.

 

(b)                                 Neither the Borrower nor any agent acting on
its behalf has taken or will take any action which might cause this Agreement or
any other Loan Document to violate Regulation T, Regulation U, Regulation X, or
any other regulation of the Board or to violate the Exchange Act.  Margin stock
does not constitute more than 25% of the assets of the Borrower, or of the
Borrower and the Subsidiaries on a consolidated basis, and the Borrower does not
intend or foresee that it will ever do so.

 

SECTION 4.14 Foreign Assets Control Regulations, etc.  (a)  To the extent
applicable, neither any Letter of Credit nor any part of the proceeds of the
Loans will (i) be used to violate in any material respect the Trading with the
Enemy Act, as amended, or (ii) be used, directly or indirectly or made available
to any subsidiary, joint venture partner or any other Person to fund any
activities or business of or with any Person, or in any country or territory,
that, at the time of such funding, is, or whose government is, at the time of
making such Loans, the subject of any sanctions administered or enforced by the
U.S. Department of Treasury’s Office of Foreign Assets Control or the U.S.
Department of State (collectively, “Sanctions”).

 

(b)                                 Neither the Borrower nor any Subsidiary,
nor, to the knowledge of the Borrower, any director, officer, employee, agent,
affiliate or representative of the Borrower or any Subsidiary is a Person that
is, or is owned or controlled by, a Person that is (A) the subject of any
Sanctions or (B) located, organized or resident in a country or territory that
is, or whose government is, the subject of Sanctions.  The Borrower and the
Subsidiaries are in compliance, in all material respects, with the Patriot Act.

 

(c)                                  Neither any Letter of Credit nor any part
of the proceeds of the Loans will be used, directly or indirectly, for any
payments to any governmental official or employee, political party, official of
a political party, candidate for political office, or anyone else acting in an
official capacity, in order to obtain, retain or direct business or obtain any
improper advantage, in violation of any Anti-Corruption Laws, to the extent the
Anti-Corruption Laws apply to the Borrower or one of the Subsidiaries.

 

SECTION 4.15 Solvency.  On the Closing Date, after giving effect to the
Transactions, the Borrower and its Subsidiaries, on a consolidated basis, are
Solvent.

 

ARTICLE V
AFFIRMATIVE COVENANTS

 

From the Closing Date until the Commitments have expired or been terminated and
principal of and interest on each Loan and all fees payable hereunder shall have
been paid in full and all Letters of Credit shall have expired or terminated and
all LC Disbursements shall have been reimbursed, the Borrower covenants and
agrees with the Lenders that:

 

SECTION 5.01 Financial Statements and Other Information.  The Borrower will
furnish to the Administrative Agent:

 

(a)                                 within ten days after the date in each
fiscal year on which the Borrower is required to file its Annual Report on
Form 10-K with the SEC or, if earlier, 100 days after the end of each fiscal
year (i) such Annual Report, and (ii) its audited consolidated balance sheet and
the related consolidated statements of income, comprehensive income, operations,
shareholders’ equity and cash flows as of the end of and for such year, setting
forth in each case in comparative form the figures as of the end of and for the
previous fiscal year, all reported on by, and accompanied by an opinion (without
a

 

60

--------------------------------------------------------------------------------


 

“going concern” or like qualification or exception and without any qualification
or exception as to the scope of their audit) of, PricewaterhouseCoopers LLP, or
other independent public accountants of recognized national standing to the
effect that such consolidated financial statements present fairly in all
material respects the financial position, results of operations and cash flows
of the Borrower and the Subsidiaries on a consolidated basis in accordance with
GAAP; provided, however, that (x) the Borrower shall be deemed to have furnished
said Annual Report on Form 10-K for purposes of clause (i) if it shall have
timely made the same available on “EDGAR” and/or on its home page on the
worldwide web (at the date of this Agreement located at
http://www.kindermorgan.com) and complied with the last grammatical paragraph of
this Section 5.01 in respect thereof, and (y) if said Annual Report contains
such consolidated balance sheet and such consolidated statements of results of
income, comprehensive income, shareholders’ equity and cash flows, and the
report thereon of such independent public accountants (without qualification or
exception, and to the effect, as specified above), the Borrower shall not be
required to comply with clause (ii);

 

(b)                                 within five days after each date in each
fiscal year on which the Borrower is required to file a Quarterly Report on
Form 10-Q with the SEC or, if earlier, 50 days after the end of each fiscal
quarter (i) such Quarterly Report, and (ii) its consolidated balance sheet and
the related consolidated statements of income and cash flows as of the end of
and for the fiscal quarter to which said Quarterly Report relates and the then
elapsed portion of the fiscal year, setting forth in each case in comparative
form the figures as of the end and for the corresponding period or periods of
the previous fiscal year, all certified by a Responsible Officer as presenting
fairly in all material respects the financial condition and results of
operations of the Borrower and the Subsidiaries on a consolidated basis in
accordance with GAAP, subject to normal year-end audit adjustments and the
absence of footnotes; provided, however, that (x) the Borrower shall be deemed
to have furnished said Quarterly Report for purposes of clause (i) if it shall
have timely made the same available on “EDGAR” and/or on its home page on the
worldwide web (at the date of this Agreement located at
http://www.kindermorgan.com) and complied with the last grammatical paragraph of
this Section 5.01 in respect thereof, and (y) if said Quarterly Report contains
such consolidated balance sheet and consolidated statements of income and cash
flows, and such certifications, the Borrower shall not be required to comply
with clause (ii);

 

(c)                                  simultaneously with the delivery of each
set of financial statements referred to in clauses (a) and (b) above, a
certificate in substantially the form of Exhibit 5.01 signed by an authorized
financial or accounting officer of the Borrower (i) setting forth in reasonable
detail the calculations required to establish whether the Borrower was in
compliance with the requirements of Section 6.07, (ii) (A) in the case of the
first set of financial statements delivered following the Closing Date, setting
forth a list of the Material Subsidiaries, and (B) in the case of each set of
financial statements delivered thereafter, an update of any change in the list
of the Material Subsidiaries or stating that there has been no such change, and
(iii) stating whether any Default or Event of Default exists on the date of such
certificate and, if any Default or Event of Default then exists, setting forth
the details thereof and the action which the Borrower is taking or proposes to
take with respect thereto;

 

(d)                                 prompt written notice of the following:

 

(i)                                     the occurrence of any Default or Event
of Default; and

 

(ii)                                  any other development that results in, or
could reasonably be expected to result in, a Material Adverse Effect;

 

(each notice delivered under this Section 5.01(d) to be accompanied by a
statement of a Responsible Officer setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto);

 

61

--------------------------------------------------------------------------------


 

(e)                                  without duplication of any other
requirement of this Section 5.01, promptly upon the mailing thereof to the
public shareholders of the Borrower generally, copies of all financial
statements, reports and proxy statements so mailed;

 

(f)                                   promptly upon the filing thereof with the
SEC, copies of all registration statements (other than the exhibits thereto and
any registration statements on Form S-8 or its equivalent) and reports on
Form 8-K which the Borrower shall have filed with the SEC;

 

(g)                                  if and when any member of the ERISA Group
(i) gives or is required to give notice to the PBGC of any “reportable event”
(as defined in Section 4043 of ERISA) (other than such event as to which the
30-day notice requirement is waived) with respect to any Plan which would
reasonably be expected to constitute grounds for a termination of such Plan
under Title IV of ERISA, or knows that the plan administrator of any Plan has
given or is required to give notice of any such reportable event, a copy of the
notice of such reportable event given or required to be given to the PBGC;
(ii) receives notice of complete or partial material withdrawal liability under
Title IV of ERISA or notice that any Multiemployer Plan is in reorganization, is
insolvent, is in “endangered” or “critical” status (within the meaning of
Section 432 of the Code or Section 305 of ERISA) or has been terminated, a copy
of such notice; (iii) receives notice from the PBGC under Title IV of ERISA of
an intent to terminate, impose liability (other than for premiums under
Section 4007 of ERISA) in respect of, or appoint a trustee to administer any
Plan, a copy of such notice; (iv) applies for a waiver of the minimum funding
standard under Section 412 of the Code, a copy of such application; (v) gives
notice of intent to terminate any Plan under Section 4041(c) of ERISA, a copy of
such notice and other information filed with the PBGC; (vi) gives notice of
withdrawal from any Plan pursuant to Section 4063 of ERISA, a copy of such
notice; or (vii) fails to make any payment or contribution to any Plan or
Multiemployer Plan or in respect of any Benefit Arrangement or makes any
amendment to any Plan or Benefit Arrangement which has resulted or could result
in the imposition of a Lien or the posting of a bond or other security, a
certificate of the chief financial officer or the chief accounting officer of
the Borrower setting forth details as to such occurrence and action, if any,
which the Borrower or applicable member of the ERISA Group is required or
proposes to take; and

 

(h)                                 from time to time such other information
(other than projections) regarding the business, affairs or financial condition
of the Borrower or any Subsidiary as the Required Lenders or the Administrative
Agent may reasonably request.

 

Information required to be delivered pursuant to Section 5.01(a), 5.01(b) or
5.01(f) above shall be deemed to have been delivered on the date on which the
Borrower provides notice to the Administrative Agent and the Lenders that such
information has been posted on “EDGAR” or the Borrower’s website or another
website identified in such notice and accessible by the Administrative Agent and
the Lenders without charge (and the Borrower hereby agrees to provide such
notice); provided that such notice may be included in a certificate delivered
pursuant to Section 5.01(c).

 

SECTION 5.02 Existence, Conduct of Business.  The Borrower will, and will cause
each of the Material Subsidiaries to, do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, licenses, permits, privileges and franchises material
to the conduct of its business, except where the failure to do so (individually
or collectively with all such failures) could not reasonably expected to have a
Material Adverse Effect; provided that the foregoing shall not prohibit any
merger, consolidation, liquidation or dissolution permitted under Section 6.03.

 

SECTION 5.03 Payment of Obligations.  The Borrower will, and will cause each of
the Material Subsidiaries to, pay, before the same shall become delinquent or in
default, its

 

62

--------------------------------------------------------------------------------


 

Indebtedness and Tax liabilities but excluding Indebtedness (other than the
Obligations) that is not in excess of $150,000,000, except where (a) the
validity or amount thereof is being contested in good faith by appropriate
proceedings, (b) the Borrower or such Material Subsidiary has set aside on its
books adequate reserves with respect thereto in accordance with GAAP or (c) the
failure to make payment pending such contest could not reasonably be expected to
result in a Material Adverse Effect.

 

SECTION 5.04 Maintenance of Properties; Insurance.

 

(a)                                 The Borrower will keep, and will cause each
Material Subsidiary to keep, all property material to the conduct its business
(taken as a whole) in good working order and condition, ordinary wear and tear
excepted, in the reasonable judgment of the Borrower.

 

(b)                                 The Borrower will maintain or cause to be
maintained with, in the good faith judgment of the Borrower, financially sound
and reputable insurers, or through self-insurance, insurance with respect to its
properties and business and the properties and businesses of the Subsidiaries
against loss or damage of the kinds customarily insured against by business
enterprises of established reputation engaged in the same or similar business
and similarly situated, of such types and in such amounts as are customarily
carried under similar circumstances by such other corporations. Such insurance
may include self-insurance or be subject to co-insurance, deductibility or
similar clauses which, in effect, result in self-insurance of certain losses,
provided that such self-insurance is in accord with the approved practices of
business enterprises of established reputation similarly situated and adequate
insurance reserves are maintained in connection with such self-insurance, and,
notwithstanding the foregoing provisions of this Section 5.04 the Borrower or
any Subsidiary may effect workers’ compensation or similar insurance in respect
of operations in any state or other jurisdiction any through an insurance fund
operated by such state or other jurisdiction or by causing to be maintained a
system or systems of self-insurance in accord with applicable laws.

 

SECTION 5.05 Books and Records; Inspection Rights.  The Borrower will, and will
cause each of the Material Subsidiaries to, keep, in accordance with GAAP, books
of record and account.  The Borrower will, and will cause each of the Material
Subsidiaries to, permit any representatives designated by the Administrative
Agent or any Lender, upon reasonable prior notice during normal business hours,
and, if the Borrower shall so request, in the presence of a Responsible Officer
or an appointee of a Responsible Officer, at the expense of the Administrative
Agent or such Lender (unless an Event of Default exists, in which event the
expense shall be that of the Borrower) to visit and inspect its properties, to
examine and make extracts from its books and records (subject to compliance with
confidentiality agreements and applicable copyright law), and to discuss its
affairs, finances and condition with its officers, all at such times, and as
often, as reasonably requested, but unless an Event of Default exists, no more
frequently than once during each calendar year.

 

SECTION 5.06 Compliance with Laws.  The Borrower will, and will cause each of
the Material Subsidiaries to, comply with all Requirements of Law applicable to
it or its property, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

 

SECTION 5.07 Use of Proceeds.  The proceeds of the Loans will be used only
(a) to refinance amounts outstanding under the Existing Credit Agreement, the
EPB Credit Agreement and the KMP Credit Agreement and (b) for working capital
and other general corporate purposes.

 

SECTION 5.08 Additional Guarantors.  The Borrower shall cause each Subsidiary
(other than any Excluded Subsidiary) formed or otherwise purchased or acquired
after the

 

63

--------------------------------------------------------------------------------


 

Closing Date (including each Subsidiary that ceases to constitute an Excluded
Subsidiary after the Closing Date) to execute a supplement to the Guaranty and
become a Guarantor within 45 days of the occurrence of the applicable event
specified in this Section 5.08 (or such longer period of time as the
Administrative Agent shall reasonably agree).

 

ARTICLE VI
NEGATIVE COVENANTS

 

From the Closing Date until the Commitments have expired or terminated and
principal of and interest on each Loan and all fees payable hereunder have been
paid in full and all Letters of Credit have expired or terminated and all LC
Disbursements shall have been reimbursed, the Borrower covenants and agrees with
the Lenders that:

 

SECTION 6.01 Indebtedness of Non-Guarantor Subsidiaries.  The Borrower will not
permit any Subsidiary that is not a Guarantor (each a “Non-Guarantor
Subsidiary”) to create, incur or assume Indebtedness other than the following:

 

(a)                                 Indebtedness existing as of the Effective
Date and set forth on Schedule 6.01 (provided that to the extent that any change
occurs between the Effective Date and the Closing Date solely with respect to
Indebtedness of a Non-Guarantor Subsidiary that is permitted to be incurred by
such Non-Guarantor Subsidiary pursuant to the terms of the Existing Credit
Agreement, the EPB Credit Agreement or the KMP Credit Agreement, as applicable
(as each of them is in effect on the date hereof) which would make the contents
of Schedule 6.01 to be incomplete as of the Closing Date as a result thereof,
the Borrower may deliver to the Administrative Agent an updated version of such
Schedule on or prior to the Closing Date to reflect such additional
Indebtedness, which updated version shall replace the version of such Schedule
delivered on the Effective Date without any requirement for any amendment or
consent by the Administrative Agent or any Lender) and any Indebtedness incurred
to refund, extend, refinance or otherwise replace such Indebtedness; provided
that the principal amount of such Indebtedness does not exceed the principal
amount of Indebtedness refinanced (plus the amount of penalties, premiums, fees,
accrued interest and reasonable expenses and other obligations incurred
therewith) at the time of the refinancing;

 

(b)                                 Indebtedness owing to the Borrower or its
Subsidiaries;

 

(c)                                  Indebtedness that is (or was) secured by
Liens permitted pursuant to Section 6.02(b) or (c) and any Indebtedness incurred
to refund, extend, refinance or otherwise replace such Indebtedness; provided,
that the principal amount of such Indebtedness does not exceed the principal
amount of Indebtedness refinanced (plus the amount of penalties, premiums, fees,
accrued interest and reasonable expenses and other obligations incurred
therewith) at the time of refinancing;

 

(d)                                 (i) Indebtedness attaching to any property
or asset prior to the acquisition thereof by any Non-Guarantor Subsidiary or of,
or attaching to any property or asset of, any Person that becomes a
Non-Guarantor Subsidiary after the date hereof prior to the time such Person
becomes a Non-Guarantor Subsidiary, in each case, outstanding prior to the
acquisition of such property or asset or such Person becoming a Non-Guarantor
Subsidiary; provided that such Indebtedness was not incurred in contemplation of
or in connection with such acquisition or such Person becoming a Non-Guarantor
Subsidiary, as the case may be and (ii) and any Indebtedness incurred to refund,
extend, refinance or otherwise replace such Indebtedness (plus the amount of
penalties, premiums, fees, accrued interest and reasonable expenses and other
obligations incurred therewith);

 

(e)                                  Indebtedness of Foreign Subsidiaries; and

 

64

--------------------------------------------------------------------------------


 

(f)                                   Indebtedness of Non-Wholly-owned
Subsidiaries.

 

SECTION 6.02 Liens.  The Borrower will not, and will not permit any Subsidiary
to, create, incur, assume or permit to exist any Lien securing Indebtedness on
any property or asset now owned or hereafter acquired by it except:

 

(a)                                 Liens existing as of the Effective Date
(and, to the extent that any change occurs between the Effective Date and the
Closing Date solely with respect to a Lien that is permitted to be created,
incurred, assumed or permitted to exist pursuant to the terms of the Existing
Credit Agreement, the EPB Credit Agreement or the KMP Credit Agreement, as
applicable (as each of them is in effect on the date hereof), such additional
new Lien existing as of the Closing Date) (including any replacement, extension
or renewal of any such Lien permitted upon or in the same assets (other than
after acquired property that is affixed or incorporated into the property
covered by such Lien) theretofore subject to such Lien or the replacement,
extension or renewal (without increase in the amount or change in any direct or
contingent obligor except to the extent otherwise permitted hereunder) of the
Indebtedness secured thereby);

 

(b)                                 Liens securing (A) Capital Lease
Obligations, or (B) Indebtedness incurred to finance the acquisition,
construction, expansion or improvement of any fixed or capital assets of the
Borrower or its Subsidiaries; provided that (x) such Liens attach at all times
only to the assets so financed except for accessions to such property,
improvements thereof and general intangibles relating thereto, and the proceeds
and the products thereof and (y) individual financings of equipment provided by
one lender may be cross collateralized to other financings of equipment provided
by such lender;

 

(c)                                  Liens existing on any property or asset
prior to the acquisition thereof by the Borrower or any Subsidiary or existing
on any property or asset of any Person that becomes a Subsidiary after the date
hereof prior to the time such Person becomes a Subsidiary, in each case,
pursuant to security documents in effect prior to the acquisition of such
property or asset or such Person becoming a Subsidiary (“Existing Security
Documents”), and securing Indebtedness whose incurrence, for purposes of this
Agreement, by virtue of acquisition of such property or asset, or by virtue of
such Person so becoming a Subsidiary, would not result in a violation of
Section 6.07; provided that (i) such Lien is not created in contemplation of or
in connection with such acquisition or such Person becoming a Subsidiary, as the
case may be, (ii) such Lien shall not apply to any other property or assets of
the Borrower or any Subsidiary except to the extent such Lien attaches to such
property or assets pursuant to Existing Security Documents, (iii) such Lien
shall secure only those obligations which it secures on the date of such
acquisition or the date such Person becomes a Subsidiary, as the case may be,
and extensions, renewals and replacements thereof that do not increase the
outstanding principal amount thereof.  For purposes of this Section 6.02(c), the
Indebtedness so secured shall be deemed to have been incurred on the last day of
the fiscal quarter then most recently ended; and

 

(d)                                 Liens, not otherwise permitted by the
foregoing clauses (a) and (b), securing Indebtedness in an aggregate amount not
exceeding 15% of Consolidated Net Tangible Assets.

 

SECTION 6.03 Fundamental Changes.  The Borrower will not, and will not permit
any Material Subsidiary to, merge into or consolidate with any other Person, or
permit any other Person to merge into or consolidate with it, or sell, transfer,
lease or otherwise dispose of (in one transaction or in a series of
transactions) all (or substantially all) of its assets, or all or substantially
all of the stock of or other equity interest in any of the Material Subsidiaries
(in each case, whether now owned or hereafter acquired), or liquidate or
dissolve, unless: (a) at the time thereof and immediately after giving effect
thereto no Event of Default or Default shall have occurred and be continuing;
and (b) (i) the Borrower or a Material Subsidiary is the surviving entity or the
recipient of the assets so sold, transferred,

 

65

--------------------------------------------------------------------------------


 

leased or otherwise disposed of in any such sale, transfer, lease or other
disposition of assets, provided, that no such merger, consolidation, sale,
transfer, lease or other disposition shall have the effect of releasing the
Borrower from any of the Obligations or (ii) such merger, consolidation, sale,
transfer, lease or other disposition, when taken together with all other
consolidations, mergers or sales of assets by the Borrower or any Material
Subsidiary since the Effective Date, shall not result in the disposition by the
Borrower and the Material Subsidiaries of assets in an amount that would
constitute all or substantially all of the consolidated assets of the Borrower
and the Material Subsidiaries.

 

SECTION 6.04 Restricted Payments.  The Borrower will not declare or make, or
agree to pay or make, directly or indirectly, any Restricted Payment except
(a) distributions with respect to the Capital Stock of the Borrower, so long as
both before and after the making of such distribution, no Event of Default shall
have occurred and be continuing, (b) any Capital Stock split, Capital Stock
reverse split, dividend of Borrower Capital Stock or similar transaction will
not constitute a Restricted Payment, and (c) acquisitions by officers, directors
and employees of the Borrower of equity interests in the Borrower through
cashless exercise of options pursuant to, and in accordance with the terms of,
management and/or employee stock plans, stock subscription agreements or
shareholder agreements.

 

SECTION 6.05 Transactions with Affiliates.  The Borrower will conduct, and cause
each of the Subsidiaries to conduct, all transactions with any of its Affiliates
(other than the Borrower or the Subsidiaries) on terms that are substantially as
favorable to the Borrower or such Subsidiary as it would obtain in a comparable
arm’s-length transaction with a Person that is not an Affiliate, provided that
the foregoing shall be deemed to be satisfied with respect to any transaction
that is approved by a majority of the independent members of the Borrower’s
board of directors, or of a committee thereof consisting solely of independent
directors, and provided, further that the foregoing restrictions shall not apply
to:

 

(a)                                 the payment of customary fees for
management, consulting and financial services rendered to the Borrower and the
Subsidiaries and (ii) customary investment banking fees paid for services
rendered to the Borrower and the Subsidiaries in connection with divestitures,
acquisitions, financings and other transactions;

 

(b)                                 transactions permitted by Section 6.04;

 

(c)                                  the payment of any fees or expenses
incurred or paid by the Borrower or any of its Subsidiaries in connection with
the Transactions, this Agreement and the other Loan Documents and the
transactions contemplated hereby and thereby;

 

(d)                                 the issuance of Capital Stock of the
Borrower to the management of the Borrower or any of its Subsidiaries in
connection with the Transactions or pursuant to arrangements described in clause
(f) of this Section 6.05;

 

(e)                                  loans, advances, provision of credit
support and other investments by (or to) the Borrower and the Subsidiaries;

 

(f)                                   employment and severance arrangements
among the Borrower and the Subsidiaries and their respective officers and
employees in the ordinary course of business;

 

(g)                                  payments by the Borrower and the
Subsidiaries pursuant to tax sharing agreements among the Borrower and the
Subsidiaries on customary terms to the extent attributable to the ownership or
operation of the Borrower and the Subsidiaries;

 

66

--------------------------------------------------------------------------------


 

(h)                                 the payment of customary fees and reasonable
out of pocket costs to, and indemnities provided on behalf of, directors,
managers, consultants, officers and employees of the Borrower and the
Subsidiaries in the ordinary course of business to the extent attributable to
the ownership or operation of the Borrower and the Subsidiaries; and

 

(i)                                     transactions pursuant to agreements set
forth on Schedule 6.05 (provided that to the extent that any change occurs
between the Effective Date and the Closing Date solely with respect to a
transaction with any Affiliate that is permitted to be entered into pursuant to
the terms of the Existing Credit Agreement, the EPB Credit Agreement or the KMP
Credit Agreement, as applicable (as each of them is in effect on the date
hereof) which would make the contents of Schedule 6.05 to be incomplete as of
the Closing Date as a result thereof, the Borrower may deliver to the
Administrative Agent an updated version of such Schedule on or prior to the
Closing Date to reflect such transaction, which updated version shall replace
the version of such Schedule delivered on the Effective Date without any
requirement for any amendment or consent by the Administrative Agent or any
Lender) or any amendment thereto to the extent such an amendment is not adverse,
taken as a whole, to the Lenders in any material respect.

 

SECTION 6.06 Restrictive Agreements.  The Borrower will not, and will not permit
any of the Material Subsidiaries that are not Guarantors to, directly or
indirectly, enter into, incur or permit to exist any agreement or other
arrangement that prohibits, restricts or imposes any condition upon the ability
of any non-Guarantor Material Subsidiary to pay dividends or other distributions
with respect to any shares of its Capital Stock or to make or repay loans
(including subordinate loans) or advances to the Borrower or any Guarantor,
provided that the foregoing shall not apply to (a) restrictions and conditions
imposed by law or by this Agreement, (b) customary restrictions and conditions
contained in agreements relating to the sale of all or substantially all of the
Capital Stock or assets of a Subsidiary pending such sale, provided such
restrictions and conditions apply only to the Subsidiary that is to be sold and
such sale is permitted hereunder, (c) restrictions and conditions existing on
the date hereof identified on Schedule 6.06 (provided that to the extent that
any change occurs between the Effective Date and the Closing Date solely with
respect to restrictive agreement or arrangement that is permitted to be entered
into, incurred or permitted pursuant to the terms of the Existing Credit
Agreement, the EPB Credit Agreement or the KMP Credit Agreement, as applicable
(as each of them is in effect on the date hereof) which would make the contents
of Schedule 6.06 to be incomplete as of the Closing Date as a result thereof,
the Borrower may deliver to the Administrative Agent an updated version of such
Schedule on or prior to the Closing Date to reflect such additional restrictive
agreement, which updated version shall replace the version of such Schedule
delivered on the Effective Date without any requirement for any amendment or
consent by the Administrative Agent or any Lender). (but shall apply to any
extension or renewal of, or any amendment or modification expanding the scope
of, any such restriction or condition) and (d) restrictions or conditions
contained in, or existing by reason of, any agreement or instrument relating to
any Subsidiary at the time such Subsidiary was merged or consolidated with or
into, or acquired by, the Borrower or a Subsidiary or became a Subsidiary and
not created in contemplation thereof.

 

SECTION 6.07 Ratio of Consolidated Net Indebtedness to Consolidated EBITDA. 
Commencing with the last day of the first full fiscal quarter following the
Closing Date and on the last day of each fiscal quarter ended thereafter, the
Borrower will not permit the ratio of Consolidated Net Indebtedness to
Consolidated EBITDA for the most recent four full fiscal quarters ended as of
the last day of such applicable fiscal quarter, to exceed:

 

(a)                                 6.50 to 1.00, in the case of any such period
ended on or prior to December 31, 2017;

 

67

--------------------------------------------------------------------------------


 

(b)                                 6.25 to 1.00, in the case of any such period
ended after December 31, 2017 and on or prior to December 31, 2018; and

(c)                                  6.00 to 1.00, in the case of any such
period ended after December 31, 2018.

 

In addition, for purposes of this Section 6.07, Hybrid Securities up to an
aggregate amount of 5% of Total Capitalization (after giving effect to the
following exclusion) shall be excluded from Consolidated Net Indebtedness.

 

ARTICLE VII
EVENTS OF DEFAULT

 

SECTION 7.01 Events of Default and Remedies.  If any of the following events
(“Events of Default”) shall occur and be continuing:

 

(a)                                 the principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement shall not be paid
when and as the same shall become due and payable, whether at the due date
thereof or at a date fixed for prepayment thereof or otherwise;

 

(b)                                 any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable by a Loan Party under this Agreement or any other Loan Document shall
not be paid, when and as the same shall become due and payable, and such failure
shall continue unremedied for a period of five Business Days;

 

(c)                                  any representation or warranty made or, for
purposes of Article III, deemed made by or on behalf of the Borrower herein, at
the direction of the Borrower or by any Loan Party in any other Loan Document or
in any document, certificate or financial statement delivered in connection with
this Agreement or  any other Loan Document shall prove to have been incorrect in
any material respect when made or deemed made or reaffirmed, as the case may be;

 

(d)                                 the Borrower shall fail to observe or
perform any covenant, condition or agreement contained in Section 5.01(d)(i),
5.02 (with respect to the Borrower’s existence) or 5.07 or in Article VI;

 

(e)                                  any Loan Party shall fail to perform or
observe any other term, covenant or agreement contained in this Agreement (other
than those specified in Section 7.01(a), Section 7.01(b) or Section 7.01(d)) or
any other Loan Document to which it is a party and, in any event, such failure
shall remain unremedied for 30 calendar days after the earlier of (i) written
notice of such failure shall have been given to the Borrower by the
Administrative Agent or any Lender or, (ii) a Responsible Officer of the
Borrower becomes aware of such failure;

 

(f)                                   other than as specified in
Section 7.01(a) or (b), (i) the Borrower or any Subsidiary fails to make
(whether as primary obligor or as guarantor or other surety) any payment of
principal of, or interest or premium, if any, on any item or items of
Indebtedness (other than as specified in Section 7.01(a) or Section 7.01(b)) or
any payment in respect of any Hedging Agreement, in each case when the same
becomes due and payable (whether by scheduled maturity, required payment or
prepayment, acceleration, demand or otherwise), beyond any period of grace
provided with respect thereto (not to exceed 30 days); provided that the
aggregate outstanding principal amount of all Indebtedness or payment
obligations in respect of all Hedging Agreements as to which such a payment
default shall occur and be continuing is equal to or exceeds $150,000,000, or
(ii) the Borrower or any Subsidiary fails to duly observe, perform or comply
with any agreement with any Person or any term or

 

68

--------------------------------------------------------------------------------


 

condition of any instrument, if such failure, either individually or in the
aggregate, shall have resulted in the acceleration of the payment of
Indebtedness with an aggregate face amount which is equal to or exceeds
$150,000,000; provided that this Section 7.01(f) shall not apply to secured
Indebtedness that becomes due as a result of the voluntary sale or transfer of
the property or assets securing such Indebtedness, so long as such Indebtedness
is paid in full when due;

 

(g)                                  an involuntary case shall be commenced or
an involuntary petition shall be filed seeking (i) liquidation, reorganization
or other relief in respect of the Borrower or any Material Subsidiary or its
debts, or of a substantial part of its assets, under any Debtor Relief Laws or
(ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Borrower or any Material Subsidiary or
for a substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for 60 days or an order or decree approving
or ordering any of the foregoing shall be entered;

 

(h)                                 the Borrower or any Material Subsidiary
shall (i) voluntarily commence any proceeding or file any petition seeking
liquidation, winding-up, reorganization or other relief under any Debtor Relief
Laws, (ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in Section 7.01(g),
(iii) apply for or consent to the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for the Borrower or any Material
Subsidiary or for a substantial part of its assets, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding, (v) make a general assignment for the benefit of creditors or
(vi) take any action for the purpose of effecting any of the foregoing;

 

(i)                                     the Borrower or any Material Subsidiary
shall become unable, admit in writing or fail generally to pay its debts as they
become due;

 

(j)                                    one or more judgments for the payment of
money in an aggregate amount in excess of $150,000,000 shall be rendered against
the Borrower, any Subsidiary or any combination thereof and the same shall
(x) not be covered by insurance and (y) remain undischarged for a period of 60
consecutive days during which execution shall not be effectively stayed, or any
action shall be legally taken by a judgment creditor to attach or levy upon any
assets of the Borrower or any Subsidiary to enforce any such judgment;

 

(k)                                 a Change in Control shall occur;

 

(l)                                     any member of the ERISA Group shall fail
to pay when due an amount which it shall have become liable to pay under Title
IV of ERISA; or notice of intent to terminate a Plan shall be filed under Title
IV of ERISA by any member of the ERISA Group, any plan administrator or any
combination of the foregoing; or the PBGC shall institute proceedings under
Title IV of ERISA to terminate, to impose liability (other than for premiums
under Section 4007 of ERISA) in respect of, or to cause a trustee to be
appointed to administer any Plan; or a condition shall exist by reason of which
the PBGC would be entitled to obtain a decree adjudicating that any Plan must be
terminated; or there shall occur a complete or partial withdrawal from, or a
default, within the meaning of Section 4219(c)(5) of ERISA, with respect to, one
or more Multiemployer Plans which could cause one or more members of the ERISA
Group to incur a current payment obligation; and in each of the foregoing
instances such condition could reasonably be expected to result in a Material
Adverse Effect;

 

then, and in any such event, and at any time thereafter (but for the avoidance
of doubt, in each case, not prior to the Closing Date) if any Event of Default
shall then be continuing, the Administrative Agent, may, and upon the written
request of the Required Lenders shall, by written notice (including notice sent
by telecopy or electronic mail) to the Borrower (a “Notice of Default”) take any
or all of the following

 

69

--------------------------------------------------------------------------------


 

actions, without prejudice to the rights of the Administrative Agent, any Lender
or other holder of any of the Obligations to enforce its claims against the
Borrower (provided that, if an Event of Default specified in Section 7.01(g) or
Section 7.01(h) shall occur with respect to the Borrower or any Material
Subsidiary, the actions described in clauses (i), (ii) and (v) below shall occur
automatically without the giving of any Notice of Default): (i) declare the
Total Commitment terminated, whereupon the Commitments of the Lenders shall
forthwith terminate immediately and any accrued Commitment Fees shall forthwith
become due and payable without any other notice of any kind; (ii) declare the
principal of and any accrued interest in respect of all Loans, and all the other
Obligations owing hereunder and under the other Loan Documents, to be, whereupon
the same shall become, forthwith due and payable without presentment, demand,
notice of demand or of dishonor and nonpayment, protest, notice of protest,
notice of intent to accelerate, declaration or notice of acceleration or any
other notice of any kind, all of which are hereby waived by the Borrower;
(iii) exercise any rights or remedies under the Loan Documents; (iv) terminate
any Letter of Credit which may be terminated in accordance with its terms
(whether by the giving of written notice to the beneficiary or otherwise); and
(v) direct the Borrower to comply, and the Borrower agrees that upon receipt of
such notice (or upon the occurrence of an Event of Default specified in
Section 7.01(g) or Section 7.01(h)) it will comply, with the provisions of
Section 2.05(l).

 

ARTICLE VIII
THE ADMINISTRATIVE AGENT

 

SECTION 8.01 Appointment and Authority.  Each of the Lenders and the Issuing
Banks hereby irrevocably appoints Barclays Bank PLC to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto.  The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the Issuing Banks and, except as
specifically provided in Section 8.06(a) and (b), the Borrower shall not have
rights as a  third-party beneficiary of any of such provisions.  It is
understood and agreed that the use of the term “agent” herein or in any other
Loan Documents (or any other similar term) with reference to the Administrative
Agent is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable law. Instead such
term is used as a matter of market custom, and is intended to create or reflect
only an administrative relationship between contracting parties.

 

SECTION 8.02 Rights as a Lender.  The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent, and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity.  Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for, and generally engage in any kind of business with, the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

 

SECTION 8.03 Exculpatory Provisions.

 

(a)                                 The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents, and its duties hereunder shall be administrative in nature. 
Without limiting the generality of the foregoing, the Administrative Agent:

 

70

--------------------------------------------------------------------------------


 

(i)                                     shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default or an Event of Default has
occurred and is continuing;

 

(ii)                                  shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the other Loan Documents
that the Administrative Agent is required to exercise as directed in writing by
the Required Lenders (or such other number or percentage of the Lenders as shall
be expressly provided for herein or in the other Loan Documents); provided that
the Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law, including
for the avoidance of doubt any action that may be in violation of the automatic
stay under any Debtor Relief Law or that may effect a forfeiture, modification
or termination of property of a Defaulting Lender in violation of any Debtor
Relief Law; and

 

(iii)                               shall not, except as expressly set forth
herein and in the other Loan Documents, have any duty to disclose, and shall not
be liable for the failure to disclose, any information relating to the Borrower
or any of its Affiliates that is communicated to or obtained by the Person
serving as the Administrative Agent or any of its Affiliates in any capacity.

 

(b)                                 The Administrative Agent shall not be liable
for any action taken or not taken by it (i) with the consent or at the request
of the Required Lenders (or such other number or percentage of the Lenders as
shall be necessary, or as the Administrative Agent shall believe in good faith
shall be necessary, under the circumstances as provided in Sections 9.02 and
9.03) or (ii) in the absence of its own gross negligence or willful misconduct
as determined by a court of competent jurisdiction by final and nonappealable
judgment.  The Administrative Agent shall be deemed not to have knowledge of any
Default or Event of Default unless and until notice describing such Default. is
given to the Administrative Agent in writing by the Borrower, a Lender or an
Issuing Bank.

 

(c)                                  The Administrative Agent shall not be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with this Agreement or any
other Loan Document, (ii) the contents of any certificate, report or other
document delivered hereunder or thereunder or in connection herewith or
therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein or therein or the
occurrence of any Default or Event of Default or the enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document, or (v) the satisfaction of any
condition set forth in Article III or elsewhere herein, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent.

 

SECTION 8.04 Reliance by Administrative Agent.  The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person.  The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon.  In determining compliance with any
condition hereunder to the making of a Loan or the issuance, extension, renewal
or increase of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or an Issuing Bank, the Administrative Agent may
presume that such condition is satisfactory to such Lender or Issuing Bank
unless the Administrative Agent shall have received notice to the contrary from
such Lender or Issuing Bank prior to the making of such Loan or the issuance of
such Letter of Credit.  The Administrative Agent may consult with legal counsel
(who may be counsel for the Borrower), independent accountants

 

71

--------------------------------------------------------------------------------


 

and other experts selected by it, and shall not be liable for any action taken
or not taken by it in accordance with the advice of any such counsel,
accountants or experts.

 

SECTION 8.05 Delegation of Duties.  The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties.  The exculpatory provisions of this
Article shall apply to any such sub agent and to the Related Parties of the
Administrative Agent and any such sub agent, and shall apply to their respective
activities in connection with the syndication of the revolving credit facility
provided for herein as well as activities as Administrative Agent.  The
Administrative Agent shall not be responsible for the negligence or misconduct
of any sub-agents except to the extent that a court of competent jurisdiction
determines in a final and nonappealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such sub
agents.

 

SECTION 8.06 Resignation of Administrative Agent.

 

(a)                                 The Administrative Agent may at any time
give notice of its resignation to the Lenders, the Issuing Banks and the
Borrower.  Upon receipt of any such notice of resignation, the Required Lenders
shall have the right to appoint a successor, subject to (so long as no Default
or Event of Default exists) the prior written consent of the Borrower (which
consent will not be unreasonably withheld or delayed), which shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States.  If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation (or such
earlier day as shall be agreed by the Required Lenders) (the “Resignation
Effective Date”), then the retiring Administrative Agent may (but shall not be
obligated to), subject to (so long as no Default or Event of Default exists) the
prior written consent of the Borrower (which consent will not be unreasonably
withheld), on behalf of the Lenders and the Issuing Banks, appoint a successor
Administrative Agent meeting the qualifications set forth above.  Whether or not
a successor has been appointed, such resignation shall become effective in
accordance with such notice on the Resignation Effective Date.

 

(b)                                 If the Person serving as Administrative
Agent is a Defaulting Lender pursuant to clause (d) of the definition thereof,
the Required Lenders may, to the extent permitted by applicable law, by notice
in writing to the Borrower and such Person remove such Person as Administrative
Agent and,  subject to (so long as no Default or Event of Default exists) the
prior written consent of the Borrower (which consent will not be unreasonably
withheld or delayed), appoint a successor.  If no such successor shall have been
so appointed by the Required Lenders and shall have accepted such appointment
within 30 days (or such earlier day as shall be agreed by the Required Lenders)
(the “Removal Effective Date”), then such removal shall nonetheless become
effective in accordance with such notice on the Removal Effective Date.

 

(c)                                  With effect from the Resignation Effective
Date or the Removal Effective Date (as applicable) (1) the retiring or removed
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders or
the Issuing Banks under any of the Loan Documents, the retiring or removed
Administrative Agent shall continue to hold such collateral security until such
time as a successor Administrative Agent is appointed) and (2) except for any
indemnity payments owed to the retiring or removed Administrative Agent, all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall

 

72

--------------------------------------------------------------------------------


 

instead be made by or to each Lender and Issuing Bank directly, until such time,
if any, as the Required Lenders appoint a successor Administrative Agent as
provided for above.  Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring or
removed Administrative Agent (other than any rights to indemnity payments owed
to the retiring or removed Administrative Agent), and the retiring or removed
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents.  The fees payable by the Borrower
to a successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor. 
After the retiring or removed Administrative Agent’s resignation or removal
hereunder and under the other Loan Documents, the provisions of this Article and
Section 9.03 shall continue in effect for the benefit of such retiring or
removed Administrative Agent, its sub agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring or removed Administrative Agent was acting as Administrative
Agent.

 

SECTION 8.07 Non-Reliance on Administrative Agent and Other Lenders.

 

(a)                                 Each Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender and Issuing Bank also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

 

(b)                                 Each Lender acknowledges that Simpson
Thacher & Bartlett LLP is acting in this transaction as special legal counsel to
the Administrative Agent only.  Each Lender and Issuing Bank will consult with
its own legal counsel to the extent it deems necessary with this Agreement and
the other Loan Documents and the matters contemplated herein and therein.

 

SECTION 8.08 INDEMNIFICATION.  THE LENDERS AGREE TO INDEMNIFY THE ADMINISTRATIVE
AGENT, THE ARRANGERS, THE SYNDICATION AGENT AND THE DOCUMENTATION AGENTS RATABLY
IN ACCORDANCE WITH THEIR APPLICABLE PERCENTAGES FOR THE INDEMNITY MATTERS AS
DESCRIBED IN SECTION 9.03 TO THE EXTENT NOT INDEMNIFIED OR REIMBURSED BY THE
BORROWER UNDER SECTION 9.03, BUT WITHOUT LIMITING THE OBLIGATIONS OF THE
BORROWER UNDER SAID SECTION 9.03 AND FOR ANY AND ALL OTHER LIABILITIES,
OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, ACTIONS, JUDGMENTS, SUITS, COSTS,
EXPENSES OR DISBURSEMENTS OF ANY KIND AND NATURE WHATSOEVER WHICH MAY BE IMPOSED
ON, INCURRED BY OR ASSERTED AGAINST THE ADMINISTRATIVE AGENT, ANY ARRANGER, THE
SYNDICATION AGENT OR ANY DOCUMENTATION AGENT IN ANY WAY RELATING TO OR ARISING
OUT OF:  (A) THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT CONTEMPLATED BY OR
REFERRED TO HEREIN OR THE TRANSACTIONS CONTEMPLATED HEREBY, BUT EXCLUDING,
UNLESS A DEFAULT OR AN EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, NORMAL
ADMINISTRATIVE COSTS AND EXPENSES INCIDENT TO THE PERFORMANCE OF ITS AGENCY
DUTIES, IF ANY, HEREUNDER OR UNDER ANY SUCH OTHER LOAN DOCUMENT OR (B) THE
ENFORCEMENT OF ANY OF THE TERMS OF THIS AGREEMENT OR OF ANY OTHER LOAN DOCUMENT;
WHETHER OR NOT ANY OF THE FOREGOING SPECIFIED IN THIS SECTION 8.08 ARISES FROM
THE SOLE OR

 

73

--------------------------------------------------------------------------------


 

CONCURRENT NEGLIGENCE OF THE ADMINISTRATIVE AGENT, ANY ARRANGER, THE SYNDICATION
AGENT OR ANY DOCUMENTATION AGENT, AS THE CASE MAY BE; PROVIDED THAT NO LENDER
SHALL BE LIABLE FOR ANY OF THE FOREGOING TO THE EXTENT THEY ARISE FROM THE GROSS
NEGLIGENCE, WILLFUL MISCONDUCT OR UNLAWFUL CONDUCT OF THE ADMINISTRATIVE AGENT,
ANY ARRANGER, THE SYNDICATION AGENT OR ANY DOCUMENTATION AGENT AS DETERMINED BY
A COURT OF COMPETENT JURISDICTION IN A FINAL AND NONAPPEALABLE JUDGMENT.

 

SECTION 8.09   No Reliance on Agents or other Lenders.  Each Lender acknowledges
and agrees that it has, independently and without reliance on the Administrative
Agent, any Arranger, the Syndication Agent, any Documentation Agent or any other
Lender, and based on such documents and information as it has deemed
appropriate, made its own credit analysis of the Borrower and its Subsidiaries
and its decision to enter into this Agreement, and that it will, independently
and without reliance upon the Administrative Agent, any Arranger, the
Syndication Agent, any Documentation Agent or any other Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own analysis and decisions in taking or not taking action
under this Agreement.  None of the Administrative Agent, the Arrangers, the
Syndication Agent or the Documentation Agents shall be required to keep itself
informed as to the performance or observance by the Borrower of this Agreement,
the other Loan Documents or any other document referred to or provided for
herein or to inspect the properties or books of the Borrower.  Except for
notices, reports and other documents and information expressly required to be
furnished to the Lenders by the Administrative Agent hereunder, none of the
Administrative Agent, the Arrangers, the Syndication Agent or the Documentation
Agents shall have any duty or responsibility to provide any Lender with any
credit or other information concerning the affairs, financial condition or
business of the Borrower (or any of its Affiliates) which may come into the
possession of the Administrative Agent, any Arranger, the Syndication Agent, any
Documentation Agent or any of their respective Affiliates.  In this regard, each
Lender acknowledges that Simpson Thacher & Bartlett LLP is acting in this
transaction as special counsel to the Administrative Agent only.  Each Lender
will consult with its own legal counsel to the extent that it deems necessary in
connection with this Agreement and other Loan Documents and the matters
contemplated herein and therein.

 

SECTION 8.10  Duties of the Syndication Agent, Documentation Agents, Arrangers. 
Notwithstanding the indemnity of the Syndication Agent, the Documentation Agents
and the Arrangers contained in Section 8.08 and in Section 9.03, nothing
contained in this Agreement shall be construed to impose any obligation or duty
whatsoever on any Person named on the cover of this Agreement or elsewhere in
this Agreement as a Syndication Agent, a Documentation Agent, an Arranger, a
“lead arranger” or a “bookrunner”, other than those applicable to all Lenders as
such.

 

ARTICLE IX
MISCELLANEOUS

 

SECTION 9.01 Notices, Etc.

 

(a)                                 All notices, consents, requests, approvals,
demands and other communications (collectively “Communications”) provided for
herein shall be in writing (including facsimile Communications) and mailed,
telecopied or delivered:

 

(i)                                     if to the Borrower, to it at:

 

74

--------------------------------------------------------------------------------


 

1001 Louisiana Street, Suite 1000

Houston, Texas  77002

Attention:                                         Anthony Ashley

Telecopy No.:                    (713) 445-8302;

 

With a copy to:

 

1001 Louisiana Street, Suite 1000

Houston, Texas  77002

Attention:                                         General Counsel

Telecopy No.:                    (713) 495-2877;

 

(ii)                                  if to the Administrative Agent, to it at

 

℅   Barclays Bank PLC

745 Seventh Avenue

27th Floor

New York, NY 10019

Attention:  May Huang

Email:  may.huang@barclays.com / ltmny@Barclays.com

Phone:  212-526-0787

Telecopy No.:  212-526-5115

 

(iii)                               if to the Swingline Lender, to it at

 

℅   Barclays Bank PLC

745 Seventh Avenue

27th Floor

New York, NY 10019

Attention:  May Huang

Email:  may.huang@barclays.com / ltmny@Barclays.com

Phone:  212-526-0787

Telecopy No.:  212-526-5115

 

(i)                                     if to any other Lender or to any Issuing
Bank, to it at its address (or telecopy number) set forth in the Administrative
Questionnaire delivered by such Person to the Administrative Agent or in the
Assignment and Acceptance executed by such Person;

 

or, in the case of any party hereto, such other address or telecopy number as
such party may hereafter specify for such purpose by notice to the other
parties.

 

(b)                                 Communications to the Lenders hereunder may
be delivered or furnished by electronic communications (including electronic
mail and internet or intranet websites) pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II unless otherwise agreed by the Administrative Agent and
the applicable Lender.  The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

 

(c)                                  Unless the Administrative Agent otherwise
prescribes, (i) notices and other communications sent to an e-mail address shall
be deemed received upon the sender’s receipt of an

 

75

--------------------------------------------------------------------------------


 

acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), and (ii) notices or communications posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient, at its e-mail address as described in the foregoing clause
(i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii) above, if such notice, email or other communication is not sent
during the normal business hours of the recipient, such notice or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

 

(d)                                 Any party hereto may change its address or
telecopy number for notices and other communications hereunder by notice to the
other parties hereto.

 

(e)                                  Platform.

 

(i)                                     The Borrower agrees that the
Administrative Agent may, but shall not be obligated to, make the Communications
available to the Lenders and the Issuing Banks by posting the Communications on
Debt Domain, Intralinks, Syndtrak or a substantially similar electronic
transmission system (the “Platform”).

 

The Platform is provided “as is” and “as available.”  The Agent Parties (as
defined below) do not warrant the adequacy of the Platform and expressly
disclaim liability for errors or omissions in the Electronic Communications (as
defined below).  No warranty of any kind, express, implied or statutory,
including, without limitation, any warranty of merchantability, fitness for a
particular purpose, non-infringement of third-party rights or freedom from
viruses or other code defects, is made by any Agent Party in connection with the
Communications or the Platform.  In no event shall the Administrative Agent or
any of its Related Parties (collectively, the “Agent Parties”) have any
liability to the Borrower, any Lender, any Issuing Bank or any other Person or
entity for damages of any kind, including, without limitation, direct or
indirect, special, incidental or consequential damages, losses or expenses
(whether in tort, contract or otherwise) arising out of the Borrower or the
Administrative Agent’s transmission of communications through the Platform. 
“Electronic Communications” means, collectively, any notice, demand,
communication, information, document or other material provided by or on behalf
of the Borrower pursuant to any Loan Document or the transactions contemplated
therein which is distributed to the Administrative Agent, any Lender or any
Issuing Bank by means of electronic communications pursuant to this Section,
including through the Platform.

 

SECTION 9.02 Waivers; Amendments; Releases.

 

(a)                                 No failure or delay by the Administrative
Agent, any Issuing Bank or any Lender in exercising, and no course of dealing
with respect to, any right or power hereunder shall operate as a waiver thereof,
nor shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. No notice to or demand on the Borrower in any case shall entitle
the Borrower to any other or further notice or demand in similar or other
circumstances.  No waiver of any provision of this Agreement or consent to any
departure therefrom shall in any event be effective unless the same shall be
permitted by Section 9.02(b), and then such waiver or consent shall be effective
only in the specific instance and for the purpose for which given.  Without
limiting the generality of the foregoing, the making of a Loan or issuance of a
Letter of Credit shall not be construed as a waiver of any Default or Event of
Default, regardless of whether the Administrative Agent, any Lender or any
Issuing Bank may have had notice or knowledge of such Default at the time.

 

76

--------------------------------------------------------------------------------


 

(b)                                 No provision of this Agreement or any other
Loan Document (other than the Fee Letter, which may be amended by the parties
thereto) provision may be waived, amended or modified except pursuant to an
agreement or agreements in writing entered into by the Borrower (or to the
extent another Loan Party and not the Borrower is party thereto, such Loan
Party) and the Required Lenders or by the Borrower and the Administrative Agent
with the consent of the Required Lenders; provided that no such agreement shall
(i) increase the Commitment of any Lender without the written consent of such
Lender, (ii) reduce the principal amount of any Loan or LC Disbursement or
reduce the rate of interest thereon, or reduce any fees payable hereunder,
without the written consent of each Lender affected thereby, (iii) postpone the
scheduled date of payment of the principal amount of any Loan or LC
Disbursement, or any interest thereon, or any fees or other amounts payable
hereunder, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration of any Commitment, without the written
consent of each Lender affected thereby, (iv) change Section 2.17(b) or (c) in a
manner that would alter the pro rata sharing of payments required thereby,
without the written consent of each Lender, (v) amend Section 2.19 or 2.20
without the consent of the Administrative Agent, the Swingline Lender and the
Issuing Banks in addition to the consent of the Required Lenders, (vi) release
all or substantially all of the value of the Guarantees under the Guaranty or
change any of the provisions of this Section 9.02(b), or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to waive, amend or modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender; provided, further, that no such agreement shall amend,
modify or otherwise affect the rights or duties of the Administrative Agent, the
Swingline Lender or any Issuing Bank hereunder without the prior written consent
of the Administrative Agent, the Swingline Lender or such Issuing Bank, as the
case may be.  Except as provided herein, during such period as a Lender is a
Defaulting Lender, to the fullest extent permitted by applicable law, such
Lender will not be entitled to vote in respect of amendments and waivers
hereunder and the Commitment and the outstanding Loans or other extensions of
credit of such Lender hereunder will not be taken into account in determining
whether the Required Lenders or all of the Lenders, as required, have approved
any such amendment or waiver (and the definition of “Required Lenders” will
automatically be deemed modified accordingly for the duration of such period);
provided that any such amendment or waiver referred to in clauses (i) through
(vi) or the first of this Section 9.02(b) above or that would alter the terms
set forth in such proviso shall require the consent of such Defaulting Lender.

 

Notwithstanding the foregoing, the Administrative Agent and the Borrower may
amend any Loan Document to correct any obvious errors, mistakes, omissions,
defects or inconsistencies and such amendment shall become effective without any
further consent of any other party to such Loan Document other than the
Administrative Agent and the Borrower.

 

(c)                                  Notwithstanding the provisions of
Section 9.02(b), amendments to this Agreement pursuant to Section 2.21(c) may be
effected without the consent of any Lenders other than the Administrative Agent,
the Issuing Banks, the Swingline Lender and each Lender making a New Commitment.

 

(d)                                 The Lenders hereby irrevocably agree that
the Guarantors shall be released from the Guarantee upon consummation of any
transaction not prohibited hereunder resulting in such Subsidiary ceasing to
constitute a Subsidiary or upon any Subsidiary becoming an Excluded Subsidiary. 
The Lenders hereby authorize the Administrative Agent to execute and deliver any
instruments, documents, and agreements necessary or desirable to evidence and
confirm the release of any Guarantor pursuant to the foregoing provisions of
this paragraph, all without the further consent or joinder of any Lender.

 

77

--------------------------------------------------------------------------------


 

SECTION 9.03 Payment of Expenses, Indemnities, etc.  The Borrower agrees:

 

(a)                                 to pay (i) all reasonable out-of-pocket
expenses incurred by the Administrative Agent and its Affiliates, including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent, in connection with the syndication of the credit facility provided for
herein, the preparation and administration of this Agreement or any amendments,
modifications or waivers of the provisions hereof, (ii) all reasonable
out-of-pocket expenses incurred by any Issuing Bank in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all out-of-pocket expenses incurred by the
Administrative Agent, any Issuing Bank or any Lender, including the fees,
charges and disbursements of any counsel for the Administrative Agent, any
Issuing Bank or any Lender, in connection with the enforcement or protection of
its rights in connection with this Agreement, including its rights under this
Section, or in connection with the Loans made or Letters of Credit issued
hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.

 

(b)                                 TO INDEMNIFY THE ADMINISTRATIVE AGENT, EACH
ISSUING BANK, EACH ARRANGER, THE SYNDICATION AGENT, EACH DOCUMENTATION AGENT AND
EACH LENDER AND EACH OF THEIR AFFILIATES AND EACH OF THEIR OFFICERS, DIRECTORS,
EMPLOYEES, REPRESENTATIVES, AGENTS, ATTORNEYS, ACCOUNTANTS AND EXPERTS
(“INDEMNIFIED PARTIES”) FROM, HOLD EACH OF THEM HARMLESS AGAINST AND PROMPTLY
UPON DEMAND PAY OR REIMBURSE EACH OF THEM FOR, THE INDEMNITY MATTERS WHICH
MAY BE REASONABLY INCURRED BY OR ASSERTED AGAINST OR INVOLVE ANY OF THEM
(WHETHER OR NOT ANY OF THEM IS DESIGNATED A PARTY THERETO) AS A RESULT OF,
ARISING OUT OF OR IN ANY WAY RELATED TO (I) ANY ACTUAL OR PROPOSED USE BY THE
BORROWER OF THE PROCEEDS OF ANY OF THE LOANS OR ANY LETTER OF CREDIT, (II) THE
EXECUTION, DELIVERY AND PERFORMANCE OF THE LOAN DOCUMENTS, (III) THE OPERATIONS
OF THE BUSINESS OF THE BORROWER AND THE SUBSIDIARIES, (IV) THE FAILURE OF THE
BORROWER OR ANY SUBSIDIARY TO COMPLY WITH THE TERMS OF THIS AGREEMENT, OR WITH
ANY REQUIREMENT OF LAW, (V) ANY INACCURACY OF ANY REPRESENTATION OR ANY BREACH
OF ANY WARRANTY OF THE BORROWER SET FORTH IN ANY OF THE LOAN DOCUMENTS, (VI) THE
ACQUISITION, (VII) THE ISSUANCE, EXECUTION AND DELIVERY OR TRANSFER OF OR
PAYMENT OR FAILURE TO PAY UNDER ANY LETTER OF CREDIT, (VIII) THE PAYMENT OF A
DRAWING UNDER ANY LETTER OF CREDIT NOTWITHSTANDING THE NON-COMPLIANCE,
NON-DELIVERY OR OTHER IMPROPER PRESENTATION OF THE MANUALLY EXECUTED
DRAFT(S) AND CERTIFICATION(S), OR (IX) ANY OTHER ASPECT OF THE LOAN
DOCUMENTS, INCLUDING THE REASONABLE FEES AND DISBURSEMENTS OF COUNSEL AND ALL
OTHER EXPENSES INCURRED IN CONNECTION WITH INVESTIGATING, DEFENDING OR PREPARING
TO DEFEND ANY SUCH ACTION, SUIT, PROCEEDING (INCLUDING ANY INVESTIGATIONS,
LITIGATION OR INQUIRIES) OR CLAIM AND INCLUDING ALL INDEMNITY MATTERS ARISING BY
REASON OF THE ORDINARY NEGLIGENCE OF ANY INDEMNIFIED PARTY, BUT EXCLUDING ALL
INDEMNITY MATTERS ARISING SOLELY BY REASON OF CLAIMS BETWEEN THE LENDERS OR ANY
LENDER AND THE ADMINISTRATIVE AGENT, ANY ARRANGER, THE SYNDICATION AGENT, ANY
DOCUMENTATION AGENT, OR A LENDER’S SHAREHOLDERS AGAINST THE ADMINISTRATIVE AGENT
OR LENDER OR BY REASON OF THE GROSS NEGLIGENCE, WILLFUL MISCONDUCT OR UNLAWFUL
CONDUCT ON THE PART OF THE INDEMNIFIED PARTY SEEKING INDEMNIFICATION AS
DETERMINED BY A COURT OF COMPETENT JURISDICTION IN A FINAL AND NONAPPEALABLE
JUDGMENT.

 

78

--------------------------------------------------------------------------------


 

(c)                                  TO INDEMNIFY AND HOLD HARMLESS FROM TIME TO
TIME THE INDEMNIFIED PARTIES FROM AND AGAINST ANY AND ALL LOSSES, CLAIMS, COST
RECOVERY ACTIONS, ADMINISTRATIVE ORDERS OR PROCEEDINGS, DAMAGES AND LIABILITIES
TO WHICH ANY SUCH PERSON MAY BECOME SUBJECT (I) UNDER ANY ENVIRONMENTAL LAW
APPLICABLE TO THE BORROWER OR ANY SUBSIDIARY OR ANY OF THEIR PROPERTIES OR
ASSETS, INCLUDING THE TREATMENT OR DISPOSAL OF HAZARDOUS MATERIALS ON ANY OF
THEIR PROPERTIES OR ASSETS, (II) AS A RESULT OF THE BREACH OR NON-COMPLIANCE BY
THE BORROWER OR ANY SUBSIDIARY WITH ANY ENVIRONMENTAL LAW APPLICABLE TO THE
BORROWER OR ANY SUBSIDIARY, (III) DUE TO PAST OWNERSHIP BY THE BORROWER OR ANY
SUBSIDIARY OF ANY OF THEIR PROPERTIES OR ASSETS OR PAST ACTIVITY ON ANY OF THEIR
PROPERTIES OR ASSETS WHICH, THOUGH LAWFUL AND FULLY PERMISSIBLE AT THE TIME,
COULD RESULT IN PRESENT LIABILITY, (IV) THE PRESENCE, USE, RELEASE, STORAGE,
TREATMENT OR DISPOSAL OF HAZARDOUS MATERIALS ON OR AT ANY OF THE PROPERTIES
OWNED OR OPERATED BY THE BORROWER OR ANY SUBSIDIARY, OR (V) ANY OTHER
ENVIRONMENTAL, HEALTH OR SAFETY CONDITION IN CONNECTION WITH THE LOAN DOCUMENTS
(EXPRESSLY INCLUDING ANY SUCH CLAIM, DAMAGE LOSS, LIABILITY, COST, PENALTY, FEE
OR EXPENSE ATTRIBUTABLE TO THE ORDINARY, SOLE OR CONTRIBUTORY NEGLIGENCE OF SUCH
INDEMNIFIED PARTY, BUT EXCLUDING ANY SUCH CLAIM, DAMAGE, LOSS, LIABILITY, COST,
PENALTY, FEE OR EXPENSE RESULTING FROM THE GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT OF SUCH INDEMNIFIED PARTY AS DETERMINED BY A COURT OF COMPETENT
JURISDICTION IN A FINAL AND NONAPPEALABLE JUDGMENT).

 

(d)                                 No Indemnified Party may settle any claim to
be indemnified without the consent of the indemnitor, such consent not to be
unreasonably withheld; provided that the indemnitor may not reasonably withhold
consent to any settlement that an Indemnified Party proposes, if the indemnitor
does not have the financial ability to pay all its obligations outstanding and
asserted against the indemnitor at that time, including the maximum potential
claims against the Indemnified Party to be indemnified pursuant to this
Section 9.03.

 

(e)                                  In the case of any indemnification
hereunder, the Indemnified Party, as appropriate, shall give notice to the
Borrower of any such claim or demand being made against the Indemnified Party
and the Borrower shall have the non-exclusive right to join in the defense
against any such claim or demand; provided that if the Borrower provides a
defense, the Indemnified Party shall bear its own cost of defense unless there
is a conflict between the Borrower and such Indemnified Party.

 

(f)                                   THE FOREGOING INDEMNITIES SHALL EXTEND TO
THE INDEMNIFIED PARTIES NOTWITHSTANDING THE SOLE OR CONCURRENT NEGLIGENCE OF
EVERY KIND OR CHARACTER WHATSOEVER, WHETHER ACTIVE OR PASSIVE, WHETHER AN
AFFIRMATIVE ACT OR AN OMISSION, INCLUDING, ALL TYPES OF NEGLIGENT CONDUCT
IDENTIFIED IN THE RESTATEMENT (SECOND) OF TORTS OF ONE OR MORE OF THE
INDEMNIFIED PARTIES OR BY REASON OF STRICT LIABILITY IMPOSED WITHOUT FAULT ON
ANY ONE OR MORE OF THE INDEMNIFIED PARTIES.  TO THE EXTENT THAT AN INDEMNIFIED
PARTY IS FOUND TO HAVE COMMITTED AN ACT OF GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT OR ENGAGED IN UNLAWFUL CONDUCT (AS DETERMINED BY A COURT OF COMPETENT
JURISDICTION IN A FINAL AND NONAPPEALABLE JUDGMENT), THIS CONTRACTUAL OBLIGATION
OF INDEMNIFICATION SHALL CONTINUE BUT SHALL ONLY EXTEND TO THE PORTION OF THE
CLAIM THAT IS DEEMED TO HAVE OCCURRED BY REASON OF EVENTS OTHER THAN THE GROSS
NEGLIGENCE, WILLFUL MISCONDUCT OR UNLAWFUL CONDUCT OF THE INDEMNIFIED

 

79

--------------------------------------------------------------------------------


 

PARTY (AS DETERMINED BY A COURT OF COMPETENT JURISDICTION IN A FINAL AND
NONAPPEALABLE JUDGMENT).

 

(g)                                  The Borrower’s obligations under this
Section 9.03 shall survive any termination of this Agreement, the payment of the
Loans and the expiration of the Letters of Credit and shall continue thereafter
in full force and effect.

 

(h)                                 To the extent that the Borrower fails to pay
any amount required to be paid by it to the Administrative Agent, the Swingline
Lender or any Issuing Bank under this Section 9.03, each Lender severally agrees
to pay to the Administrative Agent, the Swingline Lender or such Issuing Bank,
as the case may be, such Lender’s Applicable Percentage (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought) of
such unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent, the Swingline Lender or such
Issuing Bank in its capacity as such.

 

(i)                                     The Borrower shall pay any amounts due
under this Section 9.03 within 30 days of the receipt by the Borrower of notice
of the amount due.

 

(j)                                    To the fullest extent permitted by
applicable law, no party shall assert, and each party hereby waives, any claim
against any other party, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof; provided, however, that the foregoing limitation
shall not be deemed to impair or affect the indemnification obligations of the
Borrower under the Loan Documents. No Indemnified Party referred to in paragraph
(b) above shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed by it through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby.

 

SECTION 9.04 Successors and Assigns Generally.  The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that the Borrower may
not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of the Administrative Agent and each Lender,
and no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an assignee in accordance with the provisions of
Section 9.05(a), (ii) by way of participation in accordance with the provisions
of Section 9.05(c), or (iii) by way of pledge or assignment of a security
interest subject to the restrictions of Section 9.05(d) (and any other attempted
assignment or transfer by any party hereto shall be null and void).  Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in Section 9.05(c) and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

 

80

--------------------------------------------------------------------------------


 

SECTION 9.05 Assignments by Lenders.

 

(a)                                 Any Lender may at any time assign to one or
more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment, Letter of Credit
Commitment and the Loans at the time owing to it); provided that any such
assignment shall be subject to the following conditions:

 

(i)                                     (A)                               in the
case of an assignment of the entire remaining amount of the assigning Lender’s
Commitment and/or the Loans at the time owing to it or contemporaneous
assignments to related Approved Funds that equal at least the amount specified
in paragraph (a)(i)(B) of this Section; and

 

(B)                               in any case not described in the proviso to
paragraph (a)(i)(A) of this Section, the aggregate amount of the Commitment
(which for this purpose includes Loans outstanding thereunder) or, if the
applicable Commitment is not then in effect, the principal outstanding balance
of the Loans of the assigning Lender subject to each such assignment (determined
as of the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent or, if “Trade Date” is specified in the
Assignment and Assumption, as of the Trade Date) shall not be less than
$5,000,000, unless each of the Administrative Agent and, so long as no Event of
Default has occurred and is continuing, the Borrower otherwise consents (each
such consent not to be unreasonably withheld or delayed); provided, however, in
the case of an assignment to a Lender, an Affiliate of a Lender or an Approved
Fund, no minimum amount need be assigned.

 

(ii)                                  Each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned.

 

(iii)                               No consent shall be required for any
assignment except to the extent required by paragraph (a)(i)(B) of this
Section and, in addition:

 

(A)                               the consent of the Borrower (such consent not
to be unreasonably withheld or delayed) shall be required unless (x) an Event of
Default has occurred and is continuing at the time of such assignment or
(y) such assignment is to a Lender, an Affiliate of a Lender or an Approved
Fund, provided that the Borrower’s consent shall not be required during the
primary syndication of the credit facility evidenced by this Agreement;

 

(B)                               the consent of the Administrative Agent (such
consent not to be unreasonably withheld or delayed) shall be required for
assignments if such assignment is to a Person that is not a Lender, an Affiliate
of such Lender or an Approved Fund with respect to such Lender; and

 

(C)                               the consent of each Issuing Bank and the
Swingline Lender (such consents not to be unreasonably withheld or delayed)
shall be required for any assignment.

 

(iv)                              The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee of $3,500; provided that the
Administrative Agent may, in its sole discretion, elect to waive

 

81

--------------------------------------------------------------------------------


 

such processing and recordation fee in the case of any assignment.  The
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.

 

(v)                                 No such assignment shall be made to (A) the
Borrower or any of the Borrower’s Affiliates or Subsidiaries or (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B).

 

(vi)                              No such assignment shall be made to a natural
Person.

 

(vii)                           In connection with any assignment of rights and
obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, each Issuing
Bank, the Swingline Lender and each other Lender hereunder (and interest and
fees accrued thereon), and (y) acquire (and fund as appropriate) its full pro
rata share of all Loans and participations in Letters of Credit and Swingline
Loans in accordance with its Applicable Percentage.  Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (b) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 2.14, 2.15 and 9.03 and with respect to facts and
circumstances occurring prior to the effective date of such assignment;
provided, that except to the extent otherwise expressly agreed by the affected
parties, no assignment by a Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.  Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this paragraph shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.

 

(b)                                 Upon its receipt of a duly completed
Assignment and Acceptance executed by an assigning Lender and an assignee, the
assignee’s completed Administrative Questionnaire (unless the assignee shall
already be a Lender hereunder), the processing and recordation fee, if any,
referred to in Section 9.05(a) and any written consent to such assignment
required by Section 9.05(a), the Administrative Agent shall accept such
Assignment and Acceptance and record the information contained therein in the
Register (as defined below). No assignment shall be effective for purposes of
this Agreement unless it has been recorded in the Register as provided in this
paragraph.  The Administrative

 

82

--------------------------------------------------------------------------------


 

Agent, acting solely for this purpose as a non-fiduciary agent of the Borrower,
shall maintain at one of its offices in New York, New York a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amounts (and stated interest) of the Loans owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”).  The entries in the Register
shall be conclusive absent manifest error, and the Borrower, the Administrative
Agent and the Lenders shall treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement.  The Register shall be available for inspection by the Borrower
and any Lender (with respect to its own interest only), at any reasonable time
and from time to time upon reasonable prior notice.

 

(c)                                  Any Lender may at any time, without the
consent of, or notice to, the Borrower, the Administrative Agent, the Swingline
Lender or the Issuing Banks, sell participations to any Person (other than a
natural Person or the Borrower or any of the Borrower’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations, and (iii) the Borrower, the Administrative Agent, the Issuing
Banks and the Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement.  For the avoidance of doubt, each Lender shall be responsible for the
indemnity under Section 8.08 with respect to any payments made by such Lender to
its Participant(s).

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the first proviso
Section 9.02(b) that affects such Participant.  The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.14, 2.15 and 2.16
(subject to the requirements and limitations therein, including the requirements
under Section 2.16 (it being understood that the documentation required under
Section 2.16 shall be delivered to the participating Lender)) to the same extent
as if it were a Lender and had acquired its interest by assignment pursuant to
paragraph (a) of this Section; provided that such Participant (A) agrees to be
subject to the provisions of Sections 2.18 as if it were an assignee under
paragraph (a) of this Section; and (B) shall not be entitled to receive any
greater payment under Sections 2.14 and 2.16, with respect to any participation,
than its participating Lender would have been entitled to receive, except to the
extent such entitlement to receive a greater payment results from a Change in
Law that occurs after the Participant acquired the applicable participation. 
Each Lender that sells a participation agrees, at the Borrower’s request and
expense, to use reasonable efforts to cooperate with the Borrower to effectuate
the provisions of Section 2.18 with respect to any Participant.  To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 9.09 as though it were a Lender; provided that such Participant agrees
to be subject to Section 2.17 as though it were a Lender.  Each Lender that
sells a participation shall, acting solely for this purpose as a non-fiduciary
agent of the Borrower, maintain a register on which it enters the name and
address of each Participant and the principal amounts (and stated interest) of
each Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations.  The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner

 

83

--------------------------------------------------------------------------------


 

of such participation for all purposes of this Agreement notwithstanding any
notice to the contrary.  For the avoidance of doubt, the Administrative Agent
(in its capacity as Administrative Agent) shall have no responsibility for
maintaining a Participant Register.

 

(d)                                 Any Lender may at any time pledge or assign
a security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank or any central bank having jurisdiction
over such Lender; provided that no such pledge or assignment shall release such
Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

 

SECTION 9.06 Survival; Reinstatement.

 

(a)                                 All covenants, agreements, representations
and warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and issuance of any Letters of Credit, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent, any Issuing Bank or any Lender may have had notice or
knowledge of any Default or Event of Default or incorrect representation or
warranty at the time any credit is extended hereunder, and shall continue in
full force and effect as long as the principal of or any accrued interest on any
Loan or any fee or any other amount payable under this Agreement is outstanding
and unpaid or any Letter of Credit is outstanding or so long as the Commitments
have not expired or terminated.  The provisions of Sections 2.14, 2.15, 2.16 and
9.03 and Article VIII shall survive and remain in full force and effect
regardless of the consummation of the transactions contemplated hereby, the
repayment of the Loans, the expiration or termination of the Letters of Credit
and the Commitments or the termination of this Agreement or any provision
hereof.

 

(b)                                 To the extent that any payments on the
Obligations are subsequently invalidated, declared to be fraudulent or
preferential, set aside or required to be repaid to a trustee, debtor in
possession, receiver or other Person under any bankruptcy law, common law or
equitable cause, then to such extent, the Obligations so satisfied shall be
revived and continue as if such payment or proceeds had not been received.

 

SECTION 9.07 Counterparts; Integration; Effectiveness; Electronic Execution.

 

(a)                                 This Agreement may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  This Agreement, the other Loan Documents
and the Fee Letter constitute the entire contract among the parties hereto
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof (including the Executive Summary).  Except as provided in Section 3.01,
this Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof which, when taken together, bear the signatures of each of
the other parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns. 
Delivery of an executed counterpart of a signature page of this Agreement by
facsimile or electronic (i.e., “pdf” or “tif”) format shall be effective as
delivery of a manually executed counterpart of this Agreement.

 

(b)                                 The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in

 

84

--------------------------------------------------------------------------------


 

electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

 

SECTION 9.08 Severability.  Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

 

SECTION 9.09 Right of Setoff.  If an Event of Default shall have occurred and be
continuing, each Lender, each Issuing Bank and each of their respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held, and other obligations (in whatever currency) at any
time owing, by such Lender, such Issuing Bank or any such Affiliate, to or for
the credit or the account of a Loan Party against any and all of the obligations
of a Loan Party now or hereafter existing under this Agreement or any other Loan
Document to such Lender, such Issuing Bank or their respective Affiliates,
irrespective of whether or not such Lender, Issuing Bank or Affiliate shall have
made any demand under this Agreement or any other Loan Document and although
such obligations of the Loan Parties may be contingent or unmatured or are owed
to a branch, office or Affiliate of such Lender or Issuing Bank different from
the branch, office or Affiliate holding such deposit or obligated on such
indebtedness; provided that in the event that any Defaulting Lender shall
exercise any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.19 pending such payment, shall be segregated by
such Defaulting Lender from its other funds and deemed held in trust for the
benefit of the Administrative Agent, the Issuing Banks and the Lenders, and
(y) the Defaulting Lender shall provide promptly to the Administrative Agent a
statement describing in reasonable detail the Obligations owing to such
Defaulting Lender as to which it exercised such right of setoff.  The rights of
each Lender, each Issuing Bank and their respective Affiliates under this
Section are in addition to other rights and remedies (including other rights of
setoff) that such Lender, such Issuing Bank or their respective Affiliates may
have.  Each Lender and Issuing Bank agrees to notify the Borrower and the
Administrative Agent promptly after any such setoff and application; provided
that the failure to give such notice shall not affect the validity of such
setoff and application.  The rights of each Lender under this Section 9.09 are
in addition to other rights and remedies (including other rights of setoff)
which such Lender may have.

 

SECTION 9.10 Governing Law; Jurisdiction; Consent to Service of Process.  (a) 
This Agreement and the other Loan Documents shall be construed in accordance
with and governed by the laws of the State of New York.

 

(b)                                 ANY LEGAL ACTION OR PROCEEDING WITH RESPECT
TO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE BROUGHT IN THE COURTS OF
THE STATE OF NEW YORK SITTING IN THE BOROUGH OF MANHATTAN OR OF THE UNITED
STATES FOR THE SOUTHERN DISTRICT OF NEW YORK AND, BY EXECUTION AND DELIVERY OF
THIS AGREEMENT, EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY ACCEPTS FOR ITSELF
AND IN RESPECT OF ITS PROPERTY AND ASSETS, UNCONDITIONALLY, THE EXCLUSIVE
JURISDICTION OF THE AFORESAID COURTS WITH RESPECT TO ANY SUCH ACTION OR
PROCEEDING.  THE BORROWER HEREBY IRREVOCABLY DESIGNATES, APPOINTS AND EMPOWERS C
T

 

85

--------------------------------------------------------------------------------


 

CORPORATION SYSTEM, WITH OFFICES ON THE DATE HEREOF AT 111 8TH AVENUE, NEW YORK,
NEW YORK 10011, AS ITS DESIGNEE, APPOINTEE AND AGENT TO RECEIVE AND ACCEPT FOR
AND ON ITS BEHALF, AND IN RESPECT OF ITS PROPERTY, SERVICE OF ANY AND ALL LEGAL
PROCESS, SUMMONS, NOTICES AND DOCUMENTS WHICH MAY BE SERVED IN ANY SUCH ACTION
OR PROCEEDING.  IF FOR ANY REASON SUCH DESIGNEE, APPOINTEE AND AGENT SHALL CEASE
TO BE AVAILABLE TO ACT AS SUCH, THE BORROWER AGREES TO DESIGNATE A NEW DESIGNEE,
APPOINTEE AND AGENT IN NEW YORK, NEW YORK ON THE TERMS AND FOR THE PURPOSES OF
THIS PROVISION SATISFACTORY TO THE ADMINISTRATIVE AGENT.  THE BORROWER FURTHER
IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OUT OF ANY OF THE AFOREMENTIONED
COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES THEREOF BY
REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO IT AT ITS ADDRESS PROVIDED IN
SECTION 9.01, SUCH SERVICE TO BECOME EFFECTIVE THIRTY DAYS AFTER SUCH MAILING. 
NOTHING HEREIN SHALL AFFECT THE RIGHT OF THE ADMINISTRATIVE AGENT OR ANY LENDER
TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.

 

(c)                                  THE BORROWER HEREBY IRREVOCABLY WAIVES ANY
OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF
THE AFORESAID ACTIONS OR PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS
AGREEMENT BROUGHT IN THE COURTS REFERRED TO IN CLAUSE (b) ABOVE AND HEREBY
FURTHER IRREVOCABLY WAIVES, TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW,
THE RIGHT TO PLEAD OR CLAIM, AND AGREES NOT TO PLEAD OR CLAIM, THAT ANY SUCH
ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM.

 

(d)                                 EACH PARTY HERETO HEREBY (i) IRREVOCABLY
WAIVES, TO THE MAXIMUM EXTENT PERMITTED BY LAW, ANY RIGHT IT MAY HAVE TO CLAIM
OR RECOVER IN ANY SUCH LITIGATION ANY SPECIAL, EXEMPLARY, PUNITIVE OR
CONSEQUENTIAL DAMAGES, OR DAMAGES OTHER THAN, OR IN ADDITION TO, ACTUAL DAMAGES;
(ii) CERTIFIES THAT NO PARTY HERETO NOR ANY REPRESENTATIVE OR AGENT OR COUNSEL
FOR ANY PARTY HERETO HAS REPRESENTED, EXPRESSLY OR OTHERWISE, OR IMPLIED THAT
SUCH PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVERS, AND (iii) ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS CONTAINED IN THIS SECTION 9.10.

 

SECTION 9.11 WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN

 

86

--------------------------------------------------------------------------------


 

INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION 9.11.

 

SECTION 9.12 Confidentiality.  Each of the Administrative Agent, the Issuing
Banks and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to their
Affiliates, to their and their Affiliates’ directors, officers and employees and
agents, including accountants, legal counsel and other advisors who have been
informed of the confidential nature of the information provided, (b) disclosures
in connection with any pledge or assignment permitted under Section 9.05(d) and,
to the extent requested by any regulatory authority, including any
self-regulatory authority such as the National Association of Insurance
Commissioners or any similar organization, or any nationally recognized rating
agency that requires access to information about a Lender’s investment
portfolio, (c) to the extent a Lender reasonably believes it is required by
applicable laws or regulations or by any subpoena or similar legal process (and,
to the extent not prohibited under applicable law), such Lender will provide
prompt notice thereof to the Borrower), (d) to any other party to this
Agreement, (e) in connection with the exercise of any remedies hereunder or any
suit, action or proceeding relating to this Agreement or any other Loan Document
or the enforcement of rights hereunder or thereunder, (f) subject to an
understanding with such Person that such Person will comply with this
Section 9.12, to (i) any assignee of or Participant in, or any prospective
assignee of or Participant in, any of its rights or obligations under this
Agreement or (ii) any actual or prospective party (or its Related Parties) to
any swap, derivative, or other transaction under which payments are to be made
by reference to the Borrower, and its obligations under this Agreement or the
payments hereunder, (g) with the consent of the Borrower or (h) to the extent
such Information (i) becomes publicly available other than as a result of a
breach of this Section 9.12 or (ii) becomes available to the Administrative
Agent, any Issuing Bank or any Lender from a source other than the Borrower
(unless such source is actually known by the individual providing the
information to be bound by a confidentiality agreement or other legal or
contractual obligation of confidentiality with respect to such information).  In
addition, the Administrative Agent and the Lenders may disclose the existence of
this Agreement and information about this Agreement to market data collectors,
similar service providers to the lending industry and service providers to the
Administrative Agent and the Lenders in connection with the administration of
this Agreement, the other Loan Documents, and the Commitments. For the purposes
of this Section 9.12, “Information” means all information received from the
Borrower relating to the Borrower or its business, other than any such
information that is known to a Lender, publicly known or otherwise available to
the Administrative Agent or any Lender other than through disclosure (a) by the
Borrower, or (b) from a source actually known to a Lender to be bound by a
confidentiality agreement or other legal or contractual obligation of
confidentiality with respect to such information.  Any Person required to
maintain the confidentiality of Information as provided in this Section 9.12
shall be considered to have complied with its obligation to do so if such Person
maintains the confidentiality of such Information in accordance with procedures
adopted in good faith to protect confidential Information of third parties
delivered to a lender.

 

SECTION 9.13 Interest Rate Limitation.  Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section 9.13 shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such

 

87

--------------------------------------------------------------------------------


 

cumulated amount, together with interest thereon at the Federal Funds Effective
Rate to the date of repayment, shall have been received by such Lender.

 

SECTION 9.14 EXCULPATION PROVISIONS.  EACH OF THE PARTIES HERETO SPECIFICALLY
AGREES THAT IT HAS A DUTY TO READ THIS AGREEMENT, THE NOTES AND (IN THE CASE OF
THE BORROWER AND THE ADMINISTRATIVE AGENT) THE FEE LETTER AND AGREES THAT IT IS
CHARGED WITH NOTICE AND KNOWLEDGE OF THE TERMS OF THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS; THAT IT HAS IN FACT READ THIS AGREEMENT AND IS FULLY INFORMED
AND HAS FULL NOTICE AND KNOWLEDGE OF THE TERMS, CONDITIONS AND EFFECTS OF THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS; THAT IT HAS BEEN REPRESENTED BY
INDEPENDENT LEGAL COUNSEL OF ITS CHOICE THROUGHOUT THE NEGOTIATIONS PRECEDING
ITS EXECUTION OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS; AND HAS RECEIVED
THE ADVICE OF ITS ATTORNEY IN ENTERING INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS; AND THAT IT RECOGNIZES THAT CERTAIN OF THE TERMS OF THIS AGREEMENT
AND THE OTHER LOAN DOCUMENTS RESULT IN ONE PARTY ASSUMING THE LIABILITY INHERENT
IN SOME ASPECTS OF THE TRANSACTION AND RELIEVING THE OTHER PARTY OF ITS
RESPONSIBILITY FOR SUCH LIABILITY.  EACH PARTY HERETO AGREES AND COVENANTS THAT
IT WILL NOT CONTEST THE VALIDITY OR ENFORCEABILITY OF ANY EXCULPATORY PROVISION
OF THIS AGREEMENT ON THE BASIS THAT THE PARTY HAD NO NOTICE OR KNOWLEDGE OF SUCH
PROVISION OR THAT THE PROVISION IS NOT “CONSPICUOUS.”

 

SECTION 9.15 U.S. Patriot Act.  Each Lender that is subject to the requirements
of the USA PATRIOT ACT (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Patriot Act”) hereby notifies the Loan Parties that pursuant to the
requirements of the Patriot Act, it is required to obtain, verify, and record
information that identifies the Loan Parties, which information includes the
name and address of the Loan Parties and other information that will allow such
Lender to identify the Loan Parties in accordance with the Patriot Act.

 

SECTION 9.16 No Advisory or Fiduciary Responsibility.  In connection with all
aspects of each transaction contemplated hereby, the Borrower acknowledges and
agrees, and acknowledges its Affiliates’ understanding, that: (i) the credit
facility provided for hereunder and any related arranging or other services in
connection therewith (including in connection with any amendment, waiver or
other modification hereof or of any other Loan Document) are an arm’s-length
commercial transaction between the Borrower, on the one hand, and the
Administrative Agent, the Arrangers, the Syndication Agent, the Documentation
Agents, the Issuing Banks and the Lenders, on the other hand, and the Borrower
is capable of evaluating and understanding and understands and accepts the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents (including any amendments, waiver or other modification
hereof or thereof); (ii) in connection with the process leading to such
transaction, the Administrative Agent, the Arrangers, the Syndication Agent, the
Documentation Agents, the Issuing Banks and the Lenders are and have been acting
solely as principals and are not the financial advisors, agents or fiduciaries,
for the Borrower or any of its Affiliates, stockholders, creditors or employees
or any other Person; (iii) the Administrative Agent, the Arrangers, Syndication
Agent, the Documentation Agents, the Issuing Banks and the Lenders have not
assumed and will not assume an advisory, agency or fiduciary responsibility in
favor of the Borrower with respect to any of the transactions contemplated
hereby or the process leading thereto, including with respect to any amendment,
waiver or other modification hereof or of any other Loan Document (irrespective
of whether the Administrative Agent, any Arranger, the Syndication Agent, any
Documentation Agent, any Issuing Bank or any Lender advised or is currently
advising the Borrower or any of its Affiliates on other matters)

 

88

--------------------------------------------------------------------------------


 

and the Administrative Agent, the Arrangers, the Syndication Agent, the
Documentation Agents, the Issuing Banks and the Lenders have no obligation to
the Borrower or any of its Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; (iv) the Administrative Agent, the Arrangers, the
Syndication Agent, the Documentation Agents, the Issuing Banks, the Lenders and
their respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower and its Affiliates, and
the Administrative Agent, the Arrangers, the Syndication Agent, the
Documentation Agents, the Issuing Banks and the Lenders have no obligation to
disclose any of such interests by virtue of any advisory, agency or fiduciary
relationship; and (v) the Administrative Agent, the Arrangers, the Syndication
Agent, the Documentation Agents, the Issuing Banks and the Lenders have not
provided and will not provide any legal, accounting, regulatory or Tax advice
with respect to any of the transactions contemplated hereby (including any
amendment, waiver or other modification hereof or of any other Loan Document)
and the Loan Parties have consulted its own legal, accounting, regulatory and
Tax advisors to the extent it has deemed appropriate.  Each Loan Parties hereby
waive and release, to the fullest extent permitted by law, any claims that it
may have against the Administrative Agent, the Arrangers, the Syndication Agent,
the Documentation Agents, the Issuing Banks or the Lenders with respect to any
breach or alleged breach of agency or fiduciary duty.

 

SECTION 9.17 Headings. Section headings herein are included herein for
convenience of reference only and shall not constitute a part hereof for any
other purpose or be given any substantive effect.

 

 [The rest of this page intentionally left blank]

 

89

--------------------------------------------------------------------------------


 

The parties hereto have caused this Agreement to be duly executed as of the date
and year first above written.

 

 

KINDER MORGAN, INC.,

 

as the Borrower

 

 

 

By:

/s/ Anthony Ashley

 

Name:

Anthony Ashley

 

Title:

Treasurer

 

[Revolving Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

BARCLAYS BANK PLC,

 

as the Administrative Agent and as a Lender

 

 

 

 

 

By:

/s/ Ann E. Sutton

 

Name:

Ann E. Sutton

 

Title:

Director

 

[Revolving Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

CITIBANK, N.A.,

 

 

 

As a Lender

 

 

 

By:

/s/ Todd Mogil

 

Name:

Todd Mogil

 

Title:

Vice President

 

[Revolving Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A.,

 

 

 

As a Lender

 

 

 

 

 

By:

/s/ Michael Clayborne

 

Name:

Michael Clayborne

 

Title:

Vice President

 

[Revolving Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

THE BANK OF NOVA SCOTIA,

 

 

 

As a Lender

 

 

 

 

 

By:

/s/ Terry Donovan

 

Name:

Terry Donovan

 

Title:

Managing Director

 

[Revolving Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

THE BANK OF TOKYO MITSUBISHI UFJ, LTD

 

 

 

As a Lender

 

 

 

 

 

By:

/s/ Mark Oberreuter

 

Name:

Mark Oberreuter

 

Title:

Vice President

 

[Revolving Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

CREDIT SUISSE AG, Cayman Islands Branch,

 

 

 

As a Lender

 

 

 

 

 

By:

/s/ Nupur Kumar

 

Name:

Nupur Kumar

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

By:

/s/ Whitney Gaston

 

Name:

Whitney Gaston

 

Title:

Authorized Signatory

 

[Revolving Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK AG NEW YORK BRANCH,

 

 

 

As a Lender

 

 

 

 

 

By:

/s/ Ming K. Chu

 

Name:

Ming K. Chu

 

Title:

Vice President

 

 

 

 

 

 

 

By:

/s/ Virginia Cosenza

 

Name:

Virginia Cosenza

 

Title:

Vice President

 

[Revolving Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

DNB CAPITAL LLC,

 

 

 

As a Lender

 

 

 

 

 

By:

/s/ Robert Dupree

 

Name:

Robert Dupree

 

Title:

Senior Vice President

 

 

 

 

 

 

 

By:

/s/ Jill Ilski

 

Name:

Jill Ilski

 

Title:

First Vice President

 

[Revolving Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

JP MORGAN CHASE BANK, N.A.,

 

 

 

As a Lender

 

 

 

 

 

By:

/s/ Stephanie Balette

 

Name:

Stephanie Balette

 

Title:

Authorized Officer

 

[Revolving Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

ROYAL BANK OF CANADA,

 

 

 

As a Lender

 

 

 

 

 

By:

/s/ Jason York

 

Name:

Jason York

 

Title:

Authorized Signatory

 

[Revolving Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

THE ROYAL BANK OF SCOTLAND PLC,

 

 

 

As a Lender

 

 

 

 

 

By:

/s/ Matthew Main

 

Name:

Matthew Main

 

Title:

Authorized Signatory

 

[Revolving Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

UBS AG, STAMFORD BRANCH,

 

 

 

As a Lender

 

 

 

 

 

 

 

By:

/s/ Lana Gifas

 

Name:

Lana Gifas

 

Title:

Director

 

 

 

 

 

By:

/s/ Jennifer Anderson

 

Name:

Jennifer Anderson

 

Title:

Associate Director

 

[Revolving Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, N.A,

 

 

 

As a Lender

 

 

 

 

 

By:

/s/ Gabriela Ramirez

 

Name:

Gabriela Ramirez

 

Title:

Assistant Vice President

 

[Revolving Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

CANADIAN IMPERIAL BANK OF COMMERCE,

 

NEW YORK BRANCH,

 

 

 

As a Lender,

 

 

 

 

 

By:

/s/ Richard Antl_

 

Name:

Richard Antl

 

Title:

Authorized Signatory

 

 

 

 

 

By:

/s/ Trudy Nelson

 

Name:

Trudy Nelson

 

Title:

Authorized Signatory

 

[Revolving Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

CREDIT AGRICOLE CORPORATE AND

 

INVESTMENT BANK,

 

 

 

As a Lender

 

 

 

 

 

By:

/s/ Darrell Stanley

 

Name:

Darrell Stanley

 

Title:

Managing Director

 

 

 

 

 

 

 

By:

/s/ Michael Willis

 

Name:

Michael Willis

 

Title:

Managing Director

 

[Revolving Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

MIZUHO BANK, LTD.

 

 

 

As a Lender

 

 

 

 

 

 

 

By:

/s/ Leon Mo

 

Name:

Leon Mo

 

Title:

Authorized Signatory

 

[Revolving Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

SOCIETE GENERALE,

 

 

 

As a Lender

 

 

 

 

 

By:

/s/ Diego Medina

 

Name:

Diego Medina

 

Title:

Director

 

[Revolving Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

SUNTRUST BANK,

 

 

 

As a Lender

 

 

 

 

 

By:

/s/ Scott Mackey

 

Name:

Scott Mackey

 

Title:

Director

 

[Revolving Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

COMPASS BANK

 

 

 

As a Lender

 

 

 

 

 

By:

/s/ Umar Hassan

 

Name:

Umar Hassan

 

Title:

Senior Vice President

 

[Revolving Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

ING CAPITAL LLC,

 

 

 

As a Lender

 

 

 

 

 

By:

/s/ Subha Pasumarti

 

Name:

Subha Pasumarti

 

Title:

Managing Director

 

 

 

 

 

By:

/s/ Hans Beekmans

 

Name:

Hans Beekmans

 

Title:

Vice President

 

[Revolving Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

NATIXIS, NEW YORK BRANCH,

 

 

 

As a Lender

 

 

 

 

 

By:

/s/ Stuart Murray

 

Name:

Stuart Murray

 

Title:

Managing Director

 

 

 

 

 

By:

/s/ Jarrett C. Price

 

Name:

Jarrett C. Price

 

Title:

Vice President

 

[Revolving Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

SUMITOMO MITSUI BANKING CORPORATION,

 

 

 

As a Lender

 

 

 

 

 

By:

/s/ James D. Weinstein

 

Name:

James D. Weinstein

 

Title:

Managing Director

 

[Revolving Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

THE TORONTO-DOMINION BANK,

 

 

 

As a Lender

 

 

 

 

 

By:

/s/ Ben Montgomery

 

Name:

Ben Montgomery

 

Title:

Director

 

 

 

 

 

By:

/s/ Francis Chiu

 

Name:

Francis Chiu

 

Title:

Associate

 

[Revolving Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

REGIONS BANK,

 

 

 

As a Lender

 

 

 

 

 

By:

/s/ Richard Kaufman

 

Name:

Richard Kaufman

 

Title:

Senior Vice President

 

[Revolving Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

MORGAN STANLEY BANK, N.A.,

 

 

 

As a Lender

 

 

 

 

 

By:

/s/ Michael King

 

Name:

Michael King

 

Title:

Authorized Signatory

 

[Revolving Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

MORGAN STANLEY SENIOR FUNDING, INC.,

 

 

 

As a Lender

 

 

 

 

 

By:

/s/ Michael King

 

Name:

Michael King

 

Title:

Vice President

 

[Revolving Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

Acknowledged and agreed, solely for the purpose of Section 2.05(a):

 

 

 

KINDER MORGAN OPERATING L.P. “B”

 

 

 

 

 

By:

Kinder Morgan G.P., Inc.,

 

 

its General Partner

 

 

 

 

 

By:

Kinder Morgan Management, LLC,

 

 

 

its Delegate

 

 

 

 

 

 

 

 

 

By:

/s/ Anthony B. Ashley

 

Name:

Anthony B. Ashley

 

Title:

Vice President and Treasurer

 

[Revolving Credit Agreement]

 

--------------------------------------------------------------------------------


 

SCHEDULE 1.01

 

COMMITMENTS

 

Lender

 

Allocation

 

Barclays Bank plc

 

$

190,000,000.00

 

Citibank, N.A.

 

190,000,000.00

 

Bank of America, N.A.

 

190,000,000.00

 

The Bank of Nova Scotia

 

190,000,000.00

 

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

 

190,000,000.00

 

Credit Suisse AG, Cayman Islands Branch

 

190,000,000.00

 

Deutsche Bank AG New York Branch

 

190,000,000.00

 

DNB Capital LLC

 

190,000,000.00

 

JPMorgan Chase Bank, N.A.

 

190,000,000.00

 

Royal Bank of Canada

 

190,000,000.00

 

The Royal Bank of Scotland plc

 

190,000,000.00

 

UBS AG, Stamford Branch

 

190,000,000.00

 

Wells Fargo Bank, National Association

 

190,000,000.00

 

Canadian Imperial Bank of Commerce, New York Branch

 

145,000,000.00

 

Credit Agricole Corporate and Investment Bank

 

145,000,000.00

 

Mizuho Bank, Ltd.

 

145,000,000.00

 

Societe Generale

 

145,000,000.00

 

SunTrust Bank

 

145,000,000.00

 

Compass Bank

 

112,000,000.00

 

ING Capital LLC

 

112,000,000.00

 

Nataxis, New York Branch

 

112,000,000.00

 

Sumitomo Mitsui Banking Corporation

 

112,000,000.00

 

The Toronto-Dominion Bank

 

112,000,000.00

 

Regions Bank

 

100,000,000.00

 

Morgan Stanley Bank, N.A.

 

73,500,000.00

 

Morgan Stanley Senior Funding, Inc.

 

71,500,000.00

 

TOTAL

 

$

4,000,000,000.00

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 1.01A

Excluded Subsidiaries

 

ANR Real Estate Corporation

Coastal Eagle Point Oil Company

Coastal Oil New England, Inc.

Colton Processing Facility

Coscol Petroleum Corporation

El Paso CGP Company, L.L.C.

El Paso Energy Capital Trust I

El Paso Energy E.S.T. Company

El Paso Energy International Company

El Paso Marketing Company, L.L.C.

El Paso Merchant Energy North America Company, L.L.C.

El Paso Merchant Energy-Petroleum Company

El Paso Reata Energy Company, L.L.C.

El Paso Remediation Company

El Paso Services Holding Company

EPEC Corporation

EPEC Oil Company Liquidating Trust

EPEC Polymers, Inc.

EPED Holding Company

Kinder Morgan Louisiana Pipeline Holding LLC

Kinder Morgan Louisiana Pipeline LLC

KN Capital Trust I

KN Capital Trust III

Mesquite Investors, L.L.C.

 

Note the Excluded Subsidiaries listed on this Schedule 1.01A may also be
Excluded Subsidiaries pursuant to other exceptions set forth in the definition
of “Excluded Subsidiary”.

 

--------------------------------------------------------------------------------


 

SCHEDULE 1.01B

Existing Letters of Credit

 

Letters of Credit issued under the Existing Credit Agreement (as of
September 15, 2014):

 

Issuing Bank

 

Beneficiary

 

LC
Number

 

Amount

 

Date

 

Citigroup, N.A.

 

Travelers Insurance

 

69601556

 

$

1,500,000

 

8/11/2015

 

Citigroup, N.A.

 

JP Morgan Ventures Energy

 

69601714

 

$

5,000,000

 

9/2/2015

 

JP Morgan

 

The Home Insurance Company in Liquidation

 

P-770429

 

$

278,981

 

12/1/2014

 

JP Morgan

 

SCA Services, Inc.

 

P-381222

 

$

282,000

 

6/22/2015

 

JP Morgan

 

Insurance Company of North America

 

P-367925

 

$

926,073

 

1/16/2015

 

JP Morgan

 

Protective Insurance Company

 

P-233719

 

$

2,600,000

 

1/7/2015

 

JP Morgan

 

PJM Interconnection, L.L.C.

 

P-237109

 

$

1,481,000

 

6/30/2015

 

JP Morgan

 

Zurich American Insurance Company

 

P-243021

 

$

1,000,000

 

6/1/2015

 

JP Morgan

 

Reliance Insurance Company

 

P-243534

 

$

2,185,412

 

6/23/2015

 

JP Morgan

 

U.S. Environmental Protection Agency

 

TPTS-390077

 

$

3,700,000

 

8/31/2014

 

JP Morgan

 

U.S. Environmental Protection Agency

 

TPTS-760044

 

$

250,000

 

11/20/2014

 

 

Letters of Credit issued under the KMP Credit Agreement (as of September 15,
2014):

 

Issuing Bank

 

Beneficiary

 

LC
Number

 

Amount

 

Date

 

Wells Fargo

 

Bank of New York Mellon

 

SM201374W

 

$

13,575,152

 

12/23/2014

 

Wells Fargo

 

TCEQ

 

SM215665W

 

$

12,100,000

 

12/31/2014

 

Wells Fargo

 

Bank of New York Mellon

 

SM230086W / SM230084W

 

$

45,500,000

 

3/20/2015

 

Wells Fargo

 

Bank of New York

 

S113181

 

$

24,128,548

 

4/1/2015

 

Wells Fargo

 

Port of Houston Authority

 

SM238154W

 

$

25,000

 

11/15/2014

 

Wells Fargo

 

Port Authority of NY & NJ

 

SM231529W

 

$

375,000

 

4/30/2014

 

Wells Fargo

 

Port of Portland

 

SM235293W

 

$

300,000

 

8/1/2015

 

Wells Fargo

 

Travelers

 

SM421263C

 

$

200,000

 

6/4/2015

 

Wells Fargo

 

Lavaca Navidad River Authority

 

IS0002342

 

$

250,000

 

8/10/2014

 

Wells Fargo

 

Guadalupe Valley Electric Coop

 

IS0012983

 

$

320,000

 

6/26/2015

 

Wells Fargo

 

U.S. Environmental Protection Agency

 

IS0011480

 

$

489,652

 

3/28/2015

 

Wells Fargo

 

Twin County Electric Power Assoc

 

IS0021875U

 

$

1,000,000

 

2/15/2015

 

Wells Fargo

 

Medina Electric Cooperative

 

IS0024221U

 

$

536,434

 

2/26/2015

 

Wells Fargo

 

Karnes Electric Cooperative

 

IS0178750U

 

$

985,540

 

5/15/2015

 

Wells Fargo

 

New Jersey Highlands Water Protection and Planning Council

 

IS0197190U

 

$

1,150,673

 

6/20/2015

 

Wells Fargo

 

New Jersey Department of Environmental Protection (NJDEP)

 

IS0194687U

 

$

423,972

 

6/15/2015

 

Wells Fargo

 

Guadalupe Valley Electric Coop

 

IS0213588U

 

$

225,000

 

7/23/2015

 

JPMorgan

 

TCEQ

 

TPTS-211032

 

$

8,000,000

 

12/31/2015

 

JPMorgan

 

RBC/BC Maritime

 

TPTS-330400

 

$

399,018

 

5/18/2014

 

JPMorgan

 

CPUC

 

TPTS-603696

 

$

100,000,000

 

6/30/2014

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 6.01

Existing Non-Guarantor Indebtedness

 

·                  Certificate of Designations of Series A Fixed-to-Floating
Rate Term Cumulative Preferred Stock due 2057 of Kinder Morgan G.P., Inc.

·                  EPC Building, LLC, promissory note, 3.967%, due 2013 through
2035

·                  K N Capital Trust I 8.56% capital trust securities due 2027

·                  K N Capital Trust III 7.63% capital trust securities due 2028

·                  El Paso Energy Capital Trust I 4.75% preferred securities due
2028

 

--------------------------------------------------------------------------------


 

SCHEDULE 6.05

Existing Transactions with Affiliates

 

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE 6.06

Existing Restrictive Agreements

 

·                  Certificate of Designations of Series A Fixed-to-Floating
Rate Term Cumulative Preferred Stock due 2057 of Kinder Morgan G.P., Inc.

 

--------------------------------------------------------------------------------


 

EXHIBIT 1.01-A

 

FORM OF ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each] (1) Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each](2) Assignee identified in item 2 below ([the][each, an]
“Assignee”).  [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees](3) hereunder are several and not joint.](4) 
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as further restated, amended,
modified, supplemented and in effect, the “Credit Agreement”), receipt of a copy
of which is hereby acknowledged by [the][each] Assignee.  The Standard Terms and
Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

 

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the revolving credit facility identified below (including, without
limitation, the Letters of Credit and the Swingline Loans included in such
facility), and (ii) to the extent permitted to be assigned under applicable law,
all claims, suits, causes of action and any other right of [the Assignor (in its
capacity as a Lender)][the respective Assignors (in their respective capacities
as Lenders)] against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including, but not limited to,
contract claims, tort claims, malpractice claims, statutory claims and all other
claims at law or in equity related to the rights and obligations sold and
assigned pursuant to clause (i) above (the rights and obligations sold and
assigned by [the][any] Assignor to [the][any] Assignee pursuant to clauses
(i) and (ii) above being referred to herein collectively as [the][an] “Assigned
Interest”).  Each such sale and assignment is without recourse to [the][any]
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by [the][any] Assignor.

 

--------------------------------------------------------------------------------

(1)                                 For bracketed language here and elsewhere in
this form relating to the Assignor(s), if the assignment is from a single
Assignor, choose the first bracketed language.  If the assignment is from
multiple Assignors, choose the second bracketed language.

 

(2)                                 For bracketed language here and elsewhere in
this form relating to the Assignee(s), if the assignment is to a single
Assignee, choose the first bracketed language.  If the assignment is to multiple
Assignees, choose the second bracketed language.

 

(3)                                 Select as appropriate.

 

(4)                                 Include bracketed language if there are
either multiple Assignors or multiple Assignees.

 

--------------------------------------------------------------------------------


 

1.                                      Assignor[s]:

 

 

[Assignor [is] [is not] a Defaulting Lender]

 

2.                                      Assignee[s]:

 

 

[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]

 

3.                                     
Borrower:                                                                                         
Kinder Morgan, Inc.

 

4.                                      Administrative
Agent:                                         , as the administrative agent
under the Credit Agreement

 

5.                                      Credit Agreement:           The
Revolving Credit Agreement dated as of September 19, 2014 among Kinder
Morgan, Inc., the Lenders parties thereto, Barclays Bank PLC, as Administrative
Agent, and the other agents parties thereto

 

6.                                      Assigned Interest[s]:

 

Assignor[s](5)

 

Assignee[s](6)

 

Aggregate Amount 
of
Commitment/Loans
for all Lenders(7)

 

Amount of
Commitment/Loans
Assigned(8)

 

Percentage
Assigned of
Commitment/
Loans(8)

 

CUSIP
Number

 

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

[7.                             Trade
Date:                                                                              
](9)

 

Effective Date:                                    , 20       [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

--------------------------------------------------------------------------------

(5)                                 List each Assignor, as appropriate.

 

(6)                                 List each Assignee, as appropriate.

 

(7)                                 Amount to be adjusted by the counterparties
to take into account any payments or prepayments made between the Trade Date and
the Effective Date.

 

(8)                                 Set forth, to at least 9 decimals, as a
percentage of the Commitment/Loans of all Lenders thereunder.

 

(9)                                 To be completed if the Assignor(s) and the
Assignee(s) intend that the minimum assignment amount is to be determined as of
the Trade Date.

 

2

--------------------------------------------------------------------------------


 

 

ASSIGNOR[S](10)

 

[NAME OF ASSIGNOR]

 

 

 

 

 

By:

 

 

Title:

 

 

 

[NAME OF ASSIGNOR]

 

 

 

 

 

By:

 

 

Title:

 

 

 

ASSIGNEE[S](11)

 

[NAME OF ASSIGNEE]

 

 

 

 

 

By:

 

 

Title:

 

 

 

[NAME OF ASSIGNEE]

 

 

 

 

 

By:

 

 

Title:

 

 

--------------------------------------------------------------------------------

(10)                          Add additional signature blocks as needed. 
Include both Fund/Pension Plan and manager making the trade (if applicable).

 

(11)                          Add additional signature blocks as needed. 
Include both Fund/Pension Plan and manager making the trade (if applicable).

 

3

--------------------------------------------------------------------------------


 

[Consented to and](12) Accepted:

 

 

 

[NAME OF ADMINISTRATIVE AGENT], as

 

Administrative Agent

 

 

 

By:

 

 

Title:

 

 

 

[Consented to:](13)

 

 

 

[NAME OF THE RELEVANT PARTY]

 

 

 

By:

 

 

Title:

 

 

--------------------------------------------------------------------------------

(12)                          To be added only if the consent of the
Administrative Agent is required by the terms of the Credit Agreement.

 

(13)                          To be added only if the consent of the Borrower
and/or other parties (e.g. Swingline Lender or Issuing Bank) is required by the
terms of the Credit Agreement.

 

4

--------------------------------------------------------------------------------


 

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

 

STANDARD TERMS AND CONDITIONS FOR

 

ASSIGNMENT AND ASSUMPTION

 

1.                                      Representations and Warranties.

 

1.1.                            Assignor.  [The][Each] Assignor (a) represents
and warrants that (i) it is the legal and beneficial owner of [the][[the
relevant] Assigned Interest, (ii) [the][such] Assigned Interest is free and
clear of any lien, encumbrance or other adverse claim and (iii) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby; and (b) assumes no responsibility with respect to (i) any statements,
warranties or representations made in or in connection with the Credit Agreement
or any other Loan Document, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Loan Documents or any
collateral thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document or (iv) the performance or observance by the Borrower, any of its
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.

 

1.2.                            Assignee.  [The][Each] Assignee (a) represents
and warrants that (i) it has full power and authority, and has taken all action
necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and to become a Lender under the
Credit Agreement, (ii) it meets all the requirements to be an assignee under the
paragraph following Section 9.05(a)(vii) and Section 9.05(b) of the Credit
Agreement (subject to such consents, if any, as may be required under
Section 9.05(a)(iii) of the Credit Agreement), (iii) from and after the
Effective Date, it shall be bound by the provisions of the Credit Agreement as a
Lender thereunder and, to the extent of [the][the relevant] Assigned Interest,
shall have the obligations of a Lender thereunder, (iv) it is sophisticated with
respect to decisions to acquire assets of the type represented by [the][such]
Assigned Interest and either it, or the Person exercising discretion in making
its decision to acquire [the][such] Assigned Interest, is experienced in
acquiring assets of such type, (v) it has received a copy of the Credit
Agreement, and has received or has been accorded the opportunity to receive
copies of the most recent financial statements delivered pursuant to
Section 5.01 of the Credit Agreement, as applicable, and such other documents
and information as it deems appropriate to make its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase
[the][such] Assigned Interest, (vi) it has, independently and without reliance
upon the Administrative Agent or any other Lender and based on such documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase
[the][such] Assigned Interest and (vii) attached to this Assignment and
Assumption is any documentation required to be delivered by it pursuant to
Section 2.16 of the Credit Agreement; and (b) agrees that (i) it will,
independently and without reliance upon the Administrative Agent, [the][any]
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

 

2.                                      Payments.  From and after the Effective
Date, the Administrative Agent shall make all payments in respect of [the][each]
Assigned Interest (including payments of principal, interest, fees and other
amounts) to [the][the relevant] Assignor for amounts which have accrued to but
excluding the Effective Date and to [the][the relevant] Assignee for amounts
which have accrued from and after the Effective Date.

 

5

--------------------------------------------------------------------------------


 

3.                                      General Provisions.

 

3.1.                            In accordance with Sections 9.04 and 9.05 of the
Credit Agreement, upon execution, delivery, acceptance and recording of this
Assignment and Assumption, from and after the Effective Date, (a) the Assignee
shall be a party to the Credit Agreement and, to the extent provided in this
Assignment and Assumption, have the rights and obligations of a Lender under the
Credit Agreement with a Commitment as set forth herein and (b) the Assignor
shall, to the extent of the Assigned Interest assigned pursuant to this
Assignment and Assumption, be released from its obligations under the Credit
Agreement (and, in the case of this Assignment and Assumption covers all of the
Assignor’s rights and obligations under the Credit Agreement, the Assignor shall
cease to be a party to the Credit Agreement but shall continue to be entitled to
the benefits of Sections 2.14, 2.15, 2.16 and 9.03 thereof).

 

3.2.                            This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns.  This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one instrument. 
Delivery of an executed counterpart of a signature page of this Assignment and
Assumption by telecopy shall be effective as delivery of a manually executed
counterpart of this Assignment and Assumption.  This Assignment and Assumption
shall be governed by, and construed in accordance with, the laws of the State of
New York.

 

6

--------------------------------------------------------------------------------


 

EXHIBIT 1.01-B

 

FORM OF GUARANTY AGREEMENT

 

This GUARANTEE AGREEMENT is dated as of [                  ] (as amended,
restated, supplemented or otherwise modified from time to time, this
“Agreement”), by each of the signatories listed on the signature pages hereto
and each of the other entities that becomes a party hereto pursuant to Section
19 (the “Guarantors” and individually, a “Guarantor”), in favor of Barclays Bank
PLC, as the Administrative Agent (as defined below) for the benefit of the
Guaranteed Parties (as defined below).

 

W I T N E S S E T H:

 

WHEREAS, the Borrower (as defined herein) is party to the Revolving Credit
Agreement dated as of September 19, 2014 (as may be amended, restated,
supplemented or otherwise modified from time to time, the “Revolving Credit
Agreement”) among Kinder Morgan, Inc., a Delaware corporation (the “Borrower”),
the banks, financial institutions and other lenders from time to time parties
thereto (each a “Lender” and, collectively, the “Lenders”) and Barclays Bank
PLC, as administrative agent (together with its successors and assigns in such
capacity, the “Administrative Agent”), pursuant to which, among other things,
the Lenders have severally agreed and will severally agree to make Loans to the
Borrower and the Issuing Banks have agreed and will agree to issue Letters of
Credit for the account of the Borrower (collectively, the “Extensions of
Credit”) upon the terms and subject to the conditions set forth therein;

 

WHEREAS, each Guarantor is a direct or indirect Subsidiary of the Borrower;

 

--------------------------------------------------------------------------------


 

WHEREAS, the proceeds of the Extensions of Credit will be used in part to enable
the Borrower to make valuable transfers to the Guarantors in connection with the
operation of their respective businesses;

 

WHEREAS, each Guarantor acknowledges that it will derive substantial direct and
indirect benefit from the making of the Extensions of Credit; and

 

WHEREAS, it is a condition precedent to the obligation of the Lenders and the
Issuing Banks to make their respective Extensions of Credit to the Borrower
under the Revolving Credit Agreement that the Guarantors shall have executed and
delivered this Agreement to the Administrative Agent for the benefit of the
Guaranteed Parties;

 

NOW, THEREFORE, in consideration of the premises and to induce (i) the
Administrative Agent, the Lenders and the Issuing Banks, as applicable, to enter
into the Revolving Credit Agreement and (ii) the Lenders and the Issuing Banks
to make their respective Extensions of Credit to the Borrower under the
Revolving Credit Agreement, the Guarantors hereby agree with the Administrative
Agent for the benefit of the Guaranteed Parties as follows:

 

1.                                      Defined Terms.

 

(a)                                 Unless otherwise defined herein, terms
defined in the Revolving Credit Agreement and used herein shall have the
meanings given to them in the Revolving Credit Agreement.

 

(b)                                 As used in this Agreement, the following
terms have the meanings specified below:

 

                                                                                       
“Administrative Agent” shall have the meaning provided in the recitals hereto.

 

                                                                                       
“Agreement” shall have the meaning provided in the preamble hereto.

 

                                                                                       
“Bankruptcy Code” means Title 11 of the United States Code, as now or hereafter
in effect, or any successor thereto.

 

2

--------------------------------------------------------------------------------


 

                                                                                       
“Borrower” shall have the meaning provided in the recitals hereto.

 

                                                                                       
“Extensions of Credit” shall have the meaning provided in the recitals hereto.

 

                                                                                       
“Guaranteed Parties” means, collectively, the Administrative Agent, each Lender
and each Issuing Bank.

 

                                                                                       
“Guarantee Termination Date” shall have the meaning set forth in Section 2(e).

 

                                                                                       
“Guarantor” shall have the meaning provided in the preamble hereto.

 

                                                                                       
“Lenders” shall have the meaning provided in the recitals hereto.

 

                                                                                       
“Revolving Credit Agreement” shall have the meaning provided in the recitals
hereto.

 

(c)                                  The words “hereof”, “herein” and
“hereunder” and words of similar import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular provision of this
Agreement, and Section references are to Sections of this Agreement unless
otherwise specified.  The words “include”, “includes” and “including” shall be
deemed to be followed by the phrase “without limitation”.

 

(d)                                 The meanings given to terms defined herein
shall be equally applicable to both the singular and plural forms of such terms.

 

2.                                      Guarantee.

 

(a)                                 Subject to the provisions of Section 2(b),
each of the Guarantors hereby, jointly and severally, unconditionally and
irrevocably, guarantees, as primary obligor and not merely as surety, to the
Administrative Agent, for the benefit of the Guaranteed Parties, the prompt and
complete payment when due (whether at the stated maturity, by acceleration or
otherwise) of the Obligations; provided that each Guarantor shall be released
from its respective guarantee obligations under this Agreement as provided in
Section 9.02(d) of the Revolving Credit Agreement.

 

(b)                                 Anything herein or in any other Loan
Document to the contrary notwithstanding, the maximum liability of each
Guarantor hereunder and under the other Loan Documents shall in no event exceed
the amount that can be guaranteed by such Guarantor under the Bankruptcy Code or
any applicable laws relating to fraudulent conveyances, fraudulent transfers or
the insolvency of debtors after giving full effect to the liability under this
Agreement and its related contribution rights set forth in this Section 2, but
before taking into account any liabilities under any other Guarantees.

 

(c)                                  Each Guarantor further agrees to pay any
and all expenses (including all reasonable fees and disbursements of counsel)
that may be paid or incurred by the Administrative Agent or any other Guaranteed
Party in enforcing, or obtaining advice of counsel in respect of, any rights
with respect to, or collecting, any or all of the Obligations and/or enforcing
any rights with respect to, or collecting against, such Guarantor under this
Agreement.

 

3

--------------------------------------------------------------------------------


 

(d)                                 Each Guarantor agrees that the Obligations
may at any time and from time to time exceed the amount of the liability of such
Guarantor hereunder without impairing this Agreement or affecting the rights and
remedies of the Administrative Agent or any other Guaranteed Party hereunder.

 

(e)                                  No payment or payments made by the
Borrower, any of the Guarantors, any other guarantor or any other Person or
received or collected by the Administrative Agent or any other Guaranteed Party
from the Borrower, any of the Guarantors, any other guarantor or any other
Person by virtue of any action or proceeding or any set-off or appropriation or
application at any time or from time to time in reduction of or in payment of
the Obligations shall be deemed to modify, reduce, release or otherwise affect
the liability of any Guarantor hereunder, which shall, notwithstanding any such
payment or payments, other than payments made by such Guarantor in respect of
the Obligations or payments received or collected from such Guarantor in respect
of the Obligations, remain liable (notwithstanding that from time to time during
the term of the Revolving Credit Agreement the Loan Parties may be free from any
Obligations) for the Obligations up to the maximum liability of such Guarantor
hereunder until (i) all Obligations (other than any contingent indemnity
obligations not then due) shall have been satisfied by payment in full, (ii) the
Commitments under the Revolving Credit Agreement shall be terminated and (iii)
no Letters of Credit shall be outstanding (or all such Letters of Credit shall
have been fully cash collateralized or otherwise back-stopped to the reasonable
satisfaction of the applicable Issuing Bank) (the “Guarantee Termination Date”).

 

(f)                                   Each Guarantor agrees that whenever, at
any time, or from time to time, it shall make any payment to the Administrative
Agent or any other Guaranteed Party on account of its liability hereunder, it
will notify the Administrative Agent in writing that such payment is made under
this Agreement for such purpose.  If and to the extent required in order for the
Obligations of any Guarantor to be enforceable under applicable federal, state
and other laws relating to the insolvency of debtors, the maximum liability of
such Guarantor hereunder shall be limited to the greatest amount which can
lawfully be guaranteed by such Guarantor under such laws, after giving effect to
any rights of contribution, reimbursement and subrogation arising hereunder.
Each Guarantor acknowledges and agrees that, to the extent not prohibited by
applicable law, (i) such Guarantor (as opposed to its creditors, representatives
of creditors or bankruptcy trustee, including such Guarantor in its capacity as
debtor in possession exercising any powers of a bankruptcy trustee) has no
personal right under such laws to reduce, or request any judicial relief that
has the effect of reducing, the amount of its liability under this Agreement,
(ii) such Guarantor (as opposed to its creditors, representatives of creditors
or bankruptcy trustee, including such Guarantor in its capacity as debtor in
possession exercising any powers of a bankruptcy trustee) has no personal right
to enforce the limitation set forth in this Section 2(f) or to reduce, or
request judicial relief reducing, the amount of its liability under this
Agreement, and (iii) the limitation set forth in this Section 2(f) may be
enforced only to the extent required under such laws in order for the
obligations of such Guarantor under this Agreement to be enforceable under such
laws and only by or for the benefit of a creditor, representative of creditors
or bankruptcy trustee of such Guarantor or other Person entitled, under such
laws, to enforce the provisions thereof.

 

3.                                      Right of Contribution.  Each Guarantor
hereby agrees that to the extent that a Guarantor shall have paid more than its
proportionate share of any payment made

 

4

--------------------------------------------------------------------------------


 

hereunder (including by way of set-off rights being exercised against it), such
Guarantor shall be entitled to seek and receive contribution from and against
any other Guarantor hereunder who has not paid its proportionate share of such
payment as set forth in this Section 3.  To the extent that any Guarantor shall
be required hereunder to pay any portion of any Obligation guaranteed hereunder
exceeding the greater of (a) the amount of the value actually received by such
Guarantor and its Subsidiaries from the Obligations and (b) the amount such
Guarantor would otherwise have paid if such Guarantor had paid the aggregate
amount of such Obligations guaranteed hereunder (excluding the amount thereof
repaid by the Borrower) in the same proportion as such Guarantor’s net worth on
the date enforcement is sought hereunder bears to the aggregate net worth of all
the Guarantors on such date, then such Guarantor shall be reimbursed by such
other Guarantors for the amount of such excess, pro rata, based on the
respective net worth of such other Guarantors on such date; provided that any
Guarantor’s right of reimbursement shall be subject to the terms and conditions
of Section 5 hereof.  For purposes of determining the net worth of any Guarantor
in connection with the foregoing, all Guarantees of such Guarantor other than
pursuant to this Agreement will be deemed to be enforceable and payable after
its obligations pursuant to this Agreement.  The provisions of this Section 3
shall in no respect limit the obligations and liabilities of any Guarantor to
the Administrative Agent and the other Guaranteed Parties, and each Guarantor
shall remain liable to the Administrative Agent and the other Guaranteed Parties
for the full amount guaranteed by such Guarantor hereunder.

 

4.                                      Right of Set-off.  In addition to any
rights and remedies of the Guaranteed Parties provided by law, each Guarantor
hereby irrevocably authorizes each Guaranteed Party at any time and from time to
time following the occurrence and during the continuance of an Event of Default
under the Revolving Credit Agreement, without notice to such Guarantor or any
other Guarantor, any such notice being expressly waived by each Guarantor, upon
any amount becoming due and payable by such Guarantor hereunder (whether at
stated maturity, by acceleration or otherwise) to set off as appropriate and
apply against such amount any and all deposits (general or special, time or
demand, provisional or final), in any currency, and any other credits,
indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by such Guaranteed Party, to or for the credit or the account of such
Guarantor.  Each such Guaranteed Party shall notify such Guarantor promptly of
any such set-off and the appropriation and application made by such Guaranteed
Party, provided that the failure to give such notice shall not affect the
validity of such set-off and application.

 

5.                                      No Subrogation.  Notwithstanding any
payment or payments made by any of the Guarantors hereunder or any set-off or
appropriation and application of funds of any of the Guarantors by the
Administrative Agent or any other Guaranteed Party, no Guarantor shall be
entitled to be subrogated to any of the rights (or if subrogated by operation of
law, such Guarantor hereby waives such rights to the extent permitted by
applicable law) of the Administrative Agent or any other Guaranteed Party
against the Borrower or any other Guarantor or any collateral security or
guarantee or right of offset held by the Administrative Agent or any other
Guaranteed Party for the payment of any of the Obligations, nor shall any
Guarantor seek or be entitled to seek any contribution or reimbursement from the
Borrower or any other Guarantor in respect of payments made by such Guarantor
hereunder, until the Guarantee Termination Date.  If any amount shall be paid to
any Guarantor on account of such

 

5

--------------------------------------------------------------------------------


 

subrogation, contribution or reimbursement rights at any time prior to the
Guarantee Termination Date, such amount shall be held by such Guarantor in trust
for the Administrative Agent and the other Guaranteed Parties, segregated from
other funds of such Guarantor, and shall, forthwith upon receipt by such
Guarantor, be turned over to the Administrative Agent in the exact form received
by such Guarantor (duly indorsed by such Guarantor to the Administrative Agent,
if required), to be applied against the Obligations, whether due or to become
due, in such order as the Administrative Agent may determine.

 

6.                                      Amendments, etc. with Respect to the
Obligations; Waiver of Rights.  Each Guarantor shall remain obligated hereunder
notwithstanding that, without any reservation of rights against any Guarantor
and without notice to or further assent by any Guarantor, (a) any demand for
payment of any of the Obligations made by the Administrative Agent or any other
Guaranteed Party may be rescinded by such party and any of the Obligations
continued, (b) the Obligations, or the liability of any other party upon or for
any part thereof, or any collateral security or guarantee therefor or right of
offset with respect thereto, may, from time to time, in whole or in part, be
renewed, extended, amended, modified, accelerated, compromised, waived, allowed
to lapse, surrendered or released by the Administrative Agent or any other
Guaranteed Party, (c) the Revolving Credit Agreement, the other Loan Documents,
the Letters of Credit and any other documents executed and delivered in
connection therewith may be amended, modified, supplemented or terminated, in
whole or in part, as the Administrative Agent (or the Required Lenders) may deem
advisable from time to time and (d) any collateral security, guarantee or right
of offset at any time held by the Administrative Agent or any other Guaranteed
Party for the payment of any of the Obligations may be sold, exchanged, waived,
allowed to lapse, surrendered or released.  Neither the Administrative Agent nor
any other Guaranteed Party shall have any obligation to protect, secure, perfect
or insure any Lien at any time held by it as security for the Obligations or for
this Agreement or any property subject thereto.  When making any demand
hereunder against any Guarantor, the Administrative Agent or any other
Guaranteed Party may, but shall be under no obligation to, make a similar demand
on the Borrower or any other Guarantor or any other person, and any failure by
the Administrative Agent or any other Guaranteed Party to make any such demand
or to collect any payments from the Borrower or any other Guarantor or any other
person or any release of the Borrower or any other Guarantor or any other person
shall not relieve any Guarantor in respect of which a demand or collection is
not made or any Guarantor not so released of its several obligations or
liabilities hereunder, and shall not impair or affect the rights and remedies,
express or implied, or as a matter of law, of the Administrative Agent or any
other Guaranteed Party against any Guarantor.  For the purposes hereof “demand”
shall include the commencement and continuance of any legal proceedings.

 

7.                                      Guarantee Absolute and Unconditional.

 

(a)                                 Each Guarantor waives any and all notice of
the creation, contraction, incurrence, renewal, extension, amendment, waiver or
accrual of any of the Obligations, and notice of or proof of reliance by the
Administrative Agent or any other Guaranteed Party upon this Agreement or
acceptance of this Agreement.  To the fullest extent permitted by applicable
law, each Guarantor waives diligence, promptness, presentment, protest and
notice of protest, demand for payment or performance, notice of default or
nonpayment, notice of acceptance and any other notice in respect of the
Obligations or any part of them, and any defense arising by reason of any
disability or other defense of the Borrower or any of the Guarantors with
respect to

 

6

--------------------------------------------------------------------------------


 

the Obligations.  Each Guarantor understands and agrees that this Agreement
shall be construed as a continuing, absolute and unconditional guarantee of
payment without regard to (a) the validity, regularity or enforceability of the
Revolving Credit Agreement, any other Loan Document or any Letter of Credit, any
of the Obligations or any collateral security therefor or guarantee or right of
offset with respect thereto at any time or from time to time held by the
Administrative Agent or any other Guaranteed Party, (b) any defense, set-off or
counterclaim (other than a defense of payment or performance) that may at any
time be available to or be asserted by the Borrower against the Administrative
Agent or any other Guaranteed Party or (c)  any other circumstance whatsoever
(with or without notice to or knowledge of the Borrower or such Guarantor) that
constitutes, or might be construed to constitute, an equitable or legal
discharge of the Borrower for the Obligations, or of such Guarantor under this
Agreement, in bankruptcy or in any other instance.  When pursuing its rights and
remedies hereunder against any Guarantor, the Administrative Agent and any other
Guaranteed Party may, but shall be under no obligation to, pursue such rights
and remedies as it may have against the Borrower or any other Person or against
any collateral security or guarantee for the Obligations or any right of offset
with respect thereto, and any failure by the Administrative Agent or any other
Guaranteed Party to pursue such other rights or remedies or to collect any
payments from the Borrower or any such other Person or to realize upon any such
collateral security or guarantee or to exercise any such right of offset, or any
release of the Borrower or any such other Person or any such collateral
security, guarantee or right of offset, shall not relieve such Guarantor of any
liability hereunder, and shall not impair or affect the rights and remedies,
whether express, implied or available as a matter of law, of the Administrative
Agent and the other Guaranteed Parties against such Guarantor.

 

(b)                                 This Agreement shall remain in full force
and effect and be binding in accordance with and to the extent of its terms upon
each Guarantor and the successors and assigns thereof and shall inure to the
benefit of the Administrative Agent and the other Guaranteed Parties and their
respective successors, indorsees, transferees and assigns until the Guarantee
Termination Date, notwithstanding that from time to time during the term of the
Revolving Credit Agreement the Loan Parties may be free from any Obligations.

 

8.                                      Reinstatement.  This Agreement shall
continue to be effective, or be reinstated, as the case may be, if at any time
payment, or any part thereof, of any of the Obligations is rescinded or must
otherwise be restored or returned by the Administrative Agent or any other
Guaranteed Party upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of the Borrower or any Guarantor, or upon or as a result of the
appointment of a receiver, intervenor or conservator of, or trustee or similar
officer for, the Borrower or any Guarantor or any substantial part of its
property, or otherwise, all as though such payments had not been made.

 

9.                                      Payments.  Each Guarantor hereby
guarantees that payments hereunder will be paid to the Administrative Agent
without set-off or counterclaim in dollars.  Each Guarantor agrees that the
provisions of Section 2.16 of the Revolving Credit Agreement shall apply to such
Guarantor’s obligations under this Agreement.

 

7

--------------------------------------------------------------------------------


 

10.                               Representations and Warranties; Covenants.

 

(a)                                 Each Guarantor hereby represents and
warrants that the representations and warranties set forth in Article IV of the
Revolving Credit Agreement and in the other Loan Documents to which such
Guarantor is a party, all of which are hereby incorporated herein by reference,
in each case as they relate to such Guarantor, are true and correct in all
material respects as of the Closing Date (or, where such representations and
warranties expressly relate to an earlier date, as of such earlier date), and
the Administrative Agent and each other Guaranteed Party shall be entitled to
rely on each of them as if they were fully set forth herein.

 

(b)                                 Each Guarantor hereby covenants and agrees
with the Administrative Agent and each other Guaranteed Party that, from and
after the date of this Agreement until the Guarantee Termination Date, such
Guarantor shall take, or shall refrain from taking, as the case may be, all
actions that are necessary to be taken or not taken so that no violation of any
provision, covenant or agreement contained in Article V or Article VI of the
Revolving Credit Agreement, and so that no Default or Event of Default, is
caused by any act or failure to act of such Guarantor or any of its
Subsidiaries.

 

11.                               Authority of the Administrative Agent.

 

(a)                                 The Administrative Agent enters into this
Agreement in its capacity as non-fiduciary agent for the Guaranteed Parties from
time to time.  The rights and obligations of the Administrative Agent under this
Agreement at any time are the rights and obligations of the Guaranteed Parties
at that time.  Each of the Guaranteed Parties has (subject to the terms of the
Revolving Credit Agreement and the other Loan Documents) a several entitlement
to each such right, and a several liability in respect of each such obligation,
in the proportions described in the Revolving Credit Agreement and the other
Loan Documents.  The rights, remedies and discretions of the Guaranteed Parties,
or any of them, under this Agreement may be exercised by the Administrative
Agent.  No party to this Agreement is obliged to inquire whether an exercise by
the Administrative Agent of any such right, remedy or discretion is within the
Administrative Agent’s authority as agent for the Guaranteed Parties.

 

(b)                                 Each party to this Agreement acknowledges
and agrees that any changes in the identity of the persons from time to time
comprising the Guaranteed Parties gives rise to an equivalent change in the
Guaranteed Parties, without any further act.  Upon such an occurrence, the
persons then comprising the Guaranteed Parties are vested with the rights,
remedies and discretions and assume the obligations of the Guaranteed Parties
under this Agreement.

 

12.                               Notices.  All notices, requests and demands
pursuant hereto shall be made in accordance with Section 9.01 of the Revolving
Credit Agreement.  All communications and notices hereunder to any Guarantor
shall be given to it in care of the Borrower at the Borrower’s address set forth
in Section 9.01 of the Revolving Credit Agreement.

 

13.                               Counterparts.  This Agreement may be executed
by one or more of the parties to this Agreement on any number of separate
counterparts (including by facsimile or other electronic transmission), and all
of said counterparts taken together shall be deemed to

 

8

--------------------------------------------------------------------------------


 

constitute one and the same instrument.  A set of the copies of this Agreement
signed by all the parties shall be lodged with the Administrative Agent and the
Borrower.

 

14.                               Severability.  Any provision of this Agreement
that is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.  The parties
hereto shall endeavor in good-faith negotiations to replace the invalid, illegal
or unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

 

15.                               Integration.  This Agreement together with the
other Loan Documents represent the agreement of each Guarantor and the
Administrative Agent with respect to the subject matter hereof, and there are no
promises, undertakings, representations or warranties by the Administrative
Agent or any other Guaranteed Party relative to the subject matter hereof not
expressly set forth or referred to herein or in the other Loan Documents.

 

16.                               Amendments in Writing; No Waiver; Cumulative
Remedies.

 

(a)                                 None of the terms or provisions of this
Agreement may be waived, amended, supplemented or otherwise modified except by a
written instrument executed by the affected Guarantors and the Administrative
Agent in accordance with Section 9.02 of the Revolving Credit Agreement.

 

(b)                                 Neither the Administrative Agent nor any
other Guaranteed Party shall by any act (except by a written instrument pursuant
to Section 16(a)), delay, indulgence, omission or otherwise be deemed to have
waived any right or remedy hereunder or to have acquiesced in any Default or
Event of Default or in any breach of any of the terms and conditions hereof.  No
failure to exercise, nor any delay in exercising, on the part of the
Administrative Agent or any other Guaranteed Party, any right, power or
privilege hereunder shall operate as a waiver thereof.  No single or partial
exercise of any right, power or privilege hereunder shall preclude any other or
further exercise thereof or the exercise of any other right, power or
privilege.  A waiver by the Administrative Agent or any other Guaranteed Party
of any right or remedy hereunder on any one occasion shall not be construed as a
bar to any right or remedy that the Administrative Agent or any Guaranteed Party
would otherwise have on any future occasion.

 

(c)                                  The rights, remedies, powers and privileges
herein provided are cumulative, may be exercised singly or concurrently and are
not exclusive of any other rights or remedies provided by law.

 

17.                               Section Headings.  The Section headings used
in this Agreement are for convenience of reference only and are not to affect
the construction hereof or be taken into consideration in the interpretation
hereof.

 

18.                               Successors and Assigns.  This Agreement shall
be binding upon the successors and assigns of each Guarantor and shall inure to
the benefit of the Administrative

 

9

--------------------------------------------------------------------------------


 

Agent and the other Guaranteed Parties and their respective successors and
permitted assigns except that no Guarantor may assign, transfer or delegate any
of its rights or obligations under this Agreement without the prior written
consent of the Administrative Agent (acting as directed by the Required Lenders)
except pursuant to a transaction permitted by Section 6.03 of the Revolving
Credit Agreement (and any such assignment, transfer or delegation without such
consent shall be null and void).

 

19.                               Additional Guarantors.  Each Subsidiary of the
Borrower that becomes, at the request of the Borrower, or that is required to
become a party to this Agreement pursuant to Section 5.08 of the Revolving
Credit Agreement shall become a Guarantor, with the same force and effect as if
originally named as a Guarantor herein, for all purposes of this Agreement upon
execution and delivery by such Subsidiary of a written supplement substantially
in the form of Annex A hereto.  The execution and delivery of any instrument
adding an additional Guarantor as a party to this Agreement shall not require
the consent of any other Guarantor hereunder.  The rights and obligations of
each Guarantor hereunder shall remain in full force and effect notwithstanding
the addition of any new Guarantor as a party to this Agreement.

 

20.                               WAIVER OF JURY TRIAL.  EACH PARTY HERETO
HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION
OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY
COUNTERCLAIM THEREIN.

 

21.                               Submission to Jurisdiction; Waivers; Service
of Process.  Each party hereto hereby irrevocably and unconditionally:

 

(a)                                 submits for itself and its property in any
legal action or proceeding relating to this Agreement and the other Loan
Documents to which it is a party, or for recognition and enforcement of any
judgment in respect thereof, to the exclusive jurisdiction of the courts of the
State of New York located in the Borough of Manhattan in the State of New York,
the courts of the United States of America for the Southern District of New York
located in the Borough of Manhattan and appellate courts from any thereof;

 

(b)                                 consents that any such action or proceeding
shall be brought in such courts and waives any objection that it may now or
hereafter have to the venue of any such action or proceeding in any such court
or that such action or proceeding was brought in an inconvenient court and
agrees not to plead or claim the same;

 

(c)                                  agrees that service of process in any such
action or proceeding may be effected by mailing a copy thereof by registered or
certified mail (or any substantially similar form of mail), postage prepaid, to
such Person at its address referred to in Section 12 or at such other address of
which the Administrative Agent shall have been notified pursuant thereto, and in
the case of each Guarantor hereunder, such Guarantor hereby irrevocably
authorizes and directs the Borrower to accept such service on its behalf;

 

(d)                                 agrees that nothing herein shall affect the
right of any party hereto (or any Guaranteed Party) to effect service of process
in any other manner permitted by law; and

 

(e)                                  waives, to the maximum extent not
prohibited by law, any right it may have to claim or recover in any legal action
or proceeding referred to in this Section 21 any special,

 

10

--------------------------------------------------------------------------------


 

exemplary, punitive or consequential damages; provided, that this clause
(e) shall not relieve the Borrower from its contractual obligations to indemnify
the indemnitees specified in Section 9.03 of the Revolving Credit Agreement with
respect to any claims for special, exemplary, punitive or consequential damages
thereunder and shall not relieve any other Loan Party of its guarantee thereof.

 

22.                               GOVERNING LAW.  THIS AGREEMENT AND THE RIGHTS
AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

[Signature pages follow]

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused this Agreement to be duly
executed and delivered by its duly authorized officer or other representative as
of the day and year first above written.

 

 

 

[GUARANTORS],

 

as Guarantor

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

 

BARCLAYS BANK PLC,

 

as Administrative Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

ANNEX A TO

THE GUARANTEE AGREEMENT

 

SUPPLEMENT NO. [  ] dated as of [                    ] to the GUARANTEE
AGREEMENT dated as of [                  ] (the “Guarantee”), among each of the
Guarantors listed on the signature pages thereto and each of the other entities
that becomes a party thereto pursuant to Section 19 of the Guarantee (each such
subsidiary individually, a “Guarantor” and, collectively, the “Guarantors”), and
Barclays Bank PLC, as Administrative Agent (as defined below). Unless otherwise
defined herein, terms defined in the Guarantee and used herein shall have the
meanings given to them in the Guarantee.

 

A.                                    The Borrower (as defined herein) is party
to the Revolving Credit Agreement dated as of September 19, 2014 (as may be
amended, restated, supplemented or otherwise modified, refinanced or replaced
from time to time, the “Revolving Credit Agreement”) among Kinder Morgan, Inc.,
a Delaware corporation (the “Borrower”), the banks, financial institutions and
other lenders from time to time parties thereto (each a “Lender” and,
collectively, the “Lenders”) and Barclays Bank PLC, as administrative agent
(together with its successors and assigns in such capacity, the “Administrative
Agent”), pursuant to which, among other things, the Lenders have severally
agreed or will severally agree to make Loans (as defined in the Revolving Credit
Agreement) to the Borrower and the Issuing Banks have agreed to issue Letters of
Credit for the account of the Borrower (collectively, the “Extensions of
Credit”) upon the terms and subject to the conditions set forth therein.

 

B.                                    The Guarantors have entered into the
Guarantee in order to induce (i) the Administrative Agent, the Lenders and the
Issuing Banks to enter into the Revolving Credit Agreement and (ii) the Lenders
and the Issuing Banks  to make their respective Extensions of Credit to the
Borrower under the Revolving Credit Agreement.

 

C.                                    Section 5.08 of the Revolving Credit
Agreement and Section 19 of the Guarantee provide that additional Subsidiaries
may become Guarantors under the Guarantee by

 

--------------------------------------------------------------------------------


 

execution and delivery of an instrument in the form of this Supplement.  Each
undersigned Subsidiary (each a “New Guarantor”) is executing this Supplement at
the request of the Borrower or in accordance with the requirements of the
Revolving Credit Agreement to become a Guarantor under the Guarantee in order to
induce the Lenders and the Issuing Banks to make additional Extensions of Credit
and as consideration for Extensions of Credit previously made.

 

Accordingly, the Administrative Agent and each New Guarantor agrees as follows:

 

SECTION 1.                            In accordance with Section 19 of the
Guarantee, each New Guarantor by its signature below becomes a Guarantor under
the Guarantee with the same force and effect as if originally named therein as a
Guarantor and each New Guarantor hereby (a) agrees to all the terms and
provisions of the Guarantee applicable to it as a Guarantor thereunder and
(b) represents and warrants that the representations and warranties made by it
as a Guarantor thereunder are true and correct on and as of the date hereof (or,
where such representations and warranties expressly relate to an earlier date,
as of such earlier date).  Each reference to a Guarantor in the Guarantee shall
be deemed to include each New Guarantor.  The Guarantee is hereby incorporated
herein by reference.

 

SECTION 2.                            Each New Guarantor represents and warrants
to the Administrative Agent and the other Guaranteed Parties that this
Supplement has been duly authorized, executed and delivered by it and
constitutes its legal, valid and binding obligation, enforceable against it in
accordance with its terms.

 

SECTION 3.                            This Supplement may be executed by one or
more of the parties to this Supplement on any number of separate counterparts
(including by facsimile or other electronic transmission), and all of said
counterparts taken together shall be deemed to constitute

 

--------------------------------------------------------------------------------


 

one and the same instrument.  A set of the copies of this Supplement signed by
all the parties shall be lodged with the Borrower and the Administrative Agent. 
This Supplement shall become effective as to each New Guarantor when the
Administrative Agent shall have received counterparts of this Supplement that,
when taken together, bear the signatures of such New Guarantor and the
Administrative Agent.

 

SECTION 4.                            Except as expressly supplemented hereby,
the Guarantee shall remain in full force and effect.

 

SECTION 5.                         THIS SUPPLEMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

SECTION 6.                            Any provision of this Supplement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof and in the Guarantee, and any such
prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.  The parties
hereto shall endeavor in good-faith negotiations to replace the invalid, illegal
or unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

 

SECTION 7.                            All notices, requests and demands pursuant
hereto shall be made in accordance with Section 9.01 of the Revolving Credit
Agreement.  All communications and notices hereunder to each New Guarantor shall
be given to it in care of the Borrower at the Borrower’s address set forth in
Section 9.01 of the Revolving Credit Agreement.

 

--------------------------------------------------------------------------------


 

[Signature Pages Follow]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each New Guarantor and the Administrative Agent have duly
executed this Supplement to the Guarantee as of the day and year first above
written.

 

 

 

 

 

as Guarantor

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

BARCLAYS BANK PLC,
as Administrative Agent

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

1

--------------------------------------------------------------------------------


 

EXHIBIT 1.01-C

 

FORM OF COMMITTED NOTE

 

,                      

 

FOR VALUE RECEIVED, the undersigned, KINDER MORGAN, INC., a Delaware corporation
(the “Borrower”), HEREBY PROMISES TO PAY to the order of
                                                                                                              
(the “Lender”), the lesser of (i) such Lender’s Commitment and (ii) the
aggregate amount of Committed Loans made by the Lender and outstanding on the
Maturity Date.  The principal amount of the Committed Loans made by the Lender
to the Borrower shall be due and payable on the dates and in the amounts as are
specified in that certain Revolving Credit Agreement, dated as of September 19,
2014 (as further restated, amended, modified, supplemented and in effect from
time to time, the “Credit Agreement”), among the Borrower, the Lender, certain
other lenders that are party thereto, Barclays Bank PLC, as Administrative Agent
for the Lender and such other lenders, and the other agents named therein.  All
capitalized terms used herein and not otherwise defined shall have the meanings
as defined in the Credit Agreement.

 

The Borrower promises to pay interest on the unpaid principal amount of each
Committed Loan outstanding from time to time from the date thereof until such
principal amount is paid in full, at such interest rates and payable on such
dates as are specified in the Credit Agreement.  Principal and interest are
payable in same day funds in lawful money of the United States of America to the
Administrative Agent at its Principal Office, or at such other place as the
Administrative Agent shall designate in writing to the Borrower.

 

This Note is one of the Committed Notes referred to in, and this Note and all
provisions herein are entitled to the benefits of, the Credit Agreement.  The
Credit Agreement, among other things (a) provides for the making of Committed
Loans by the Lender and the other lenders to the Borrower from time to time, and
(b) contains provisions for acceleration of the maturity hereof upon the
happening of certain stated events, for prepayments on account of principal
hereof prior to the maturity hereof upon the terms and conditions therein
specified, and for limitations on the amount of interest paid such that no
provision of the Credit Agreement or this Note shall require the payment or
permit the collection of interest in excess of the Maximum Rate.

 

This Note may be held by the Lender for the account of its applicable lending
office and may be transferred from one lending office to another lending office
from time to time as the Lender may determine.

 

The Borrower and any and all endorsers, guarantors and sureties severally waive
grace, demand, presentment for payment, notice of dishonor, default or intent to
accelerate, protest and notice of protest and diligence in collecting and
bringing of suit against any party hereto, and agree to all renewals, extensions
or partial payments hereon and to any release or substitution of security
herefor, in whole or in part, with or without notice, before or after maturity.

 

1

--------------------------------------------------------------------------------


 

This Note shall be governed by and construed under the laws of the State of New
York and the applicable laws of the United States of America.

 

 

KINDER MORGAN, INC.,

 

as the Borrower

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

2

--------------------------------------------------------------------------------


 

EXHIBIT 1.01-D

 

FORM OF SWINGLINE NOTE

 

$

 

,                   

 

FOR VALUE RECEIVED, the undersigned, KINDER MORGAN, INC., a Delaware corporation
(the “Borrower”), HEREBY PROMISES TO PAY to the order of
                                                                                                    
(the “Swingline Lender”), the lesser of (i) $                               and
(ii) the aggregate amount of Swingline Loans made by the Swingline Lender and
outstanding on the Maturity Date.  The principal amount of the Swingline Loans
made by the Swingline Lender to the Borrower shall be due and payable on the
dates and in the amounts as are specified in that certain Revolving Credit
Agreement dated as of September 19, 2014 (as further restated, amended,
modified, supplemented and in effect from time to time, the “Credit Agreement”)
among the Borrower, the Swingline Lender, certain other lenders that are party
thereto, Barclays Bank PLC, as Administrative Agent for the Swingline Lender and
such other lenders, and the other agents named therein.  All capitalized terms
used herein and not otherwise defined shall have the meanings as defined in the
Credit Agreement.

 

The Borrower promises to pay interest on the unpaid principal amount of each
Swingline Loan outstanding from time to time from the date thereof until such
principal amount is paid in full, at such interest rates and payable on such
dates as are specified in the Credit Agreement.  Both principal and interest are
payable in same day funds in lawful money of the United States of America to the
Swingline Lender at its Principal Office or such other place as the Swingline
Lender shall designate in writing to the Borrower.

 

This Note is the Swingline Note referred to in, and this Note and all provisions
herein are entitled to the benefits of, the Credit Agreement.  The Credit
Agreement, among other things (a) provides for the making of Swingline Loans by
the Swingline Lender to the Borrower from time to time, and (b) contains
provisions for acceleration of the maturity hereof upon the happening of certain
stated events, for prepayments on account of principal hereof prior to the
maturity hereof upon the terms and conditions therein specified, and for
limitations on the amount of interest paid such that no provision of the Credit
Agreement or this Note shall require the payment or permit the collection of
interest in excess of the Maximum Rate.

 

The Borrower and any and all endorsers, guarantors and sureties severally waive
grace, demand, presentment for payment, notice of dishonor, default or intent to
accelerate, protest and notice of protest and diligence in collecting and
bringing of suit against any party hereto, and agree to all renewals, extensions
or partial payments hereon and to any release or substitution of security
herefor, in whole or in part, with or without notice, before or after maturity.

 

1

--------------------------------------------------------------------------------


 

This Note shall be governed by and construed under the laws of the State of New
York and the applicable laws of the United States of America.

 

 

KINDER MORGAN, INC.,

 

as the Borrower

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

2

--------------------------------------------------------------------------------


 

EXHIBIT 2.03

 

FORM OF BORROWING REQUEST

 

Dated          

 

Barclays Bank PLC,

1301 Sixth Avenue

New York, NY 10019

Attn:  Joe Tricamo

Phone: (212) 320-7564

Fax: (917) 522-0569

E-mail: xraUSLoanOps5@barclays.com/joe.tricamo@barclays.com

 

Ladies and Gentlemen:

 

This Borrowing Request is delivered to you by Kinder Morgan, Inc. (the
“Borrower”), a Delaware corporation, under Section 2.03 of the Revolving Credit
Agreement, dated as of September 19, 2014 (as further restated, amended,
modified, supplemented and in effect, the “Credit Agreement”), by and among the
Borrower, the Lenders party thereto, Barclays Bank PLC, as Administrative Agent,
and the other agents named therein.

 

1.                                      The Borrower hereby requests that the
Lenders make a [Committed] [Swingline](1) Loan or Loans in the aggregate
principal amount of $                            .(2)

 

2.                                      The Borrower hereby requests that the
[Committed] [Swingline] Loan or Loans be made on the following Business Day:
                                .(3)

 

3.                                      The Borrower hereby requests that the
Borrowing be [an ABR Borrowing] [a Eurodollar Borrowing]. (4)

 

4.                                      In the case of a Eurodollar Borrowing,
the initial Interest Period shall be [one week] [one month] [two months] [three
months] [six months].

 

5.                                      The Borrower hereby requests that the
funds from the requested Loan or Loans be disbursed to the following bank
account:                                                             .

 

6.                                      After giving effect to the requested
Loan or Loans, the aggregate Credit Exposures outstanding as of the date hereof
(including the requested Loans) does not exceed the maximum amount permitted to
be outstanding pursuant to the terms of the Credit Agreement.

 

--------------------------------------------------------------------------------

(1)                                 Items 3 and 4 are not completed for
Swingline Loans.

 

(2)                                 Complete with an amount in accordance with
Section 2.03 of the Credit Agreement.

 

(3)                                 Complete with a Business Day in accordance
with Section 2.03 of the Credit Agreement.

 

(4)                                 If no election as to Type of Borrowing is
made for a Committed Loan, the Requested Borrowing shall be an ABR Borrowing.

 

1

--------------------------------------------------------------------------------


 

7.                                      The representations and warranties set
forth in the Credit Agreement and the other Loan Documents are true and correct
in all material respects on and as of the date hereof (unless such
representation and warranty expressly relates to an earlier date).

 

8.                                      No Default or Event of Default has
occurred and is continuing on the date hereof or would result after giving
effect to the Loans requested hereby.

 

9.                                      All capitalized undefined terms used
herein have the meanings assigned thereto in the Credit Agreement.

 

IN WITNESS WHEREOF, the undersigned have executed this Borrowing Request this
           day of                               ,             .

 

 

KINDER MORGAN, INC.,

 

as the Borrower

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

2

--------------------------------------------------------------------------------


 

EXHIBIT 2.05

 

FORM OF LETTER OF CREDIT REQUEST

 

Dated          

 

Barclays Bank PLC,

1301 Sixth Avenue

New York, NY 10019

Attn:  Joe Tricamo

Phone: (212) 320-7564

Fax: (917) 522-0569

E-mail: xraUSLoanOps5@barclays.com/joe.tricamo@barclays.com

 

and

 

[Name and address of Issuing Bank,

if the Issuing Bank is not Barclays Bank PLC]

 

Ladies and Gentlemen:

 

This Letter of Credit Request is delivered to you by Kinder Morgan, Inc., (the
“Borrower”), a Delaware corporation, under Section 2.05 of the Revolving Credit
Agreement, dated as of September 19, 2014 (as further restated, amended,
modified, supplemented, and in effect from time to time, the “Credit
Agreement”), by and among the Borrower, the Lenders party thereto, Barclays Bank
PLC, as Administrative Agent, and the other parties named therein.

 

The Borrower hereby requests the issuance of a Letter of Credit under the Credit
Agreement, and in that connection sets forth below the information relating to
such Letter of Credit (the “Proposed Letter of Credit”) as required by
Section 2.05(e) of the Credit Agreement.  The Proposed Letter of Credit must be
issued:

 

on or before                                         ,            (1)

 

for the benefit of                             whose address is

 

In the amount of $

 

having an expiry date of                                 ,          (2)

 

attached hereto is any special language to be incorporated into the Proposed
Letter of Credit.

 

or

 

--------------------------------------------------------------------------------

(1)                                 Must be a date not earlier than five
Business Days after notice is given to the Issuing Bank.

 

(2)                                 May include requirement for automatic
extension provision but, in any event must comply with Section 2.05(f) of the
Credit Agreement.

 

1

--------------------------------------------------------------------------------


 

The Borrower hereby refers to Letter of Credit Number                           
(the “Existing Letter of Credit”) which has an existing expiry date of
                              .  The Borrower hereby requests that [the expiry
date of the Expiring Letter of Credit be extended to                           .
(2)] [the Existing Letter of Credit be amended.] [the Existing Letter of Credit
be renewed. (3)]

 

1.                                      After giving effect to the Proposed
Letter of Credit, (i) the LC Exposure for all Committed Letters of Credit issued
by such Issuing Bank does not exceed such Issuing Bank’s Letter of Credit
Commitment at such time, (ii) the total LC Exposure does not exceed the LC
Sublimit and (iii) the total Credit Exposure does not exceed the Total
Commitment.

 

2.                                      All capitalized undefined terms used
herein have the meanings assigned thereto in the Credit Agreement.

 

The undersigned hereby certifies that:

 

1.                                      The representations and warranties set
forth in the Credit Agreement and the other Loan Documents are true and correct
in all material respects on and as of the date hereof (unless such
representation and warranty expressly relates to an earlier date); and

 

2.                                      No Default or Event of Default has
occurred and is continuing on the date hereof or would result from the issuance
of the Letter of Credit requested hereby.

 

[Remainder of page intentionally left blank]

 

--------------------------------------------------------------------------------

(3)                                 If an amendment, describe the proposed
amendment.

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed this Letter of Credit Request
this            day of                               ,           .

 

 

KINDER MORGAN, INC.,

 

as the Borrower

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

3

--------------------------------------------------------------------------------


 

EXHIBIT 2.07

 

FORM OF INTEREST ELECTION REQUEST

 

  Date:  [                    ], 20[    ]

 

Barclays Bank PLC,

1301 Sixth Avenue

New York, NY 10019

Attn:  Joe Tricamo

Phone: (212) 320-7564

Fax: (917) 522-0569

E-mail: xraUSLoanOps5@barclays.com/joe.tricamo@barclays.com

 

                                                Re:                            
Kinder Morgan, Inc. — Interest Election Request

 

Ladies and Gentlemen:

 

Reference is made to the Revolving Credit Agreement, dated as of September 19,
2014 (as amended, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Kinder Morgan, Inc., a Delaware
corporation (the “Borrower”), the Lenders party thereto from time to time,
Barclays Bank PLC as Administrative Agent, and the other parties thereto from
time to time. Capitalized terms used but not otherwise defined in this Interest
Election Request shall have the meanings assigned to such terms in the Credit
Agreement.

 

1.                                      Interest Election Request.  This
Interest Election Request relates to the Borrower’s election to (i) continue a
Eurodollar Borrowing, (ii) convert a Eurodollar Borrowing or (iii) convert a
Base Rate Borrowing on                        (the “Interest Election Date”), as
indicated below (check each that applies):

 

o                                   Continuation of Eurodollar Borrowing.

 

Pursuant to Section 2.07 of the Credit Agreement, this Interest Election Request
confirms our written election on the date hereof to continue the following
outstanding Borrowing comprised of Eurodollar Loans on the Interest Election
Date, as follows:

 

(A)

Expiration date of current Interest Period:

 

 

 

 

(B)

Aggregate amount of outstanding Borrowing:

 

 

 

 

(C)

Aggregate amount to be continued as Eurodollar Loans:

 

 

 

 

(D)

Elected Interest Period:

 

 

o                                   Conversion of Eurodollar Borrowing.

 

1

--------------------------------------------------------------------------------


 

Pursuant to Section 2.07 of the Credit Agreement, this Interest Election Request
confirms our written election on the date hereof to convert the following
outstanding Borrowing comprised of Eurodollar Loans to Borrowing(s) comprised of
ABR Loans on the Interest Election Date, as follows:

 

(A)

Expiration date of current Interest Period:

 

 

 

 

(B)

Aggregate amount of outstanding Borrowing:

 

 

 

 

(C)

Aggregate amount to be converted to ABR Loans:

 

 

o                                   Conversion of Base Rate Borrowing.

 

Pursuant to Section 2.07 of the Credit Agreement, this Interest Election Request
confirms our written election on the date hereof that the following outstanding
Borrowing comprised of ABR Loans be converted to a Borrowing comprised of
Eurodollar Loans on the Interest Election Date, as follows:

 

(A)

Date of Conversion:

 

 

 

 

(B)

Aggregate amount of outstanding Borrowing:

 

 

 

 

(C)

Aggregate amount to be converted to Eurodollar Loans:

 

 

 

 

(D)

Elected Interest Period:

 

 

2.                                      Certifications.  The Borrower hereby
represents and warrants to the Lenders that, as of the date of this Interest
Election Request and after giving effect to the continuations or conversions
being requested under Section 1 hereof, no Default or Event of Default has
occurred and is continuing.

 

[Signature page follows]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this Interest Election Request
this            day of                                       ,         .

 

 

KINDER MORGAN, INC.,

 

as the Borrower

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

3

--------------------------------------------------------------------------------


 

EXHIBIT 2.10

 

FORM OF NOTICE OF PREPAYMENT

 

Date:                ,          

 

To:                             Barclays Bank PLC,

                                                1301 Sixth Avenue

New York, NY 10019

Attn:  Joe Tricamo

Phone: (212) 320-7564

Fax: (917) 522-0569

E-mail: xraUSLoanOps5@barclays.com/joe.tricamo@barclays.com

 

Ladies and Gentlemen:

 

Reference is made to that certain Revolving Credit Agreement, dated as of
September 19, 2014 (as may be amended, restated, amended and restated, extended,
supplemented or otherwise modified in writing from time to time in accordance
with its terms, the “Credit Agreement”; the terms defined therein being used
herein as therein defined), among Kinder Morgan, Inc., a Delaware corporation
(the “Borrower”), the Lenders party thereto from time to time, Barclays Bank
PLC, as Administrative Agent, and the other parties thereto.  All capitalized
terms used but not defined herein have the meanings assigned in the Credit
Agreement.

 

This Prepayment Notice is delivered to you pursuant to Section 2.10 of the
Agreement.  The Borrower hereby gives notice of a prepayment of Loans as
follows:

 

1.                                      (select Class of Loans)

 

o  Committed Loans

 

o  Swingline Loans

 

2.                                      (select Type(s) of Loans)

 

o  ABR Loans in the aggregate principal amount of $                .

 

o  Eurodollar Loans with an Interest Period ending             , 201     in the
aggregate principal amount of $                .

 

3.                                      On                     , 201    (a
Business Day).

 

IN WITNESS WHEREOF, the undersigned have executed this Prepayment Notice this
           day of                               ,           .

 

 

KINDER MORGAN, INC.,

 

as the Borrower

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

1

--------------------------------------------------------------------------------


 

EXHIBIT 2.16-A

 

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Revolving Credit Agreement, dated as of
September 19, 2014 (as further amended, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Kinder Morgan, Inc. (the
“Borrower”), Barclays Bank PLC, as administrative agent for the lenders party
thereto (the “Lenders”) and such Lenders.

 

Pursuant to the provisions of Section 2.16(g) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and (iv)
it is not a controlled foreign corporation related to the Borrower as described
in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or IRS Form
W-8BEN-E.  By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower and the Administrative Agent, and (2) the undersigned
shall have at all times furnished the Borrower and the Administrative Agent with
a properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

Date:                      , 20[ ]

 

 

1

--------------------------------------------------------------------------------


 

EXHIBIT 2.16-B

 

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Revolving Credit Agreement, dated as of
September 19, 2014 (as further amended, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Kinder Morgan, Inc. (the
“Borrower”), Barclays Bank PLC, as administrative agent for the lenders party
thereto (the “Lenders”) and such Lenders.

 

Pursuant to the provisions of Section 2.16(g) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E.  By executing
this certificate, the undersigned agrees that (1) if the information provided on
this certificate changes, the undersigned shall promptly so inform such Lender
in writing, and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

Date:                      , 20[ ]

 

 

1

--------------------------------------------------------------------------------


 

EXHIBIT 2.16-C

 

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Revolving Credit Agreement, dated as of
September 19, 2014 (as further amended, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Kinder Morgan, Inc. (the
“Borrower), Barclays Bank PLC, as administrative agent for the lenders party
thereto (the “Lenders”) and such Lenders.

 

Pursuant to the provisions of Section 2.16(g) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS Form
W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or IRS
Form W-8BEN-E from each of such partner’s/member’s beneficial owners that is
claiming the portfolio interest exemption.  By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender and (2) the
undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

Date:                      , 20[ ]

 

 

1

--------------------------------------------------------------------------------


 

EXHIBIT 2.16-D

 

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

 

Reference is hereby made to the Revolving Credit Agreement, dated as of
September 19, 2014 (as further amended, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Kinder Morgan, Inc.. (the
“Borrower”), Barclays Bank PLC, as administrative agent for the lenders party
thereto (the “Lenders”) and such Lenders.

 

Pursuant to the provisions of Section 2.16(g) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of which it
is providing this certificate, (ii) its direct or indirect partners/members are
the sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing
such Loan(s)), (iii) with respect to the extension of credit pursuant to this
Credit Agreement or any other Loan Document, neither the undersigned nor any of
its direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or IRS Form W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an
IRS Form W-8BEN or IRS Form W-8BEN-E from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption.  By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Borrower and the Administrative Agent, and (2) the undersigned shall have at
all times furnished the Borrower and the Administrative Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

Date:                      , 20[ ]

 

 

1

--------------------------------------------------------------------------------


 

EXHIBIT 2.21

 

FORM OF NEW LOAN INCREASE JOINDER

 

NEW LOAN INCREASE JOINDER, dated as of [                        ], 201[    ]
(this “Agreement”), by and among [NEW LENDERS] (each, a “New Lender” and,
collectively, the “New Lenders”), Kinder Morgan, Inc., a Delaware corporation
(the “Borrower”) and Barclays Bank PLC, as Administrative Agent in such capacity
(the “Administrative Agent”).

 

R E C I T A L S

 

WHEREAS, reference is hereby made to the Revolving Credit Agreement, dated as of
September 19, 2014 (as amended, restated, supplemented or otherwise modified,
refinanced or replaced from time to time, the “Credit Agreement”), among the
Borrower, the Lenders party thereto, Barclays Bank PLC as Administrative Agent,
and the other parties thereto (capitalized terms used but not defined herein
having the meaning provided in the Credit Agreement); and

 

WHEREAS, subject to the terms and conditions of the Credit Agreement, the
Borrower may establish New Commitments by, among other things, entering into one
or more New Loan Increase Joinders with New Lenders;

 

NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto agree as follows:

 

Each New Lender party hereto hereby agrees to commit to provide its respective
New Commitment, as set forth opposite its name on Schedule A annexed hereto, on
the terms and subject to the conditions set forth below.

 

Each New Lender (i) confirms that it has received a copy of the Credit Agreement
and the other Loan Documents and the exhibits thereto, together with copies of
the financial statements referred to therein and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Agreement; (ii) agrees that it will, independently
and without reliance upon the Administrative Agent, the Syndication Agent, any
Documentation Agent, any other New Lender or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Agreement; (iii) appoints and authorizes the Administrative Agent to take such
action as agent on its behalf and to exercise such powers under the Credit
Agreement and the other Loan Documents as are delegated to the Administrative
Agent by the terms thereof, together with such powers as are reasonably
incidental thereto; and (iv) agrees that it will perform in accordance with
their terms all of the obligations which by the terms of the Credit Agreement
are required to be performed by it as a New Lender.

 

Each New Lender hereby agrees to make its respective Commitment on the following
terms and conditions:

 

1.                                      Proposed Increase to Revolving
Facility.  This Agreement represents the Borrower’s request to increase the
Total Commitment pursuant to Section 2.21 of the Credit Agreement through New
Commitments from the New Lenders as follows (the “Proposed Commitment
Increase”):

 

(a) Business Day of Proposed Revolving Credit Commitment Increase:
              ,          (the “Increased Amount Date”)

 

--------------------------------------------------------------------------------


 

(b) Amount of Proposed Commitment Increase: $                              (1)

 

2.                                      [Acknowledgment and Agreement.  Each New
Lender acknowledges and agrees that upon its execution of this Agreement and the
making of New Loans that such New Lender shall become a “Lender” under, and for
all purposes of, the Credit Agreement and the other Loan Documents, and shall be
subject to and bound by the terms thereof, and shall perform all the obligations
of and shall have all rights of a Lender thereunder.](2)

 

3.                                      Credit Agreement Governs.  Except as set
forth in this Agreement, the New Commitments shall otherwise be subject to the
provisions of the Credit Agreement and the other Loan Documents.

 

4.                                      Borrower’s Certifications.  By its
execution of this Agreement, the undersigned officer of the Borrower, to the
best of his or her knowledge, hereby certifies that:

 

i.                                          The representations and warranties
set forth in the Credit Agreement and the other Loan Documents are true and
correct in all material respects on and as of the date hereof (unless such
representation and warranty expressly relates to an earlier date); and

 

ii.                                       No Event of Default exists on such
Increased Amount Date before or after giving effect to such New Commitments.

 

5.                                      Borrower Covenants.  By its execution of
this Agreement, Borrower hereby covenants that:

 

i.                                          Borrower shall make any payments
required pursuant the Credit Agreement (including Section 2.15 thereof) to the
Administrative Agent and the Lenders (other than any Defaulting Lender), in
connection with the New Commitments;

 

ii.                                       Borrower shall deliver or cause to be
delivered the following legal opinions and documents: [                      ],
together with all other legal opinions and other documents reasonably requested
by the Administrative Agent in connection with this Agreement; and

 

iii.                                    Set forth on the attached Officers’
Certificate are the calculations (in reasonable detail) demonstrating compliance
on a pro forma basis with the financial tests described in Section 6.07 of the
Credit Agreement as of the Increased Amount Date and as of the Most Recent
Financial Statement Date, after giving effect to such New Commitments (assuming
for the purposes of such calculation that any New Commitments are fully drawn)
and other customary and appropriate pro forma adjustments, including any
acquisitions or dispositions after the beginning of the relevant determination
period and prior to or simultaneous with the effectiveness of such New
Commitments.

 

--------------------------------------------------------------------------------

(1)                                 Amount not to exceed $1,000,000,000 in the
aggregate with all other New Commitments.

 

(2)                                 Insert bracketed language if the lending
institution is not already a Lender.

 

--------------------------------------------------------------------------------


 

7.                                      Consents.  The Administrative Agent, the
Swingline Lender and the Issuing Banks have consented to each New Lender on or
prior to the date hereof.

 

8.                                      Notice.  For purposes of the Credit
Agreement, the initial notice address of each New Lender that is not a Lender
under the Credit Agreement shall be as set forth below its signature below.

 

9.                                      Tax Forms.  For each relevant New
Lender, delivered herewith to the Administrative Agent are such forms,
certificates or other evidence with respect to United States federal income tax
withholding matters as such New Lender may be required to deliver to the
Administrative Agent pursuant to Section 2.16(g) of the Credit Agreement.

 

10.                               Recordation of the New Revolving Credit
Commitments.  Upon execution and delivery hereof, the Administrative Agent will
record the New Commitments made by each New Lender in the Register.

 

11.                               Amendment, Modification and Waiver.  This
Agreement may not be amended, modified or waived except by an instrument or
instruments in writing signed and delivered on behalf of each of the parties
hereto.

 

12.                               Entire Agreement.  This Agreement, the Credit
Agreement and the other Loan Documents constitute the entire agreement among the
parties with respect to the subject matter hereof and thereof and supersede all
other prior agreements and understandings, both written and verbal, among the
parties or any of them with respect to the subject matter hereof.

 

13.                               GOVERNING LAW.  THIS AGREEMENT AND THE RIGHTS
AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

14.                               Severability.  Any term or provision of this
Agreement which is invalid or unenforceable in any jurisdiction shall, as to
that jurisdiction, be ineffective to the extent of such invalidity or
unenforceability without rendering invalid or unenforceable the remaining terms
and provisions of this Agreement or affecting the validity or enforceability of
any of the terms or provisions of this Agreement in any other jurisdiction. If
any provision of this Agreement is so broad as to be unenforceable, the
provision shall be interpreted to be only so broad as would be enforceable.

 

15.                               Counterparts.  This Agreement may be executed
in counterparts, each of which shall be deemed to be an original, but all of
which shall constitute one and the same agreement.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this New Loan Increase Joinder as of
                              ,           .

 

 

[NEW REVOLVING LOAN LENDER]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

[Notice Address:

 

 

Attention:

 

 

Telephone:

 

 

Facsimile:](3)

 

 

 

 

 

KINDER MORGAN, INC., as Borrower

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

[NAME OF ADMINISTRATIVE AGENT], as Administrative Agent

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------

(3)                                 Insert notice information if such New
Revolving Loan Lender is not a Revolving Credit Lender under the Credit
Agreement.

 

--------------------------------------------------------------------------------


 

Consented to:

 

 

 

[NAME OF ADMINISTRATIVE AGENT], as

 

Administrative Agent

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

[NAME OF EACH RELEVANT PARTY](4)

 

 

 

By:

 

 

Name:

 

Title:

 

 

--------------------------------------------------------------------------------

(4)                                 Requires consent of the Administrative
Agent, each Swingline Lender and each Issuing Bank.

 

--------------------------------------------------------------------------------


 

EXHIBIT 5.01

 

FORM OF COMPLIANCE CERTIFICATE

 

The undersigned hereby certifies that he is the
                                                         of KINDER MORGAN, INC.,
a Delaware corporation (the “Borrower”), and that as such he is authorized to
execute this certificate on behalf of the Borrower.  With reference to the
Revolving Credit Agreement dated as of September 19, 2014 (as further restated,
amended, modified, supplemented and in effect from time to time, the “Credit
Agreement”) among the Borrower, Barclays Bank PLC, as Administrative Agent, for
the lenders (the “Lenders”) and such Lenders, the undersigned represents and
warrants as follows (each capitalized term used herein having the same meaning
given to it in the Credit Agreement unless otherwise specified);

 

Attached hereto as Annex I are the detailed computations necessary to determine
whether the Borrower is in compliance with Section 6.07 of the Credit Agreement
as of the end of the [fiscal quarter][fiscal year] ending
                                .

 

[Attached hereto as Annex II is a list of the Material Subsidiaries.](1)

 

[There has been no change in the list of Material Subsidiaries since
[                      ], the date of the last Compliance Certificate delivered
prior to the date hereof.] [Attached hereto as Annex II is an update to the list
of Material Subsidiaries to reflect changes in such list since
[                      ], the date of the last Compliance Certificate delivered
prior to the date hereof.](2)

 

There does not exist any Default or Event of Default under the Credit Agreement
as of the date of this Compliance Certificate, except as set forth in a separate
attachment, if any, to this Compliance Certificate, setting forth the details
thereof and the action taken or proposed to be taken by the Borrower with
respect thereto.

 

EXECUTED AND DELIVERED this            day of                                 ,
            .

 

 

KINDER MORGAN, INC.,

 

as the Borrower

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------

(1)                                 To be included in the compliance certificate
delivered simultaneously with the first set of financial statements delivered
following the Closing Date.

 

(2)                                 Select the appropriate option for each
Compliance Certificate delivered simultaneously with the second set of financial
statements delivered following the Closing Date and each set of financial
statements delivered thereafter.

 

--------------------------------------------------------------------------------